Exhibit 10.1

 

 

 

 

 

﻿

﻿

$750,000,000

﻿

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

﻿

Among

﻿

ALTA MESA HOLDINGS, LP

﻿

as Borrower,

﻿

THE LENDERS PARTY HERETO from time to time

﻿

as Lenders,

﻿

and

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION

﻿

as Administrative Agent and as Issuing Lender

﻿

November 10, 2016

﻿

﻿

﻿

﻿

Wells Fargo Securities, LLC

as Sole Lead Arranger and Sole Bookrunner

﻿

Capital One, National Association and Natixis

as Co-Syndication Agents

﻿

Toronto Dominion (New York) LLC and ING Capital LLC

as Co-Documentation Agent

﻿

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

﻿

﻿

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1 

Section 1.01

Certain Defined Terms

1 

Section 1.02

Computation of Time Periods

28 

Section 1.03

Accounting Terms; Changes in GAAP

28 

Section 1.04

Types of Advances

29 

Section 1.05

Miscellaneous

29 

Section 1.06

Letter of Credit Amounts

29 

ARTICLE II

CREDIT FACILITIES

29 

Section 2.01

Commitment for Advances

29 

Section 2.02

Borrowing Base

31 

Section 2.03

Method of Borrowing

34 

Section 2.04

Reduction of the Commitments

36 

Section 2.05

Prepayment of Advances

38 

Section 2.06

Repayment of Advances

40 

Section 2.07

Letters of Credit

40 

Section 2.08

Fees

44 

Section 2.09

Interest

45 

Section 2.10

Payments and Computations

46 

Section 2.11

Sharing of Payments, Etc

47 

Section 2.12

Breakage Costs

47 

Section 2.13

Increased Costs

48 

Section 2.14

Taxes.

49 

Section 2.15

Designation of a Different Lending Office

51 

Section 2.16

Replacement of Lender

51 

Section 2.17

Payments and Deductions to a Defaulting Lender

52 

Section 2.18

Optional Increase of Aggregate Elected Commitment Amounts

54 

ARTICLE III

CONDITIONS

56 

Section 3.01

Conditions Precedent to Effectiveness

56 

Section 3.02

Conditions Precedent to All Credit Extensions

60 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

61 

Section 4.01

Existence; Restricted Subsidiaries

61 

Section 4.02

Power

61 

﻿

- i -



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



﻿

Section 4.03

Authorization and Approvals

62 

Section 4.04

Enforceable Obligations

62 

Section 4.05

Financial Statements

62 

Section 4.06

True and Complete Disclosure

62 

Section 4.07

Litigation; Compliance with Laws

63 

Section 4.08

Use of Proceeds

63 

Section 4.09

Investment Company Act

63 

Section 4.10

Taxes.

63 

Section 4.11

Pension Plans

64 

Section 4.12

Condition of Property; Casualties

64 

Section 4.13

No Burdensome Restrictions; No Defaults

65 

Section 4.14

Environmental Condition

65 

Section 4.15

Permits, Licenses, Etc

65 

Section 4.16

Gas Contracts

66 

Section 4.17

Liens; Titles, Leases, Etc

66 

Section 4.18

Solvency and Insurance; EEA Financial Institution

66 

Section 4.19

Material Agreements

66 

Section 4.20

Hedging Agreements

66 

Section 4.21

Sanctions; Anti-Corruption Laws; Anti-Terrorism/Money Laundering Laws

67 

ARTICLE V

AFFIRMATIVE COVENANTS

67 

Section 5.01

Compliance with Laws, Etc

67 

Section 5.02

Maintenance of Insurance

68 

Section 5.03

Preservation of Corporate Existence, Etc

69 

Section 5.04

Payment of Taxes, Etc

69 

Section 5.05

Visitation Rights

69 

Section 5.06

Reporting Requirements

69 

Section 5.07

Maintenance of Property

73 

Section 5.08

Agreement to Pledge

73 

Section 5.09

Use of Proceeds

74 

Section 5.10

Title Evidence

74 

Section 5.11

Further Assurances; Cure of Title Defects

74 

﻿

- ii -



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



﻿

Section 5.12

Material Agreements

75 

Section 5.13

Leases; Development and Maintenance

75 

Section 5.14

Designations with Respect to Subsidiaries

75 

Section 5.15

Designation of Senior Debt

76 

Section 5.16

Anti-Corruption Laws; Sanctions

77 

Section 5.17

Local Counsel Opinions

77 

ARTICLE VI

NEGATIVE COVENANTS

77 

Section 6.01

Liens, Etc

77 

Section 6.02

Debts, Guaranties, and Other Obligations

79 

Section 6.03

Agreements Restricting Liens and Distributions

80 

Section 6.04

Merger or Consolidation; Asset Sales; Hedge Terminations

80 

Section 6.05

Restricted Payments

82 

Section 6.06

Investments

82 

Section 6.07

Affiliate Transactions

83 

Section 6.08

Compliance with ERISA

83 

Section 6.09

Sale-and-Leaseback

84 

Section 6.10

Change of Business

84 

Section 6.11

Organizational Documents, Name Change; Change in Accounting

84 

Section 6.12

Use of Proceeds; Letters of Credit

84 

Section 6.13

Gas Imbalances, Take-or-Pay or Other Prepayments

85 

Section 6.14

Limitation on Hedging

85 

Section 6.15

[Reserved]

87 

Section 6.16

Additional Subsidiaries

87 

Section 6.17

Current Ratio

87 

Section 6.18

Leverage Ratio

87 

Section 6.19

[Reserved.]

87 

Section 6.20

Anti-Terrorism

87 

Section 6.21

Account Payables

87 

Section 6.22

Additional Subordinated Debt

87 

Section 6.23

Additional Liens

87 

Section 6.24

Deposit Accounts; Securities Accounts

88 

﻿

- iii -



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



﻿

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

88 

Section 7.01

Events of Default

88 

Section 7.02

Optional Acceleration of Maturity

90 

Section 7.03

Automatic Acceleration of Maturity

90 

Section 7.04

Right of Set‑off

91 

Section 7.05

Non-exclusivity of Remedies

91 

Section 7.06

Application of Proceeds

91 

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS

92 

Section 8.01

Authorization and Action

92 

Section 8.02

Administrative Agent's Reliance, Etc

94 

Section 8.03

The Administrative Agent and Its Affiliates

94 

Section 8.04

Subagents

94 

Section 8.05

Lender Credit Decision

95 

Section 8.06

Indemnification

95 

Section 8.07

Successor Administrative Agent and Issuing Lenders

96 

Section 8.08

No Other Duties, etc

97 

Section 8.09

Administrative Agent May File Proofs of Claim

97 

Section 8.10

Collateral Matters

97 

Section 8.11

Credit Bidding

98 

ARTICLE IX

MISCELLANEOUS

99 

Section 9.01

Amendments, Etc

99 

Section 9.02

Notices, Etc

100 

Section 9.03

No Waiver; Remedies

101 

Section 9.04

Costs and Expenses

101 

Section 9.05

Binding Effect

101 

Section 9.06

Successors and Assigns

102 

Section 9.07

Indemnification; Waiver

105 

Section 9.08

Confidentiality

107 

Section 9.09

Execution in Counterparts

108 

Section 9.10

Survival of Representations, Etc

108 

Section 9.11

Severability

108 

Section 9.12

Governing Law; Submission to Jurisdiction; Waiver of Venue

109 

﻿

- iv -



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page



﻿

Section 9.13

WAIVER OF JURY TRIAL

109 

Section 9.14

Usury Not Intended

110 

Section 9.15

Payments Set Aside

110 

Section 9.16

Performance of Duties

111 

Section 9.17

All Powers Coupled with Interest

111 

Section 9.18

No Third Party Beneficiaries

111 

Section 9.19

Keepwell

111 

Section 9.20

Independent Effect of Covenants

111 

Section 9.21

Injunctive Relief

111 

Section 9.22

No Advisory or Fiduciary Responsibility

111 

Section 9.23

Inconsistencies with Other Documents

112 

Section 9.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

112 

Section 9.25

USA Patriot Act

113 

Section 9.26

Flood Insurance Regulations

113 

Section 9.27

NON-RELIANCE

113 

Section 9.28

PRIOR OR ORAL AGREEMENTS

114 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

- v -

﻿

 

 

--------------------------------------------------------------------------------

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This Seventh Amended and Restated Credit Agreement dated as of November 10, 2016
(the "Credit Agreement") is among Alta Mesa Holdings, LP, a Texas limited
partnership ("Borrower"), the lenders party hereto from time to time
("Lenders"), and Wells Fargo Bank, National Association as administrative agent
for such Lenders (in such capacity, the "Administrative Agent") and as issuing
lender for such Lenders (in such capacity, the "Existing Issuing Lender").

A.       The Borrower is a party to that certain Sixth Amended and Restated
Credit Agreement dated May 13, 2010 among the Borrower, the Administrative
Agent, the Existing Issuing Lender and the lenders party thereto on the date
hereof (the "Existing Lenders"), as heretofore amended and modified (as so
amended and modified, the "Existing Credit Agreement").

B.       In order to secure the full and punctual payment and performance of the
loans under the Existing Credit Agreement, the Borrower and its Restricted
Subsidiaries (as defined below) executed and delivered mortgages, collateral
assignments, security agreements, financing statements and supplements thereto
(collectively, the "Existing Security Instruments") granting a mortgage lien and
continuing security interest in and to the collateral described in such Existing
Security Instruments.

C.       The Borrower, certain of the Existing Lenders, Administrative Agent and
the Issuing Lenders (as defined below) desire to amend and restate (but not
extinguish) the Existing Credit Agreement in its entirety as hereinafter set
forth herein.

D.       It is the intention of the parties hereto that this Credit Agreement is
an amendment and restatement of the Existing Credit Agreement, and is not a new
or substitute credit agreement or novation of the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreement is amended and restated (but not substituted or
extinguished) in its entirety as set forth herein, and (ii) do hereby agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01       Certain Defined Terms.  As used in this Agreement, the terms
defined above shall have the meanings set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):

"Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

"Account Control Agreement" shall mean, as to any deposit account or security
account of any Loan Party held with a bank or other financial institution, an
agreement or agreements governing such deposit account or security account, as
applicable, in form and substance reasonably acceptable to the Administrative
Agent, among the Loan Party owning such deposit account or security account, as
applicable, the Administrative Agent, and such other bank or financial
institution.





1

--------------------------------------------------------------------------------

 

 

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Restricted Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, general partnership,
limited liability partnership or limited liability company, or division thereof,
whether through the purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

"Additional Subordinated Debt" means any term (and not "revolving") indebtedness
of the Borrower for borrowed money, including any such Debt evidenced by bonds,
debentures, notes or other similar instruments, or any redeemable preferred
equity of the Borrower, in any event, issued after the Effective Date and only
to the extent such Debt complies with all of the following requirements:

(a)       the agreements and instruments governing such Debt shall not contain
(i) any affirmative or negative covenant (including financial covenants) that is
materially more restrictive than those set forth in this Agreement; provided
that the inclusion of any covenant that is customary with respect to such type
of Debt and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause (a)(i), (ii) any restriction on the
ability of the Borrower or any of its Restricted Subsidiaries to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents,
(iii) any restrictions on the ability of any Subsidiary of the Borrower to
guarantee the Obligations (as such Obligations may be amended, supplemented,
modified, or amended and restated but not increased), provided that a
requirement that any such Subsidiary also guarantee such Debt shall not be
deemed to be a violation of this clause (ii), (iv) any restrictions on the
ability of any Subsidiary or the Borrower to pledge assets as collateral
security for the Obligations (as such Obligations may be amended, supplemented,
modified, or amended and restated but not increased) other than, with respect to
such Debt that is secured, any such restrictions which are otherwise
satisfactory to the Administrative Agent and the Majority Lenders; provided
that, in any event, (x) a requirement that such Debt be secured in compliance
with clause (b) below shall not be deemed to be a violation of this clause (iv)
and (y) a requirement that such Debt be secured by the same assets that serve as
collateral security for the Obligations shall not be deemed to be a violation of
this clause (iv), (v) any cap or restrictions on the ability of any Subsidiary
or the Borrower to incur Debt under this Agreement or any other Loan Document
(other than a cap as to the maximum principal amount of Debt incurred hereunder
of not less than $300,000,000); and (vi) a scheduled maturity date that is
earlier than the later of (x) May 10, 2021 and (y) the date 180 days after the
Maturity Date in effect at the time such Debt is incurred, or (vii) any
amortization or other requirement to purchase, redeem, retire, defease or
otherwise make any payment in respect thereof, other than at scheduled maturity
thereof and mandatory prepayments or puts triggered upon a change in control,
sale of all or substantially all assets and certain asset sales, in each case
which are customary with respect to such type of Debt;

(b)       if such Debt is secured, (A) the Liens securing such Debt covers the
same assets which serve as collateral for the Obligations pursuant to the Loan
Documents and are subordinated to the Liens securing the Obligations pursuant to
an intercreditor agreement the terms of which are satisfactory to the
Administrative Agent and the Majority Lenders and (B) the Majority Lenders, in
their sole discretion, shall have consented to such Debt;

(c)       if such Debt is preferred equity, such Debt shall not be secured and
shall not, by its terms (or by the terms of any security or instrument into
which it is convertible or for which it is exchangeable or exercisable), or upon
the happening of any event, (i) mature (excluding any maturity as the result of
an optional redemption by the Borrower) or be mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or be redeemable at the option of the
holder thereof, in whole or in part, on or prior to the later



2

--------------------------------------------------------------------------------

 

 

of (x) November 11, 2021 and (y) the first anniversary of the Maturity Date in
effect at the time such Debt is incurred, (ii) be convertible into or
exchangeable or exercisable (unless at the sole option of the Borrower) for (A)
debt securities or other Debt or (B) any Equity Interests with terms set forth
in the immediately preceding clause (ii), in each case at any time on or prior
to the first anniversary of the Maturity Date in effect at the time such Debt is
incurred, or (iii) contain any repurchase or payment obligation which may come
into effect prior to the first anniversary of the Maturity Date in effect at the
time such Debt is incurred;

(d)       on the date of incurrence of such Debt, immediately before and after
giving effect to such incurrence and any concurrent repayment of Debt with the
proceeds thereof, the Borrower is in compliance, on a pro forma basis, with
Sections 6.17 and 6.18 of this Agreement; and

(e)       no Default or Event of Default exists on the date of incurrence of
such Debt or will occur immediately after, and as a result of, the issuance of
such Debt.

"Adjusted EBITDAX" means:

(a)       for the fiscal quarter ending December 31, 2016, EBITDAX for such
fiscal quarter multiplied by four;

(b)       for the fiscal quarter ending March 31, 2017, EBITDAX for the two
fiscal quarters then ended multiplied by two;

(c)       for the fiscal quarter ending June 30, 2017, EBITDAX for the three
fiscal quarters then ended multiplied by 4/3; and

(d)       for each fiscal quarter ending on or after September 30, 2017, EBITDAX
for the four-fiscal quarter period then ended.

"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the Daily
One-Month LIBOR plus 1.00%.  Any change in the Adjusted Reference Rate due to a
change in the Reference Rate, Daily One-Month LIBOR or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate, Daily
One-Month LIBOR or the Federal Funds Rate.

"Administrative Agent" means Wells Fargo Bank, National Association in its
capacity as agent pursuant to Article VIII, and any successor agent pursuant to
Section 8.07.

"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.

"Advance" means an advance by a Lender to the Borrower pursuant to Section
2.01(a) or Section 2.01(b) as part of a Borrowing and refers to a Reference Rate
Advance or a Eurodollar Rate Advance.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.





3

--------------------------------------------------------------------------------

 

 

"Agent Parties" has the meaning specified in Section 9.02.

"Agreement" means this Seventh Amended and Restated Credit Agreement, as the
same may be amended, supplemented, and otherwise modified from time to time.

"AMIH" means High Mesa, Inc., a Delaware corporation formerly known as Alta Mesa
Investment Holdings, Inc., a Delaware corporation.

"Anticipated Production" means the anticipated production of oil, gas or natural
gas liquids volumes, as applicable, which are attributable to the Borrower's and
its Restricted Subsidiaries' Proven Reserves, as reflected in the most recently
delivered Engineering Report delivered pursuant to Section 2.02(b) and
calculated on an aggregate basis for the Borrower and its Restricted
Subsidiaries', taken as a whole.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Borrower and its Subsidiaries.

"Anti-Terrorism/Money Laundering Laws" means any laws or regulations relating to
money laundering or terrorist financing, including (a) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq.; (b) the Patriot Act; (c) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (d) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957; (e)
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; (f) the Trading with the Enemy Act, any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V); (g) any similar laws or regulations currently in
force or hereafter enacted; and (h) any enabling legislation or executive order
relating to any of the foregoing.

"Applicable Margin" means with respect to any Advance, (a) other than as
provided in the following clause (b), the rate per annum set forth in Schedule
III for the relevant Type of such Advance based on the relevant Utilization
Level applicable from time to time, and (b) at all times if a Borrowing Base
Deficiency exists the rate per annum set forth in Schedule III for the relevant
Type of such Advance based on the relevant Utilization Level applicable from
time to time plus 2.00% per annum. The Applicable Margin for any Advance shall
change when and as the relevant Utilization Level changes; provided, however,
that if at any time the Borrower fails to deliver an Engineering Report pursuant
to Section 2.02(b)(i) or (ii), then upon notice from the Administrative Agent,
the "Applicable Margin" shall mean the rate per annum set forth in Schedule III
when Utilization Level is at its highest level, until such Engineering Report is
delivered and the Borrowing Base is redetermined as provided herein.

"Applicable Period" has the meaning specified in Section 2.09.

"Approved Counterparty" means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating is A-/A3 by S&P or
Moody's (or their equivalent) or higher (at the time the Hedge Contract is
entered into) and (c) any other Person listed on Schedule 1.02.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arranger" means Wells Fargo Securities, LLC in its capacity as the sole lead
arranger.





4

--------------------------------------------------------------------------------

 

 

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

"Banking Service Provider" means any Lender or any Affiliate of a Lender that
provides Banking Services to the Borrower or any Restricted Subsidiary.

"Banking Services" means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

"Banking Services Obligations" means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bayou City JDA" means the Joint Development Agreement between BCE-STACK
Development LLC and Oklahoma Energy Acquisitions, LP in such form and substance
substantially similar to the draft thereof provided to the Administrative Agent
on January 6, 2016 or such other form and substance reasonably acceptable to the
Administrative Agent.

"BCE" means BCE-MESA Holdings LLC, a Delaware limited liability company.

"Borrowing" means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a) or Section 2.01(b).

"Borrowing Base" means at any particular time, the Dollar amount determined by
the Lenders to be the Borrowing Base in accordance with Section 2.02.

"Borrowing Base Deficiency" means, at any time, an amount equal to the excess of
(a) the sum of the aggregate outstanding amount of the Advances plus the Letter
of Credit Exposure over (b) the aggregate Commitments.

"Business Day" means (a) a day of the year other than (i) a Saturday or a Sunday
or (ii) a legal holiday on which banks are required or authorized to close in
Houston, Texas or New York, New York and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, then in addition to the requirements of
clause (a) above, a day on which dealings are carried on by banks in the London
interbank market.

"Capital Expenditures" means, for the Borrower and its Restricted Subsidiaries
for any period, the aggregate of all expenditures and costs paid, or if
applicable, budgeted to be paid, by the Borrower and such



5

--------------------------------------------------------------------------------

 

 

Restricted Subsidiaries during such period that are for items which should be
capitalized in accordance with GAAP, including intangible drilling and
development expenditures.

"Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee that would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent containing cash
deposited pursuant to Sections 2.04(e), 2.05, 2.17 7.02(b), or 7.03(b) or any
other provision hereof to be maintained with the Administrative Agent in
accordance with Section 2.07(g).

"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

"Change in Control" means the occurrence of any of the following events:

(a)       prior to a Qualified IPO, the Permitted Investors, individually or
collectively, cease to own, directly or indirectly, at least the Control
Percentage of the Equity Interests of the Borrower (or if the Borrower is a
limited partnership, of the General Partner), or otherwise cease to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the Borrower, by contract or otherwise;

(b)       following a Qualified IPO, if the Borrower is the issuer of the Equity
Interests in such Qualified IPO, (i) any "person" or "group" (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Investor becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right), or (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body;

(c)       following a Qualified IPO, if the direct or indirect holding company
of the Borrower is the issuer of the Equity Interests in such Qualified IPO (the
"Parent Company"), (i) any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Investor
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have "beneficial
ownership" of all securities that such person or group has the right to acquire
(such right, an "option right"), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Equity Interests of the Borrower or the Parent Company entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
or the Parent Company on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right), (ii) during any



6

--------------------------------------------------------------------------------

 

 

period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower or the Parent
Company cease to be composed of individuals (A) who were members of that board
or equivalent governing body on the first day of such period, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iii) the Parent Company
ceases to own, directly or indirectly, 100% of the Equity Interests of the
Borrower; or

(d)       any "change in control" or similar event occurs (as set forth in the
indenture, agreement or other evidence of Indebtedness or Equity Interests)
which obligations the Borrower or any of its Restricted Subsidiaries to
repurchase, redeem or repay, or to offer to repurchase, redeem or repay, all or
any part of the Indebtedness or Equity Interests provided for therein.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and all regulations thereunder.

"Collateral" means (a) all "Collateral," "Pledged Collateral," and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreements, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its Restricted
Subsidiaries' Cash Collateral Accounts.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Advances and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender's Credit Exposure hereunder, as such commitment may be modified from time
to time pursuant to Section 2.04, Section 2.18 or Article VII or otherwise under
this Agreement, including pursuant to assignments by or to such Lender pursuant
to Section 9.06(b).  The amount representing each Lender's Commitment shall at
any time be the least of (a) such Lender's Maximum Credit Amount, (b) such
Lender's Pro Rata Share of the then effective Borrowing Base, and (c) such
Lender's Elected Commitment Amount.

"Commitment Termination Date" means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).





7

--------------------------------------------------------------------------------

 

 

"Common Equity Issuance Proceeds" means (a) with respect to any issuance of
common Equity Interests of the Borrower, all cash proceeds received by the
Borrower from such equity issuance (other than from any other Loan Party or
Subsidiary thereof) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
equity issuance, and (b) with respect to existing Equity Interests, cash
contributions made to the Borrower from the holders of its Equity Interests on
account of common equity.

"Communications" has the meaning specified in Section 9.02.

"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Consolidated Cash Balance" means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (whether directly or indirectly), credited to the
account of, or otherwise reflected as an asset on the balance sheet of, the
Borrower and its consolidated subsidiaries less (b) to the extent included in
clause (a) above and without duplication, the cash and cash equivalents held in
escrow accounts and third party cash pledges or deposits made in the ordinary
course of business, in each case, held for the benefit of an unaffiliated third
party pursuant to binding contractual agreements.

"Consolidated Cash Balance Limit" means $25,000,000.

"Consolidated Net Income" means, with respect to any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries), for any period, the net income (or loss) for such period after
taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business and (ii) any write‑up or write‑down of
assets and (b) the cumulative effect of any change in GAAP.

"Control Percentage" means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

"Conversion Transaction" means a conversion, whether by merger, statutory
conversion or otherwise) of the Borrower from a limited partnership to a limited
liability company or a corporation or an exchange of some or all of the
outstanding partnership interest in the Borrower for Equity Interests in a
corporation or a limited liability company. 

"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).





8

--------------------------------------------------------------------------------

 

 

"Credit Exposure" means, as to any Lender at any time, (i) aggregate outstanding
principal amount of all Advances owed to such Lender at such time plus (ii) such
Lender's Pro Rata Share of the aggregate Letter of Credit Exposure at such time
(including any such Letter of Credit Exposure that has been reallocated pursuant
to Section 2.17(c)(i)).

"Credit Extension" means (a) an Advance made by any Lender and (b) the issuance,
increase, or extension of any Letter of Credit by the applicable Issuing Lender.

"Current Production" means, for each month, the lesser of (a) the highest of the
most recent three (3) prior months' production volume of crude oil, natural gas
liquids and natural gas, of the Borrower and the Restricted Subsidiaries and (b)
the internally forecasted production of crude oil and natural gas, calculated on
a natural gas equivalent basis, of the Borrower and the Restricted Subsidiaries
for each month for the next 60 months.

"Daily One-Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

"Debt," for any Person, means without duplication:

(a)       indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;

(b)       obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c)       obligations of such Person to pay the deferred purchase price of
Property or services (including, without limitation, obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable);

(d)       obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;

(e)       obligations of such Person under any Hedge Contract;

(f)       obligations of such Person owing in respect of redeemable preferred
stock or other preferred equity interest of such Person;

(g)       any obligations of such Person owing in connection with any volumetric
or production prepayments;

(h)       obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above;

(i)       indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person; and

(j)       all liabilities of such Person in respect of unfunded vested benefits
under any Plan.





9

--------------------------------------------------------------------------------

 

 

"Debt Incurrence Proceeds" means, with respect to any Additional Subordinated
Debt, all cash and cash equivalent investments received by the Borrower from
such Additional Subordinated Debt after payment of, or provision for, all
underwriter fees and expenses, original issue discount, securities and exchange
commission and blue sky fees, printing costs, fees and expenses of accountants,
lawyers and other professional advisors, brokerage commissions and other
out-of-pocket fees and expenses actually incurred in connection with such
Additional Subordinated Debt; provided that, an original issue discount shall
not reduce the amount of such Debt Incurrence Proceeds unless such discount is
due and payable at or immediately following the closing of such Additional
Subordinated Debt and such discount has not already been taken into account to
reduce the amount of proceeds received by the Borrower from such Additional
Subordinated Debt.

"Debtor Relief Law" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

"Default Rate" means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Section 2.09(a), (b) in the case of any other Obligation other than
Letter of Credit fees, 2.00% plus the non-default rate applicable to Reference
Rate Advances as provided in Section 2.09(a), and (c) when used with respect to
Letter of Credit fees, a rate equal to the Applicable Margin for Eurodollar Rate
Advances plus 2.00% per annum.

"Defaulting Lender" means, subject to Section 2.17, any Lender that (a) has
failed to (i) fund its Pro Rata Share of any Advance or participation in Letters
of Credit required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
any Issuing Lender  in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund an Advance hereunder and states that such position is based on such
Lender's good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, or assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that (x) a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority and (y) the appointment of an



10

--------------------------------------------------------------------------------

 

 

administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Lender or any direct or indirect parent company of a Lender under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not be deemed to result in an event described in
(d)(i) or (ii) hereof, in each case under the foregoing clauses (x) and (y), so
long as such ownership interest or such appointment, as applicable, does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17) upon delivery of written
notice of such determination to the Borrower, any Issuing Lender and each
Lender.

"Disposition" means any sale, lease, transfer, assignment, farm-out, conveyance,
or other disposition of any Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest).

"Distribution Period" has the meaning specified in Section 6.05.

"Dollars" and "$" mean lawful money of the United States of America.

"EBITDAX"  means without duplication, for any Person and its consolidated
Subsidiaries (or in the case of the Borrower, its consolidated Restricted
Subsidiaries) for any period (it being understood that, for the Borrower, no
amounts of the Unrestricted Subsidiaries of the Borrower shall be taken into
account in calculating EBITDAX), (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining (i) Consolidated Net Income,
Interest Expense, income taxes, depreciation, amortization, and exploration
expenses, (ii) unrealized losses on Hedge Contracts and losses on Disposition of
assets (including hedge monetizations) for such period outside the ordinary
course of business (other than monetization of Hedge Contracts which would have
otherwise been recognized within the 12-month period immediately following such
period as a result of scheduled monthly settlements within such 12-month
period), and (iii) other non-cash charges for such period, including non-cash
losses under ASC 815 as a result of changes in the fair market value of
derivatives but excluding, in any event, to the extent that such non-cash
charges are reserved for cash charges to be taken in the future,  minus (c) to
the extent included in determining Consolidated Net Income, non-cash income for
such period, including non-cash income under ASC 815 as a result of changes in
the fair market value of derivatives, minus (d) to the extent included in
determining Consolidated Net Income, the following gains or credits: unrealized
gains on Hedge Contracts and gains on Disposition of assets (including hedge
monetizations) outside the ordinary course of business (other than monetization
of Hedge Contracts which were permitted under Section 6.14 and which would have
otherwise been recognized within the 12-month period immediately following such
period as a result of scheduled monthly settlements within such 12-month
period); provided that, such EBITDAX shall be subject to pro forma adjustments
for Acquisitions and Dispositions assuming that such Acquisitions and/or
Dispositions had occurred on the first day of the determination period, which
adjustments shall be calculated in a manner reasonably acceptable to the
Administrative Agent.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;





11

--------------------------------------------------------------------------------

 

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Effective Date" means November 10, 2016 which is the Closing Date referred to
in the Fee Letters.

"Elected Commitment Amount" means, as to each Lender, the amount set forth
opposite such Lender's name on Schedule II under the caption "Elected Commitment
Amount", as the same may be increased, reduced or terminated from time to time
in connection with an optional increase, reduction or termination of the
aggregate Elected Commitment Amounts pursuant to Section 2.04 or Section 2.18 or
termination of such Lender's Elected Commitment Amount pursuant to Article VII
or otherwise under this Agreement.  The aggregate amount of the Elected
Commitment Amounts on the date hereof is $300,000,000.

"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).

"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report.

"Environment" or "Environmental" shall have the meanings set forth in 43 U.S.C.
9601(8) (1988).

"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) that seeks to impose liability under any Environmental Law.

"Environmental Law" means, as to the Borrower or its Restricted Subsidiaries,
all Legal Requirements or common law theories applicable to the Borrower or its
Restricted Subsidiaries arising from, relating to, or in connection with the
Environment, health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous substances, medical infections, or toxic substances, materials or
wastes; (d) the safety or health of employees; or (e) the manufacture,
processing, handling, transportation, distribution in commerce, use, storage or
disposal of hazardous substances, medical infections, or toxic substances,
materials or wastes.

"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under any Environmental Law.

"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such Equity Interest.





12

--------------------------------------------------------------------------------

 

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

"Eurodollar Base Rate" means (a) in determining Eurodollar Rate for purposes of
the "Daily One Month LIBOR", the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the "Daily One-Month LIBOR", as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including, but not limited to, the rate
determined under the following clause (b), and (b) in determining Eurodollar
Rate for all other purposes, the rate per annum (rounded upward to the nearest
whole multiple of 1/8th of 1%) equal to the interest rate per annum set forth on
the Reuters Reference LIBOR1 page as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m.  (London, England time) two Business Days
before the first day of the applicable Interest Period and for a period equal to
such Interest Period; provided that, if such quotation is not available for any
reason, then for purposes of this clause (b), Eurodollar Base Rate shall then be
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Advances being made, continued
or converted by the Lenders and with a term equivalent to such Interest Period
would be offered by the Administrative Agent's London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London branch, the London branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore inter-bank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; provided
further that, if the rate determined under the preceding clause (a) or clause
(b) is less than zero, than "Eurodollar Base Rate" shall be deemed to be zero
for such determination.

"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Rate Advance, a rate per annum determined by the Administrative Agent (which
determination shall be conclusive in the absence of manifest error) pursuant to
the following formula:

﻿

﻿

 

 

 

﻿

Eurodollar Rate  =

Eurodollar Base Rate

 

﻿

1.00 – Eurodollar Rate Reserve Percentage

 

﻿

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.09(a)(ii) (or if applicable, Section 2.09(d) with reference to Section
2.09(a)(ii)).

"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

"Event of Default" has the meaning specified in Section 7.01.





13

--------------------------------------------------------------------------------

 

 

"Excess Cash Flow" means, for any fiscal quarter, (a) the Borrower's
consolidated EBITDAX for such fiscal quarter minus (b) without duplication
within such fiscal quarter and without duplication of any amounts used in
calculating Excess Cash Flow for any previous fiscal quarter, the sum of: (i)
Capital Expenditures for such fiscal quarter, (ii) all Restricted Payments made
in such fiscal quarter, (iii) the Borrower's consolidated Interest Expense for
such fiscal quarter, (iv) all optional repayments and prepayments of Debt made
in such fiscal quarter, and (v) all repayments and prepayments of Debt required
to be made in such fiscal quarter, regardless of whether such payment is
actually made.

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act by virtue of such Guarantor's failure for any reason to constitute
an "eligible contract participant" as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such Lien becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap (as defined by the
Commodity Exchange Act), such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps (as defined by the Commodity
Exchange Act) for which such Guaranty or Lien is or becomes illegal.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, , (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower hereunder), any
U.S. federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a), (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(d) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

"Existing Advances" has the meaning set forth in Section 2.01 hereof.

"Existing Letters of Credit" means all letters of credit issued by Wells Fargo
as the issuing lender under the Existing Credit Agreement and outstanding on the
Effective Date.

"Exiting Lender" has the meaning set forth in Section 2.01 hereof.

"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted median of the rates on overnight federal funds transactions with
members of the Federal Reserve System reported by depository institutions on
such day for individual transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business



14

--------------------------------------------------------------------------------

 

 

Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent (in its individual capacity) on such day on
such transactions as determined by the Administrative Agent, and (c) in any
event, the Federal Funds Rate shall not be less than zero.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.

"Fee Letters" means (a) that certain letter agreement dated November 2, 2016
from Wells Fargo Securities, LLC to the Borrower, and (b) that certain
administrative agent fee letter agreement dated November 10, 2016 from Wells
Fargo Bank to the Borrower.

"Financial Statements" means the audited financial statements including the
balance sheet of the Borrower and its consolidated Subsidiaries for the fiscal
year ended December 31, 2015, and the related statements of income, cash flow,
and retained earnings of the Borrower and its consolidated Subsidiaries for such
fiscal year end (with attached auditor's report) and referred to in Section
4.05, copies of which have been delivered to the Administrative Agent and the
Lenders.

"Flood Insurance Regulations" has the meaning specified in Section 9.26.

"Founder Notes" means (a) that certain Second Amended and Restated Promissory
Note dated March 25, 2014 in the original principal amount of $178,278.21 made
by the Borrower payable to Michael E. Ellis, (b) that certain Second Amended and
Restated Promissory Note dated March 25, 2014 in the original principal amount
of $345,523.89 made by the Borrower payable to Michael E. Ellis, and (c) that
certain Second Amended and Restated Promissory Note dated March 25, 2014 in the
original principal amount of $11,561,550.87 made by the Borrower payable to
Michael E. Ellis.

"Foreign Lender" means a Lender that is not a U.S. Person.

"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

"General Partner" means Alta Mesa Holdings GP, LLC, a Texas limited liability
company.

"Governmental Authority" means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person's Property in connection
with such subject.

"Guarantor" means each entity executing a Guaranty, including (a) General
Partner and (b) each Restricted Subsidiary of the Borrower.

"Guaranty" means (a) a Guaranty in substantially the form of the attached
Exhibit C-1 and executed by a Guarantor, and (b) such other forms of guaranty
acceptable to the Administrative Agent whereby the guarantors named therein
guaranties the Obligations.





15

--------------------------------------------------------------------------------

 

 

"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.

"Hedge Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, deferred premium
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement").

"Hedge Event" means the novation, assignment, unwinding, termination, amendment
or other monetization of a hedge position or Hedge Contract.

"Highbridge" means Highbridge Principal Strategies, LLC, a Delaware limited
liability company.

"Highbridge Note Purchase Agreement" means that certain Note Purchase Agreement
dated as of March 25, 2014, among AMIH, Highbridge, and the other holders party
thereto.

"Hydrocarbon Hedge Agreement" means a Hedge Contract that is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

"Hydrocarbons" means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium, and any and all
minerals, ores, or substances of value and the products and proceeds therefrom.

"Increase Agreement" has the meaning specified in Section 2.18.

"Increase Date" has the meaning specified in Section 2.18.

"Increasing Lender" has the meaning specified in Section 2.18.

"Indemnified Party" has the meaning specified in Section 9.07.

"Indemnified Taxes" means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.





16

--------------------------------------------------------------------------------

 

 

"Independent Engineer" means (a) Netherland, Sewell and Associates, Inc.,
(b) Ryder Scott Company, L.P., or (c) any other independent, third-party
engineering firm acceptable to the Administrative Agent in its reasonable
judgment.

"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Restricted
Subsidiaries (or to be acquired by the Borrower or any of its Restricted
Subsidiaries, as applicable) that are or are to be included in the Borrowing
Base, which report shall (a) specify the location, quantity, and type of the
estimated Proven Reserves attributable to such Oil and Gas Properties, (b)
contain a projection of the rate of production of such Oil and Gas Properties,
(c) contain an estimate of the net operating revenues to be derived from the
production and sale of Hydrocarbons from such Proven Reserves based on product
price and cost escalation assumptions specified by the Administrative Agent and
the Lenders, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender. Notwithstanding the foregoing, a report
audited by (rather than prepared by) an Independent Engineer shall qualify as an
"Independent Engineering Report" so long as (x) such report otherwise meets the
criteria set forth about in this definition and (y) such report is accompanied
by an audit opinion of such Independent Engineer satisfactory to the
Administrative Agent and each Lender covering, among other things, the estimate
of Proven Reserves set forth in such report are within the ten percent (10%)
tolerance threshold set forth in the SPE Standards Pertaining to the Estimated
and Auditing of Oil and Gas Reserves Information.

"Interest Expense" means, for any Person and its consolidated Subsidiaries (or
in the case of the Borrower, its consolidated Restricted Subsidiaries) for any
period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt (other than Debt under the Founder Notes)
for such period, whether paid or accrued, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers' acceptance financing and net costs under Interest Hedge
Agreements, all as determined in conformity with GAAP.

"Interest Hedge Agreement" means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one month, three months, or six months, in
each case as the Borrower may, upon notice received by the Administrative Agent
not later than 12:00 p.m. (noon) (Houston, Texas time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

(a)       the Borrower may not select any Interest Period that ends after the
Maturity Date;

(b)       Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;

(c)       whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in



17

--------------------------------------------------------------------------------

 

 

the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any Restricted Subsidiary (or to be acquired by the
Borrower or any Restricted Subsidiary, as applicable), that are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the Lenders, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.

“IRS” means the United States Internal Revenue Service.

"Issuing Lender" means (a) Wells Fargo Bank and any successor issuing bank
pursuant to Section 8.07, and (b) at the option of the Borrower, one other
Lender selected by Borrower and agreed to by such other Lender and reasonably
acceptable to the Administrative Agent, and any successor issuing bank pursuant
to Section 8.07.

"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the lessee thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, that is applicable to such Person.

"Lender Parties" means Lenders, the Issuing Lenders, and the Administrative
Agent.

"Lenders" means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a lender under this Agreement pursuant to Section 2.16, 2.18 or 9.06.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

"Letter of Credit" means, individually, any standby letter of credit issued or
deemed issued by an Issuing Lender for the account of the Borrower in connection
with the Commitments and that is subject to this Agreement, including the
Existing Letters of Credit, and "Letters of Credit" means all such letters of
credit collectively.





18

--------------------------------------------------------------------------------

 

 

"Letter of Credit Application" means the applicable Issuing Lender's standard
form letter of credit application for standby letters of credit that has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection therewith or relating thereto.

"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

"Letter of Credit Sublimit" means (a) as to Wells Fargo as an Issuing Lender,
$30,000,000 or such lesser amount as may be agreed to between such Issuing
Lender and the Borrower after the Effective Date,  and (b) as to any other
Issuing Lender, such amount as agreed to between such Issuing Lender and the
Borrower from time to time; provided that, in any event, the aggregate Letter of
Credit Sublimit for all Issuing Lenders shall not exceed $30,000,000 unless a
lesser amount is agreed to by all the Issuing Lenders and the Borrower.

"Leverage Ratio" means, as of the last day of any fiscal quarter, the ratio of
(a) all Debt (other than obligations under Hedge Contracts and obligations under
the Founder Notes) of the Borrower and its Restricted Subsidiaries as of such
day as of such day to (b) Adjusted EBITDAX.

"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

"Liquid Investments" means:

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States maturing within 180
days from the date of any acquisition thereof;

(b)       (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 180 days from
the date of acquisition thereof ("bank debt securities"), issued by (A) any
Lender (or any Affiliate of any Lender) or (B) any other bank or trust company
so long as such certificate of deposit is pledged to secure the Borrower's or
any Restricted Subsidiaries' ordinary course of business bonding requirements,
or any other bank or trust company which has primary capital of not less than
$500,000,000, if at the time of deposit or purchase, such bank debt securities
are rated not less than "AA" (or the then equivalent) by the rating service of
Standard & Poor's Ratings Group or of Moody's Investors Service, Inc., and
(ii) commercial paper issued by (A) any Lender (or any Affiliate of any Lender)
or (B) any other Person if at the time of purchase such commercial paper is
rated not less than "A‑1" (or the then equivalent) by the rating service of
Standard & Poor's Ratings Group or not less than "P‑1" (or the then equivalent)
by the rating service of Moody's Investors Service, Inc., or upon the
discontinuance of both of such services, such other nationally recognized rating
service or services, as the case may be, as shall be selected by the Borrower
with the consent of the Majority Lenders;





19

--------------------------------------------------------------------------------

 

 

(c)       deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

(d)       repurchase agreements relating to investments described in clauses (a)
and (b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than "AA"
(or the then equivalent) by the rating service of Standard & Poor's Ratings
Group or of Moody's Investors Service, Inc.

"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Fee Letters, Account
Control Agreements and each other agreement, instrument, or document executed by
the Borrower or any of its Restricted Subsidiaries or any of their officers at
any time in connection with this Agreement or any other Loan Document.

"Loan Party" means the Borrower and each Guarantor.

"Lost Interest" has the meaning specified in Section 2.09.

"Majority Lenders" means Lenders holding more than 50.0% of the aggregate amount
of the Commitments

"Material Adverse Change" means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets (including the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries (when taken as a whole)), condition (financial or
otherwise), or results of operations of the Borrower and its Restricted
Subsidiaries, (b) the Borrower's ability to perform its obligations under this
Agreement, any Note, any other Loan Document, (c) the Borrower's ability to
perform its obligations under Hedge Contracts with Swap Counterparties, taken as
a whole, (d) the Restricted Subsidiaries' (when taken as a whole) ability to
perform their obligations under this Agreement, any Guaranty, any Note, any
other Loan Document, or any Hedge Contract with a Swap Counterparty, (e) the
validity or enforceability of any of the Loan Documents, or (f) the rights or
remedies of or benefits available to the Administrative Agent, any Issuing
Lender or any Lender under any of the Loan Documents.

"Maturity Date" means April 14, 2018; provided that, the Maturity Date shall be
automatically extended to November 10, 2020 (without the need for any
affirmative action by any party hereto other than a notice thereof by the
Administrative Agent to the Lenders) upon the occurrence of a Permitted
Refinancing of Senior Unsecured Notes so long as no Default has occurred and is
continuing at the time such extension of the Maturity Date is made effective and
the Borrower has paid all fees required under the Fee Letters in connection such
extension at the time of such extension.

"Maximum Credit Amount" means, as to each Lender, the amount set forth opposite
such Lender's name on Schedule II under the caption "Maximum Credit Amounts", as
such amount may be increased, reduced or terminated pursuant to Section 2.04,
Section 2.18 or Article VII or otherwise under this Agreement.  The aggregate
amount of the Maximum Credit Amount on the date hereof is $750,000,000.

"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

"Measurement Date" has the meaning specified in Section 6.14.





20

--------------------------------------------------------------------------------

 

 

"Mortgage" means any mortgage or deed of trust executed by any one or more of
the Borrower or its Restricted Subsidiaries in favor of the Administrative Agent
for the ratable benefit of the Secured Parties in substantially the form of the
attached Exhibit D or such other form as may be requested by the Administrative
Agent, in each case as the same may be amended, modified, partially released or
cancelled, restated or supplemented from time-to-time, together with any
assumptions or assignments of the Obligations thereunder by the Borrower or its
Restricted Subsidiaries, and "Mortgages" shall mean all of such Mortgages
collectively.

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.

"Net Cash Proceeds" means (a) with respect to any Disposition of Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that have a positive
value in the most recently delivered Engineering Report or in the Engineering
Report evaluated for the then effective Borrowing Base, all cash and Liquid
Investments received by the Borrower or any of its Restricted Subsidiaries from
such Disposition after payment of, or provision for, all estimated cash taxes
attributable to such Disposition and payable by the Borrower or such Restricted
Subsidiary, and other reasonable out of pocket fees and expenses actually
incurred by the Borrower or such Restricted Subsidiary directly in connection
with such Disposition, and (b) with respect to any novation, assignment,
unwinding, termination, or amendment of any hedge position or any other Hedge
Contract by the Borrower or any Restricted Subsidiary, the sum of the cash and
Liquid Investments received by the Borrower or any Restricted Subsidiary in
connection with such transaction after giving effect to any netting agreements.

"New Lender" has the meaning specified in Section 2.18.

"Non-Consenting Lender" means any Lender that does not consent to a proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document that requires the consent of each Lender.

"Non-Defaulting Lender" means any Lender that is not then a Defaulting Lender.

"Non-Funding Lender" has the meaning specified in Section 2.03.

"Note" means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

"Obligations" means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Restricted
Subsidiary to the Administrative Agent, the Issuing Lenders or the Lenders under
the Loan Documents, including without limitation, the Letter of Credit
obligations and to the extent legally permitted, all interest accrued thereon
after the commencement of any bankruptcy, insolvency, reorganization or similar
proceeding under any Debtor Relief Law at the rate, including without limitation
any applicable post-default rate, allowable or allowed as a claim in such
proceeding, (b) all obligations of the Borrower or any of its Restricted
Subsidiaries owing to any Swap Counterparty under any Hedge Contract; provided
that, (i) when any Swap Counterparty assigns or otherwise transfers any interest
held by it under any Hedge Contract to any other Person pursuant to the



21

--------------------------------------------------------------------------------

 

 

terms of such agreement, the obligations thereunder shall constitute obligations
only if such assignee or transferee is also then a Lender or an Affiliate of a
Lender and (ii) if a Swap Counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, obligations owing to such Swap Counterparty
shall be included as obligations only to the extent such obligations arise from
transactions under such individual Hedge Contracts (and not the Master Agreement
between such parties) entered into at the time such Swap Counterparty was a
Lender hereunder or an Affiliate of a Lender hereunder (or lender under the
Existing Credit Agreement, or an Affiliate thereof, at the time such Hedge
Contract was entered into), without giving effect to any extension, increases,
or modifications thereof which are made after such Swap Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder, and (c) the Banking
Services Obligations. Notwithstanding anything herein to the contrary, no
Excluded Swap Obligation shall constitute an Obligation.

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests, or any interest therein.

"Orion" means Orion Operating Company, LP, a Texas limited partnership.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

"Other Taxes"  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16 or Section 2.18).

"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

"Participant" has the meaning set forth in Section 9.06.

"Participant Register" has the meaning set forth in Section 9.06.

"Partnership Agreement" means the Fourth Amended and Restated Agreement of
Limited Partnership of Alta Mesa Holdings, LP.

"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.





22

--------------------------------------------------------------------------------

 

 

"PDP Reserves" means Proven Reserves which are categorized as both "Developed"
and "Producing" in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.

"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

"Permitted Investor" means each of (a) Michael Ellis, (b) Harlan Chappelle, (c)
only following a Qualified IPO, Highbridge and each Affiliate fund managed by
Highbridge, and (d) only following a Qualified IPO, BCE and each Affiliate fund
managed by BCE or Affiliates of BCE.

"Permitted Liens" means the Liens permitted to exist pursuant to Section 6.01.

"Permitted Refinancing of Senior Unsecured Notes" means the extension of the
scheduled maturity date for all Senior Unsecured Notes outstanding on the
Effective Date to a date that is no earlier than May 11, 2021 or the refinancing
of all such Senior Unsecured Notes with new Senior Unsecured Notes that is
permitted under Section 6.02(l) with a scheduled maturity date of no earlier
than May 11, 2021 so long as the terms of such extended Senior Unsecured Notes
or such new Senior Unsecured Notes, as applicable, comply with the requirements
of “Additional Subordinated Debt” and contain a non-default interest rate
(including original issue discounts) of no greater than 10% per annum.

"Permitted Subject Liens" means Permitted Liens other than the judgment Liens
permitted under clause (l) of Section 6.01.

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

"Plan" (whether or not capitalized) means an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of the Borrower or any member of
the Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

"Platform" has the meaning specified in Section 9.02.

"Pledge Agreements" means the amended and restated pledge agreement in
substantially the form of the attached Exhibit H, executed by the Borrower or
any of its Restricted Subsidiaries or any of the Guarantors, as the same may be
amended, modified, restated or supplemented from time to time.

"Pro Rata Share" means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender's uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time or (ii) if the
aggregate Commitments have been terminated, the Pro Rata Share of such Lender as
determined pursuant to the preceding clause (i) immediately prior to such
termination, or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of the
Commitment of such Lender to the aggregate Commitments of all the Lenders (or if
such Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders).





23

--------------------------------------------------------------------------------

 

 

"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made).

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or (b) a Loan Party for which another Person who constitutes an
"eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder can cause such Loan Party to qualify as an
"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Qualified IPO" means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) (or any
successor form) of the Equity Interests of the Borrower or any direct or
indirect holding company of the Borrower of its common Equity Interests pursuant
to an effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended (whether
alone or in conjunction with a secondary public offering), which issuance, in
any event, results in at least $200,000,000 of gross proceeds.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

"Reference Rate" means the fluctuating per annum rate of interest established
from time to time by the Administrative Agent at its principal office in San
Francisco as its prime rate, which rate may not be the lowest rate of interest
charged by such Lender to its customers and whether or not the Borrower has
notice thereof.

"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a)(i) (or if applicable, Section 2.09(d) with reference to Section
2.09(a)(i)).

"Refinancing Debt" means Senior Unsecured Notes but only to the extent the
proceeds thereof refinance (a) Senior Unsecured Notes outstanding on the
Effective Date, (b) Specified Additional Subordinated Debt incurred after the
Effective Date, and (c) Refinancing Debt which refinanced the Debt described in
the foregoing clause (a) or (b).

"Register" has the meaning set forth in paragraph (c) of Section 9.06.

"Regulations D, T, U, and X" mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse any Issuing Lender for amounts paid by such Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

"Release" has the meaning set forth in CERCLA or under any other Environmental
Law.





24

--------------------------------------------------------------------------------

 

 

"Removal Effective Date" has the meaning specified in Section 8.07.

"Required Lenders" means, at any time, Lenders holding not less than 66 2/3% of
the Commitments or, if the Commitments have been terminated, the outstanding
principal amount of the Advances and Letter of Credit Exposure; provided that,
if there are two or more Lenders, the Commitment of, and the portion of the
Advances and Letter of Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless all Lenders are Defaulting Lenders.

"Resignation Effective Date" has the meaning specified in Section 8.07.

"Response" has the meaning set forth in CERCLA or under any other Environmental
Law.

"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer (or other financial officer), or Vice President, (b) with respect to any
Person that is a limited liability company, a manager or the Responsible Officer
of such Person's managing member or manager, and (c) with respect to any Person
that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person's general partner or partners.

"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) in respect of the Equity Interest of such Person or any direct or
indirect payment of any kind or character (whether in cash, securities or other
Property) on account of any Equity Interest of such Person, including in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term "Restricted Payment" shall not include any dividend or
distribution payable solely in common Equity Interests of the Borrower or
warrants, options or other rights to purchase such Equity Interests.

"Restricted Subsidiary" means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

"Returns" has the meaning set forth in Section 4.10.

"Sanctioned Country" means at any time, a country or territory which is itself
the subject or target of any Sanctions.

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty's Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty's Treasury, or
other relevant sanctions authority.

"Second Lien Debt Payoff" means the occurrence of each of the following: (a) the
termination of all commitments or other obligations to extend credit under the
Second Lien Credit Agreement (as defined in the Existing Credit Agreement) or
any other Second Lien Loan Document (as defined in the Existing Credit
Agreement), (b) the payment in full of all Second Lien Debt (as defined in the
Existing Credit Agreement) and (c) termination of the Intercreditor Agreement.





25

--------------------------------------------------------------------------------

 

 

"Secured Parties" means the Administrative Agent, the Issuing Lenders, the
Lenders, the Swap Counterparties and the Lenders and Affiliates of any Lender
that provide Banking Services.

"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower or any Restricted
Subsidiary, as the same may be amended, modified, partially released, or
supplemented from time to time.

"Security Instruments" means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e)  each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security Agreements, or the Mortgages, (f) each
agreement, instrument or document executed in connection with the Cash
Collateral Account, and (g) each other agreement, instrument or document
executed at any time in connection with securing the Obligations.

"Senior Unsecured Notes" means (a) senior, unsecured notes issued by the
Borrower outstanding on the Effective Date and (b) Additional Subordinated Debt
issued by the Borrower in the form of senior, unsecured notes after the
Effective Date.

"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Additional Subordinated Debt” means Senior Unsecured Notes incurred
after the Effective Date in an aggregate principal amount not to exceed
$50,000,000, the Debt Incurrence Proceeds of which are not used for the
Permitted Refinancing of Senior Unsecured Notes.

"Subject Increase" has the meaning specified in Section 2.18.

"Subject Lender" has the meaning specified in Section 2.16.

"Subject Quarter" has the meaning specified in Section 6.05.

"Subsidiary" of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time Equity Interests of any other class or classes of such corporation or
other entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person.  Unless otherwise indicated herein, each
reference to the term "Subsidiary" shall mean a Subsidiary of the Borrower.





26

--------------------------------------------------------------------------------

 

 

"Swap Counterparty" means (a) any Lender or Affiliate of a Lender that is a
counterparty to any Hedge Contract with the Borrower or any Restricted
Subsidiary listed on Schedule 4.20 and (b) any counterparty to any other Hedge
Contract with the Borrower or any Restricted Subsidiary; provided that such
counterparty is a Lender or an Affiliate of a Lender.  For the avoidance of
doubt, "Swap Counterparty" shall not include any participant of a Lender
pursuant to Section 9.06(d) other than to the extent such participant is
otherwise a Lender or an Affiliate of a Lender.

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

"Tax Group" has the meaning specified in Section 4.10.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30‑day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

"Test Date" means each date that the financial statements are required to be
delivered pursuant to Section 5.06(a) or (b).

"Trade Date" has the meaning specified in Section 9.06.

"Transactions" means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement (including any deemed borrowings and
any deemed issuances of Letters of Credit), including the renewal, extension,
and rearrangement (but not substitution or extinguishment) of advances under the
Existing Credit Agreement as Advances under this Agreement pursuant to the terms
of this Agreement, and (b) the payment of fees, commissions and expenses in
connection with each of the foregoing.

"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the Borrower
or any Restricted Subsidiary executing a Mortgage, as each of the same may be
amended, modified or supplemented from time-to-time.

"Triggering Event" means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base or the Disposition of the Equity Interests
issued by any Restricted Subsidiary that owns such Oil and Gas Properties and
(b) a Hedge Event of a hedge position or Hedge Contract considered by the
Administrative Agent in determining the then effective Borrowing Base to the
extent that after giving to any new hedge position or new Hedge Contract (or in
the case of an amendment, an amended hedge position or amended Hedge Contract)
entered into since the most recent redetermination of the Borrowing Base or
concurrently with or immediately following such hedge event, the Borrower's
hedged positions would result in a lower Borrowing Base (as determined by the
Administrative Agent in its sole discretion). 





27

--------------------------------------------------------------------------------

 

 

"Type" has the meaning set forth in Section 1.04.

"Unrestricted Subsidiary" means (a) LEADS Resources, LLC, (b) Louisiana
Exploration & Acquisition Partnership, LLC, (c) Alta Mesa Drilling, LLC, (d)
Sundance Acquisition, LLC, (e) TE TMR, LLC, (f) TMR Equipment, LLC, (g) FBB
Anadarko, LLC, (h) New Exploration Technologies Co., LLC, (i) Brayton Resources,
L.P., (j) Brayton Management GP, LLC, (k) Brayton Resources II, L.P., (l)
Brayton Management GP II, LLC, (m) Orion, and (k) any other Subsidiary of the
Borrower that has been designated as an Unrestricted Subsidiary in compliance
with Section 5.14.

"Unused Commitment Amount" means, with respect to a Lender at any time, (a) such
Lender's Commitment at such time minus, (b) such Lender's Credit Exposure.

"Updated Engineering Report" has the meaning set forth in Section 6.14(c)(i).

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

"Utilization Level" means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule III,
which is based, at any time of its determination, on the percentage obtained by
dividing (a) the outstanding principal amount of the Advances and the Letter of
Credit Exposure at such time by (b) the aggregate Commitments.

"Voting Securities" means (a) with respect to any corporation, Equity Interest
of the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any Equity Interest thereof having general voting power to elect
the general partner or other management of the partnership or other Person, and
(c) with respect to any limited liability company, any Equity Interests thereof
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

"Wells" has the meaning set forth in Section 2.02.

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

"Withholding Agent" means any Loan Party and the Administrative Agent.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02       Computation of Time Periods.  In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding."

Section 1.03       Accounting Terms; Changes in GAAP.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06 hereof, shall mean the Financial Statements).  All
calculations made for the purposes of determining



28

--------------------------------------------------------------------------------

 

 

compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with those
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 5.06 hereof most recently delivered
prior to or concurrently with such calculations (or, prior to the delivery of
the first financial statements under Section 5.06 hereof, used in the
preparation of the Financial Statements).  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth
herein, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  In addition, all calculations and defined accounting terms used herein
shall, unless expressly provided otherwise, when referring to any Person, refer
to such Person on a consolidated basis and mean such Person and its consolidated
Subsidiaries.

Section 1.04       Types of Advances.  Advances are distinguished by
"Type".  The "Type" of an Advance refers to the determination whether such
Advance is a Eurodollar Rate Advance or Reference Rate Advance.

Section 1.05       Miscellaneous.  Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified and shall
include all schedules and exhibits thereto unless otherwise specified.  The
words "hereof," "herein," and "hereunder" and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term "including" means "including,
without limitation,".  Paragraph headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 1.06       Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

ARTICLE II

CREDIT FACILITIES

Section 2.01       Commitment for Advances.

(a)       Advances.  Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Advances to the Borrower from time to time
on any Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender's Unused Commitment Amount.  Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than the lesser of (i) $500,000 and (ii) the Unused Commitment Amount, and
in integral multiples of $100,000 in excess thereof, and in the case of
Borrowings consisting of Eurodollar Rate Advances, be in an aggregate amount not
less than



29

--------------------------------------------------------------------------------

 

 

$1,000,000 and in integral multiples of $500,000 in excess thereof, and in each
case shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments.  Within the limits of
each Lender's Commitment, and subject to the terms of this Agreement, the
Borrower may from time to time borrow, prepay, and reborrow Advances.

(b)       Existing Advances under the Existing Credit Agreement.  The parties
hereto acknowledge and agree that, effective as of the Effective Date, in order
to accommodate and orderly effect the reallocations, adjustments, acquisitions
and decreases under this Section 2.01, (i) all outstanding Eurodollar Rate
Advances (as defined in the Existing Credit Agreement) on the date hereof are
(and shall be deemed to be) Converted to Reference Rate Advances under, and as
defined in, the Existing Credit Agreement (and the Borrower agrees to pay to
each Exiting Lender and each Existing Lender such costs and expenses would have
been due under Section 2.12 of the Existing Credit Agreement as a result of such
Conversion unless waived by such Exiting Lender or Existing Lender), and
(ii) after giving effect to clause (i) above, all outstanding Advances (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement on
the date hereof (the "Existing Advances") are (and shall be deemed to be)
continued as the initial Reference Rate Advances (as defined in this Agreement)
made under this Agreement on the Effective Date.  The outstanding Debt under the
Existing Credit Agreement shall be assigned, renewed, extended, modified, and
rearranged as Obligations outstanding under and pursuant to the terms of this
Agreement.  The Existing Lenders have agreed among themselves, in consultation
with the Borrower, to adjust their respective Commitments and to pay-off in full
such Existing Lenders which will not become a Lender hereunder (each an "Exiting
Lender").  The Administrative Agent, the Lenders, the Borrower and each Exiting
Lender (by receipt of the payment in full of the Advances as defined in, and
owing to it under, the Existing Credit Agreement and under a separate exiting
agreement executed by such Exiting Lender) consent to such reallocation and each
Existing Lender's adjustment of, and each Existing Lender's assignment of, an
interest in the Existing Commitments and the Existing Lenders' partial
assignments of their respective Existing Commitments (pursuant to this Section
2.01).  On the Effective Date and after giving effect to such reallocations,
adjustments, assignments and decreases, the Maximum Credit Amounts and Elected
Commitment Amounts of each Lender shall be as set forth on Schedule II.  The
Lenders shall make all appropriate adjustments and payments between and among
themselves to account for the revised pro rata shares resulting from the initial
allocation of the Lenders' Commitments under this Agreement.  The Borrower and
each Existing Lender party hereto hereby agrees and this Section 2.01 and any
exiting agreement executed by an Exiting Lender that is acceptable to the
Administrative Agent shall be deemed approved assignment forms as required under
the Existing Credit Agreement.    

(c)       Evidence of Indebtedness.  The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and the Lenders shall be
conclusive absent manifest error of the amount of the Advances made by such
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) the
applicable Notes which shall evidence such Lender's Advances to the Borrower in
addition to such accounts or records.  Each Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto.  Failure to make any such
endorsement or to attach a schedule shall not affect any Lender's or the
Borrower's rights or obligations in respect of such Advances or affect the
validity of such transfer by any Lender of its Note.  In addition to the
accounts and records referred to in the immediately preceding sentences, each
Lender, the applicable Issuing Lender and Administrative Agent



30

--------------------------------------------------------------------------------

 

 

shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender (other than the applicable Issuing Lender) in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  In the event of any conflict among the accounts and
records maintained by the Administrative Agent, the accounts and records
maintained by the applicable Issuing Lender as to Letters of Credit issued by
it, and the accounts and records of any other Lender in respect of such matters,
the accounts and records of such Issuing Lender shall control in the absence of
manifest error.  In the event that any Lender's Maximum Credit Amount increases
or decreases for any reason, the Borrower shall, upon request of such Lender,
deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to such Lender in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed, against the return to the Borrower of the Note so
replaced. 

Section 2.02       Borrowing Base.

(a)       Borrowing Base.  The initial Borrowing Base in effect as of the
Effective Date has been set by the Administrative Agent and the Lenders and
acknowledged by the Borrower as $300,000,000 and each Lender's Pro Rata Share of
such Borrowing Base, as of the Effective Date, are set forth on Schedule
II.  Such Borrowing Base shall remain in effect until the next redetermination
made pursuant to this Section 2.02.  The Borrowing Base shall be determined in
accordance with the standards set forth in Section 2.02(d) and is subject to
periodic redetermination pursuant to Sections 2.02(b) and 2.02(c) and is subject
to mandatory reductions pursuant to Section 2.02(e).

(b)       Calculation of Borrowing Base.

(i)        The Borrower shall deliver to the Administrative Agent and each of
the Lenders on or before each April 1, beginning April 1, 2017, an Independent
Engineering Report dated effective as of the immediately preceding January 1,
and, in any case, such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base.  Within 30 days after the
Administrative Agent and the Lenders' receipt of such Independent Engineering
Report and other information, (A) the Administrative Agent shall deliver to each
Lender the Administrative Agent's recommendation for the redetermined Borrowing
Base, (B) the Administrative Agent and the Required Lenders shall redetermine
the Borrowing Base in accordance with Section 2.02(d) (except that any increase
in the Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

(ii)       The Borrower shall deliver to the Administrative Agent and each
Lender on or before each October 1, beginning October 1, 2017, an Internal
Engineering Report dated effective as of the immediately preceding July 1, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  Within 30 days after the Administrative Agent
and the Lenders' receipt of such Internal Engineering Report and other
information, (A) the Administrative Agent shall deliver to each Lender the
Administrative Agent's recommendation for the redetermined Borrowing Base, (B)
the Administrative Agent and the Required Lenders shall redetermine the
Borrowing Base in accordance with Section 2.02(d) (except that any increase in
the Borrowing Base shall require the consent of all the Lenders), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

(iii)      In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report, or other information specified



31

--------------------------------------------------------------------------------

 

 

in clauses (i) and (ii) above by the date specified therein, the Administrative
Agent and the Required Lenders (except that any increase in the Borrowing Base
shall require the consent of all the Lenders) may nonetheless redetermine the
Borrowing Base and redesignate the Borrowing Base from time-to-time thereafter
in their sole discretion until the Administrative Agent and the Lenders receive
the relevant Independent Engineering Report, Internal Engineering Report, or
other information, as applicable, whereupon the Administrative Agent and the
Required Lenders  (except that any increase in the Borrowing Base shall require
the consent of all the Lenders) shall redetermine the Borrowing Base as
otherwise specified in this Section 2.02.

(iv)       Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that (A)
the Borrower and its Restricted Subsidiaries, as applicable, own the Oil and Gas
Properties specified therein with at least 90% (by value) of the Proven Reserves
covered therein subject to an Acceptable Security Interest and free and clear of
any Liens (except Permitted Liens), (B) on and as of the date of such
Engineering Report, the PDP Reserves identified therein were developed for
Hydrocarbons, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells ("Wells"), were each producing Hydrocarbons
in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells, (C) the descriptions of quantum and
nature of the record title interests of the Borrower and its Restricted
Subsidiaries, as applicable, set forth in such Engineering Report include the
entire record title interests of the Borrower and its Restricted Subsidiaries in
such Oil and Gas Properties, are complete and accurate in all respects, and take
into account all Permitted Liens, (D) there are no "back-in" or "reversionary"
interests held by third parties which could reduce the interests of the Borrower
or any of its Subsidiaries in such Oil and Gas Properties except as set forth in
Engineering Report, (E) no operating or other agreement to which the Borrower or
any of its Restricted Subsidiaries is a party or by which the Borrower or any of
its Restricted Subsidiaries is bound affecting any part of such Oil and Gas
Properties requires the Borrower or any of its Restricted Subsidiaries to bear
any of the costs relating to such Oil and Gas Properties greater than the record
title interest of the Borrower or any of its Restricted Subsidiaries in such
portion of the such Oil and Gas Properties as set forth in such Engineering
Report, except in the event the Borrower or any of its Restricted Subsidiaries
is obligated under an operating agreement to assume a portion of a defaulting
party's share of costs, and (F) the Borrower's and the Restricted Subsidiaries'
ownership of the Hydrocarbons and the undivided interests in the Oil and Gas
Properties as specified in such Engineering Report (i) will, after giving full
effect to all Permitted Liens afford the Borrower or the applicable Restricted
Subsidiary not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbons specified as net revenue interest in such Engineering Report and
(ii) will cause the Borrower or the applicable Restricted Subsidiary to bear not
more than that portion (expressed as a fraction, percentage or decimal),
specified as working interest in such Engineering Report, of the costs of
drilling, developing and operating the wells identified in such Engineering
Report or identified in the exhibits to the Mortgages encumbering such Oil and
Gas Properties.

(c)       Interim Redeterminations.  In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b) and based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(d)):

(i)        at the election of the Required Lenders, the Administrative Agent and
the Lenders may make one additional redetermination of the Borrowing Base during
any six-month period between scheduled redeterminations; and





32

--------------------------------------------------------------------------------

 

 



(ii)       at the request of the Borrower, the Administrative Agent and the
Lenders may make one additional redetermination of the Borrowing Base during any
six-month period between scheduled redeterminations.

The party requesting the redetermination under this paragraph (c) shall give the
other party at least 10 days' prior written notice that a redetermination of the
Borrowing Base pursuant to this paragraph (c) is to be performed (or such
shorter period as the Administrative Agent and the Borrower may agree to in
their sole discretion); provided that, no such prior written notice shall be
required for any redetermination made by the Lenders during the existence of a
Default.  In connection with any redetermination of the Borrowing Base under
this Section 2.02(c), the Borrower shall provide the Administrative Agent and
the Lenders with such information regarding the Borrower and the Guarantors'
business (including, without limitation, its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Lender may reasonably request; provided that, in the case of requests for an
increase to the Borrowing Base of an amount in excess of 5% of the Borrowing
Base then in effect, the request of an updated Independent Engineering Report is
deemed to be reasonable.  The Administrative Agent shall promptly notify the
Borrower in writing of each redetermination of the Borrowing Base pursuant to
this Section 2.02(c) and the amount of the Borrowing Base as so redetermined.

(d)       Standards for Redetermination.  Each redetermination of the Borrowing
Base by the Administrative Agent and the Lenders pursuant to this Section 2.02
shall be made (i) in the sole discretion of the Administrative Agent and the
Lenders (but in accordance with the other provisions of this Section 2.02(d)),
(ii) in accordance with the Administrative Agent's and the Lenders' customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, (iii) in conjunction with the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, or other information
received by the Administrative Agent and the Lenders relating to the Proven
Reserves of the Borrower and the Guarantors, and (iv) based upon the estimated
value of the Proven Reserves owned by the Borrower and the Guarantors as
determined by the Administrative Agent and the Lenders.  In valuing and
redetermining the Borrowing Base, the Administrative Agent and the Lenders may
also consider the business, financial condition, and Debt obligations of the
Borrower and its Restricted Subsidiaries and such other factors as the
Administrative Agent and the Lenders customarily deem appropriate, including
without limitation, commodity price assumptions, projections of production,
operating expenses, general and administrative expenses, capital costs, working
capital requirements, liquidity evaluations, dividend payments, environmental
costs, and legal costs.  In that regard, the Borrower acknowledges that the
determination of the Borrowing Base contains a value cushion (market value in
excess of loan value), which is essential for the adequate protection of the
Administrative Agent and the Lenders.  No Proven Reserves shall be included or
considered for inclusion in the Borrowing Base unless the Administrative Agent
shall have received, at the Borrower's expense, (A) evidence of title reasonably
satisfactory in form and substance to the Administrative Agent covering at least
90% (by value) of the Proven Reserves and the Oil and Gas Properties relating
thereto (or in the case of the initial Borrowing Base set on the Effective Date,
at least 65% (by value) of the Proven Reserves and the Oil and Gas Properties
related thereto until as otherwise required under Section 5.10), and (B)
Mortgages and such other Security Instruments requested by the Administrative
Agent to the extent necessary to cause the Administrative Agent to have an
Acceptable Security Interest in at least 90% (by value) of the Proven Reserves
and the Oil and Gas Properties relating thereto.  At all times after the
Administrative Agent has given the Borrower notification of a redetermination of
the Borrowing Base under this Section 2.02, the Borrowing Base shall be equal
(i) to the redetermined amount or (ii) such lesser amount designated by the
Borrower and disclosed in writing to the Administrative Agent and the Lenders,
provided that the Borrower shall not request that the Borrowing Base be reduced
to a level that would result in a Borrowing Base Deficiency, until the Borrowing
Base is subsequently redetermined in accordance with this Section 2.02.





33

--------------------------------------------------------------------------------

 

 

(e)       Mandatory Reductions in the Borrowing Base.  In addition to the
Borrowing Base redeterminations provided for otherwise in this Section 2.02, the
Borrowing Base shall be automatically reduced as follows:

(i)        effective immediately upon the issuance of any Additional
Subordinated Debt (including Specified Additional Subordinated Debt) by the
Borrower or any Restricted Subsidiary and unless otherwise consented to by the
Required Lenders, the Borrowing Base shall automatically reduce on the effective
date of such issuance by an amount equal to 25% of (A) the principal amount of
such Additional Subordinated Debt minus (B) to the extent such Additional
Subordinated Debt constitutes Refinancing Debt, the principal amount of other
Senior Unsecured Notes being refinanced thereby; and

(ii)       if any Triggering Event occurs which results in the aggregate amount
of all Triggering Events (including such Triggering Event) effected since the
most recent redetermination of the Borrowing Base to exceed 5% of the Borrowing
Base then in effect, then effective immediately upon the occurrence of such
Triggering Event, the Borrowing Base shall automatically reduce on the date such
Triggering Event is effected by an amount equal to (A) in the case of a
Disposition of Oil and Gas Properties (or any Restricted Subsidiary that owns
Oil and Gas Properties), the value, if any, assigned such Oil and Gas Properties
under the then effective Borrowing Base, as reasonably determined by the
Administrative Agent, and (B) in the case of Hedge Event, the value, if any,
assigned to such applicable hedge position or Hedge Contract under the then
effective Borrowing Base, as reasonably determined by the Administrative Agent.

For the avoidance of doubt, the automatic reductions of the Borrowing Base
provided for in this Section 2.02 shall not constitute nor be construed as a
consent to any Disposition, Hedge Event or Debt that would not be permitted
under the terms of this Agreement. 

Section 2.03       Method of Borrowing.

(a)       Notice.  Each Borrowing shall be made pursuant to a Notice of
Borrowing (or by telephone notice promptly confirmed in writing by a Notice of
Borrowing), given not later than 11:00 a.m. (Houston, Texas time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing comprised of Eurodollar Rate Advances or (ii) on the Business Day of
the proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Lender prompt notice of such proposed Borrowing by telecopier.  Each
Notice of a Borrowing shall be given in writing, including by telecopier,
specifying the information required therein.  In the case of a proposed
Borrowing comprised of Eurodollar Rate Advances, the Administrative Agent shall
promptly notify each Lender of the applicable interest rate under Section
2.09(a)(ii).  Each Lender shall, before 11:00 a.m. (Houston, Texas time) on the
date of such Borrowing, make available for the account of its applicable Lending
Office to the Administrative Agent at its address referred to in Section 9.02,
or such other location as the Administrative Agent may specify by notice to the
Lenders, in same day funds, in the case of a Borrowing, such Lender's Pro Rata
Share of such Borrowing.  After the Administrative Agent's receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent.

(b)       Conversions and Continuations.  The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 11:00 a.m. (Houston, Texas time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances.  Each such Notice of Conversion or
Continuation shall



34

--------------------------------------------------------------------------------

 

 

be in writing or by telephone notice promptly confirmed immediately in writing
specifying the information required therein.  Promptly after receipt of a Notice
of Conversion or Continuation under this Section, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Borrowing comprised of Eurodollar Rate Advances, notify each
Lender of the applicable interest rate under Section 2.09(a)(ii).

(c)       Certain Limitations.  Notwithstanding anything to the contrary
contained in paragraphs (a) and (b) above:

(i)        at no time shall there be more than four Interest Periods applicable
to outstanding Eurodollar Rate Advances and the Borrower may not select
Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;

(ii)       if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;

(iii)      if the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Rate Advances comprising any requested Borrowing, the right
of the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv)       if the Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and

(v)        if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if
existing Eurodollar Rate Advances, Convert into Reference Rate Advances.

(d)       Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.  In
the case of any Borrowing for which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, out-of-pocket cost, or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing



35

--------------------------------------------------------------------------------

 

 

the applicable conditions set forth in Article III including, without
limitation, any loss (including any loss of anticipated profits), cost, or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

(e)       Administrative Agent Reliance.  Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender's Pro
Rata Share of a Borrowing, the Administrative Agent may assume that such Lender
has made its Pro Rata Share of such Borrowing available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.03 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent that any Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent (the "Non-Funding Lender"), such
Non-Funding Lender and the Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable on such day to
Advances comprising such Borrowing and (ii) in the case of such Non-Funding
Lender, the Federal Funds Rate for such day.  If such Non-Funding Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Non-Funding Lender's Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.

(f)       Lender Obligations Several.  The failure of any Non-Funding Lender to
make the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing.  No Lender shall be responsible for the failure of any other Lender
to make the Advance to be made by such other Lender on the date of any
Borrowing.

Section 2.04       Reduction of the Commitments.

(a)       Reductions of Maximum Credit Amounts; Corresponding Reductions to
Elected Commitment Amounts.  The Borrower shall have the right, upon at least
three Business Days' notice to the Administrative Agent, to terminate in whole
or reduce ratably in part the unused portion of the Maximum Credit Amounts;
provided that each partial reduction shall be in the aggregate amount of
$3,000,000 or in integral multiples of $1,000,000 in excess thereof.  The
Borrower shall not terminate or reduce the aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Advances thereof, the
aggregate Credit Exposure would exceed the total Commitments.  Upon any
reduction of the aggregate Maximum Credit Amounts that would otherwise result in
the aggregate Maximum Credit Amounts being less than the aggregate Elected
Commitment Amounts, the aggregate Elected Commitment Amounts shall be
automatically reduced ratably among the Lenders in accordance with each Lender's
Pro Rata Share so that they equal the aggregate Maximum Credit Amounts as so
reduced.  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the aggregate Maximum Credit Amounts under Section 2.04(a)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.04(a) shall be irrevocable.

(b)       Optional Reductions and Terminations of Aggregate Elected Commitment
Amounts.  The Borrower may from time to time terminate or reduce the aggregate
Elected Commitment Amounts; provided that (i) each reduction of the aggregate
Elected Commitment Amounts shall be in an amount that is an integral multiple of
$3,000,000 and not less than $1,000,000 and (ii) the Borrower shall not reduce
the



36

--------------------------------------------------------------------------------

 

 

aggregate Elected Commitment Amounts if, after giving effect to any concurrent
prepayment of the Advances, the aggregate Credit Exposures would exceed the
aggregate Elected Commitment Amounts.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the aggregate
Elected Commitment Amounts under Section 2.04(b) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section 2.04(b)
shall be irrevocable. 

(c)       Automatic Reduction in Aggregate Elected Commitment Amounts.  Upon any
redetermination or other adjustment in the Borrowing Base pursuant to this
Agreement that would otherwise result in the Borrowing Base becoming less than
the aggregate Elected Commitment Amounts, the aggregate Elected Commitment
Amounts shall be automatically reduced (ratably among the Lenders in accordance
with each Lender's Pro Rata Share) so that they equal such redetermined
Borrowing Base (and Schedule II shall be deemed amended to reflect such
amendments to each Lender's Elected Commitment Amount and the aggregate Elected
Commitment Amounts).

(d)       Ratable Application; No Obligation to Reinstate.  Other than as
provided in Section 2.04(e) below, any reduction and termination of the
Commitments pursuant to this Section 2.04 shall be applied ratably to each
Lender's Commitment and shall be permanent, with no obligation of the Lenders to
reinstate such Commitments.

(e)       Defaulting Lender.  In the event of a Defaulting Lender, the Borrower,
at the Borrower's election may elect to terminate such Defaulting Lender's
Commitment hereunder; provided that (i) such termination must be of the
Defaulting Lender's entire Commitment, (ii) subject to the set-off rights set
forth in the immediately following sentence, the Borrower shall pay all amounts
owed by the Borrower to such Defaulting Lender under this Agreement and under
the other Loan Documents (including principal of and interest on the Advances
owed to such Defaulting Lender, accrued commitment fees, and letter of credit
fees but specifically excluding any amounts owing under Section 2.12 as result
of such payment of Advances) and shall deposit with the Administrative Agent
into the Cash Collateral Account cash collateral in the amount equal to such
Defaulting Lender's ratable share of the Letter of Credit Exposure, including
any such Letter of Credit Exposure that has been reallocated pursuant to Section
2.17(c)(i); (iii) a Defaulting Lender's Commitment may be terminated by the
Borrower under this Section 2.04(e) if and only if at such time, the Borrower
has elected, or is then electing, to terminate the Commitments of all then
existing Defaulting Lenders.  With respect to the amounts described in clause
(ii) above which would be payable by the Borrower to the Defaulting Lender (but
not including any deposits that the Borrower is required to make with respect to
the Letter of Credit Exposure), the Borrower may set-off and apply any amounts
owing from such Defaulting Lender or Affiliate thereof to the Borrower under any
Hedge Contract against any such amounts payable to the Defaulting Lender.  Upon
written notice to the Defaulting Lender and Administrative Agent of the
Borrower's election to terminate a Defaulting Lender's Commitment pursuant to
this clause (c) and the payment and deposit of amounts required to be made by
the Borrower under clause (ii) above, (A) such Defaulting Lender shall cease to
be a "Lender" hereunder for all purposes except that such Lender's rights under
Sections 2.13, 2.14, and 9.07 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a "Lender"
hereunder, (B) such Defaulting Lender's Commitment shall be deemed terminated,
and (C) such Defaulting Lender shall be relieved of its obligations hereunder,
provided that, any such termination will not be deemed to be a waiver or release
of any claim by Borrower, the Administrative Agent or any Lender may have
against such Defaulting Lender.

(f)       Scheduled Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Commitment Termination Date.  If at any
time the aggregate Maximum Credit



37

--------------------------------------------------------------------------------

 

 

Amounts, the Borrowing Base or the aggregate Elected Commitment Amounts is
terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

Section 2.05       Prepayment of Advances.

(a)       Optional.  The Borrower may prepay the Advances, after giving by
10:00 a.m. (Houston, Texas time) (i) in the case of Eurodollar Rate Advances, at
least three Business Days' or (ii) in the case of Reference Rate Advances, same
Business Day's, irrevocable prior written notice (or irrevocable telephone
notice promptly confirmed in writing) to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment.  If any such
notice is given, the Borrower shall prepay the Advances in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date; provided,
however, that each partial prepayment with respect to:  (A) any amounts prepaid
in respect of Eurodollar Rate Advances shall be applied to Eurodollar Rate
Advances comprising part of the same Borrowing; (B) any amounts prepaid in
respect of Reference Rate Advances shall be made in a minimum amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof, and (C) any
prepayments made in respect of Borrowings comprised of Eurodollar Rate Advances
shall be made in a minimum amount of $3,000,000 and in integral multiples of
$1,000,000 in excess thereof and in an aggregate principal amount such that
after giving effect thereto such Borrowing shall have a remaining principal
amount outstanding with respect to such Borrowings of at least $1,000,000.  Full
prepayments of any Borrowing are permitted without restriction of amounts.

(b)       Borrowing Base Deficiencies.

(i)        Other than as provided in clause (ii) and clause (iii) below, in
Section 2.05(c) and in Section 5.11, if a Borrowing Base Deficiency exists, then
the Borrower shall, after receipt of written notice from the Administrative
Agent regarding such deficiency, take any of the following actions (and the
failure of the Borrower to take such actions to remedy such Borrowing Base
Deficiency shall constitute an Event of Default):

(A)       prepay the Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that such Borrowing Base Deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;

(B)       pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Administrative Agent and the Required Lenders such
that the applicable Borrowing Base Deficiency is cured within 10 days after the
date of such notice by the Administrative Agent is received;

(C)       (1) deliver within 10 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower's election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five monthly installments equal to one-fifth
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment and (2) make such payments and deposits within such time
period; or

(D)       (1) deliver within 10 days after the date such deficiency notice is
received by the Borrower to the Administrative Agent written notice to the
Administrative Agent indicating the Borrower's election to combine the options
provided in clause (B) and clause (C) above, and also indicating



38

--------------------------------------------------------------------------------

 

 

the amount to be prepaid in installments and the amount to be provided as
additional Collateral, and (2) make such five equal consecutive monthly
installments and deliver such additional Collateral within the time required
under clause (B) and clause (C) above.

The failure of the Borrower to deliver an election notice pursuant to the terms
of this clause (b)(i) shall be deemed to be an election by the Borrower of the
option set forth in clause (C) above.

(ii)       Upon each reduction of the Borrowing Base under Section 2.02(e)(i)
resulting from the issuance of Additional Subordinated Debt, if a Borrowing Base
Deficiency then exists or results therefrom, then the Borrower shall prepay the
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure, in an amount equal to (A) such portion of the Borrowing Base
Deficiency resulting from such reduction plus (B) if a Borrowing Base Deficiency
exists prior to such reduction, then an amount equal to the lesser of (i) the
Debt Incurrence Proceeds of such Additional Subordinated Debt and (ii) such
portion of the Borrowing Base Deficiency in existence immediately prior to such
reduction.

(iii)      Upon each reduction of the Borrowing Base under Section 2.02(e)(ii)
from the occurrence of a Triggering Event, if a Borrowing Base Deficiency then
exists or results therefrom, then the Borrower shall prepay the Advances or, if
the Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, in an
amount equal to (A) such portion of the Borrowing Base Deficiency resulting from
such reduction plus (B) if a Borrowing Base Deficiency exists prior to such
reduction, then an amount equal to the lesser of (i) the Net Cash Proceeds of
such Triggering Event and (ii) such portion of the Borrowing Base Deficiency in
existence immediately prior to such reduction.

(iv)       Each prepayment pursuant to this Section 2.05(b) shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date.  Each prepayment under this Section
2.05(b) shall be applied to the Advances as determined by the Administrative
Agent.

(c)       Reduction of Commitments.

(i)        On the date of each reduction of the aggregate Commitments pursuant
to Section 2.04, the Borrower agrees to first, make a prepayment in respect of
the outstanding amount of the Advances and second, deposit funds into the Cash
Collateral Account the extent, if any, that the aggregate unpaid principal
amount of all Advances plus the Letter of Credit Exposure exceeds the aggregate
Commitments, as so reduced.

(ii)       Each prepayment pursuant to this Section 2.05(c) shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date.  Each prepayment under this Section
2.05(c) shall be applied to the Advances as determined by the Administrative
Agent and agreed to by the Lenders in their sole discretion.

(d)       Illegality.  If any Lender shall notify the Administrative Agent and
the Borrower that the adoption of or any change in any applicable Legal
Requirement or in the interpretation of any applicable Legal Requirement by any
Governmental Authority makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (Houston, Texas time) and if
not prohibited by law, (A) on the last day of the Interest Period for each
outstanding Eurodollar Rate



39

--------------------------------------------------------------------------------

 

 

Advance made by such Lender, or (B) if required by such notice, on the second
Business Day following its receipt of such notice, either prepay all of the
Eurodollar Rate Advances made by such Lender then outstanding or Convert all of
the Eurodollar Rate Advances made by such Lender then outstanding to Reference
Rate Advances, and, in either case, pay all accrued interest on the principal
amount prepaid or Converted to the date of such prepayment or Conversion and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment or Conversion being made on such date, (ii) to the extent the
principal amount of Eurodollar Rate Advances are prepaid, such Lender shall
simultaneously make a Reference Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Lender, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Lender for any subsequent Borrowing shall be suspended
until such Lender giving notice referred to above shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist.

(e)       No Additional Right; Ratable Prepayment.  The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in
Section 2.04(e) and this Section 2.05, and all notices given pursuant to this
Section 2.05 shall be irrevocable and binding upon the Borrower.  Each payment
of any Advance pursuant to this Section 2.05 shall be made in a manner such that
all Advances comprising part of the same Borrowing are paid in whole or ratably
in part other than Advances owing to a Defaulting Lender as provided in Section
2.17.

Section 2.06       Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest on the
Commitment Termination Date or such earlier date pursuant to Section 7.02 or
Section 7.03.

Section 2.07       Letters of Credit.

(a)       Commitment.  From time to time from the date of this Agreement until
30 days prior to the Commitment Termination Date, at the request of the
Borrower, the applicable Issuing Lender shall, on the terms and conditions
hereinafter set forth, issue, increase, or extend the Expiration Date of,
Letters of Credit for the account of the Borrower on any Business Day.  No
Letter of Credit will be issued, increased, or extended:

(i)        if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) the Letter of Credit Sublimit and
(B) the aggregate Commitments at such time minus the sum of the aggregate
outstanding principal amount of all Advances at such time;

(ii)       if such Letter of Credit has an Expiration Date later than the
earlier of (A) one year after the date of issuance thereof (or, in the case of
any extension thereof, one year after the date of such extension) and (B) ten
days prior to the Commitment Termination Date;

(iii)      unless the Letter of Credit Documents are in form and substance
acceptable to the applicable Issuing Lender in its sole discretion;

(iv)       unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;

(v)        unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any such Letter of Credit Application conflicts with the terms of this
Agreement, the terms of this Agreement shall control;





40

--------------------------------------------------------------------------------

 

 

(vi)       unless such Letter of Credit is governed by (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuing
Lender;

(vii)      if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing such Letter of Credit, or any Legal Requirement
applicable to the applicable Issuing Lender or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the applicable Issuing Lender shall prohibit, or request that
the applicable Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
applicable Issuing Lender with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the applicable Issuing Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the applicable Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the date hereof and which the applicable Issuing
Lender in good faith deems material to it;

(viii)     if the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Lender applicable to letters of credit
generally;

(ix)       except as otherwise agreed by the applicable Issuing Lender, if
Letter of Credit is to be denominated in a currency other than Dollars;

(x)        if such Letter of Credit supports the obligations of any Person in
respect of (x) a lease of real property, or (y) an employment contract if such
Issuing Lender reasonably determines that the Borrower's obligation to reimburse
any draws under such Letter of Credit may be limited; or

(xi)       a default of any Lender's obligations to fund under Section 2.07(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the applicable Issuing Lender's risk with
respect to such Lender.

(b)       Participations.  Upon (A) the date of the issuance or increase of a
Letter of Credit, and (B) the date hereof as to the deemed issuance of the
Existing Letters of Credit under Section 2.07(h), the applicable Issuing Lender
shall be deemed to have sold to each other Lender having a Commitment and each
other Lender having a Commitment shall have been deemed to have purchased from
such Issuing Lender a participation in the related Letter of Credit Obligations
equal to such Lender's Pro Rata Share at such date and such sale and purchase
shall otherwise be in accordance with the terms of this Agreement.  The
applicable Issuing Lender shall promptly notify each such participant Lender
having a Commitment by telephone or telecopy of each Letter of Credit issued,
increased, or extended or converted and the actual dollar amount of such
Lender's participation in such Letter of Credit.

(c)       Issuing.  Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 10:00 a.m. (Houston, Texas time) on the fifth Business Day before the
date of the proposed issuance, increase, or extension of the Letter of Credit,
and the applicable Issuing Lender shall give to each other Lender prompt notice
thereof by telex, telephone or telecopy.  Each Letter of Credit Application
shall be delivered by facsimile or by mail specifying the information required
therein; provided that if such Letter of Credit Application is delivered by
facsimile, the Borrower shall follow such facsimile with an original by
mail.  After the applicable Issuing Lender's receipt of such Letter of Credit
Application (by facsimile or by mail) and upon fulfillment of the applicable
conditions set forth in



41

--------------------------------------------------------------------------------

 

 

Article III, such Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of the Borrower.  Each Letter of Credit Application shall
be irrevocable and binding on the Borrower.

(d)       Reimbursement.  The Borrower hereby agrees to pay on demand to each
Issuing Lender an amount equal to any amount paid by such Issuing Lender under
any Letter of Credit.  In the event an Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, such Issuing Lender shall give
the Administrative Agent notice of the Borrower's failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse such Issuing
Lender.  Upon such notice from the Administrative Agent, each Lender shall
promptly reimburse such Issuing Lender for such Lender's Pro Rata Share of such
amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower's request
to such Issuing Lender.  If such reimbursement is not made by any Lender to such
Issuing Lender on the same day on which the Administrative Agent notifies such
Lender to make reimbursement to such Issuing Lender hereunder, such Lender shall
pay interest on its Pro Rata Share thereof to such Issuing Lender at a rate per
annum equal to the Federal Funds Rate.  The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat such reimbursements to any Issuing Lender
as Reference Rate Advances under a Borrowing requested by the Borrower to
reimburse the applicable Issuing Lender that have been transferred to such
Issuing Lender at the Borrower's request.

(e)       Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i)        any lack of validity or enforceability of any Letter of Credit
Documents;

(ii)       any amendment or waiver of, or any consent to or departure from, any
Letter of Credit Documents;

(iii)      the existence of any claim, set‑off, defense, or other right which
the Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;

(iv)       any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(v)        payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of the Borrower's rights under Section 2.07(f) below.





42

--------------------------------------------------------------------------------

 

 

(f)       Liability of Issuing Lenders.  The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit.  No Issuing Lender and no Related
Party of any Issuing Lender shall be liable or responsible for:

(i)        the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(ii)       the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

(iii)      payment by any Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv)       any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING ANY ISSUING LENDER'S OWN
NEGLIGENCE),

except that the Borrower shall have a claim against the applicable Issuing
Lender, and the applicable Issuing Lender shall be liable to the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which a court determines in a final, non-appealable judgment were
caused by an Issuing Lender's willful misconduct or gross negligence in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit.  In furtherance and not in limitation of the
foregoing, an Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

(g)       Cash Collateral Account.

(i)        If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.04(e), 2.05, 2.17, 7.02(b), or 7.03(b) or any
other provision under this Agreement, then the Borrower and the Administrative
Agent shall establish the Cash Collateral Account and the Borrower shall execute
any documents and agreements, including the Administrative Agent's standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority security interest in such account and the
funds therein.  The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Obligations.

(ii)       So long as no Default or Event of Default exists, (A) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (B) the
Administrative Agent shall release to the Borrower at the Borrower's written
request any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure.  During the existence of any Default or Event of
Default, the Administrative Agent may apply any funds held in the Cash
Collateral Account to the Obligations in any order determined by the
Administrative Agent, regardless of any Letter of Credit Exposure that may
remain outstanding.

(iii)      The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account which
may bear interest or be invested in the



43

--------------------------------------------------------------------------------

 

 

Administrative Agent's reasonable discretion and the Administrative Agent shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

(h)       Existing Letters of Credit. The Issuing Lenders, the Lenders and the
Borrower agree that effective as of the Effective Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.

(i)       Defaulting Lender.  If, at any time, a Defaulting Lender exists
hereunder, then, at the request of any Issuing Lender subject to Section
2.17(c), the Borrower shall deposit funds with Administrative Agent into the
Cash Collateral Account an amount equal to such Defaulting Lender's Pro Rata
Share of the Letter of Credit Exposure.

Section 2.08       Fees.

(a)       Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender having a Commitment a commitment fee in an
amount equal to the Applicable Margin on the daily Unused Commitment Amount of
such Lender, from the date of this Agreement until the Commitment Termination
Date; provided that, no commitment fee shall accrue on the Commitment of a
Defaulting Lender during the period such Lender remains a Defaulting
Lender.  The commitment fees shall be due and payable quarterly in arrears on
the last day of each March, June, September, and December commencing on December
31, 2016 and continuing thereafter through and including the Commitment
Termination Date.

(b)       Letter of Credit Fees.

(i)        Letter of Credit Fees.  Subject to Sections 2.17(c)(iii) and (iv),
the Borrower agrees to pay (A) to the Administrative Agent for the pro rata
benefit of the Lenders having a Commitment a per annum letter of credit fee for
each Letter of Credit issued hereunder in an amount equal to the greater of (1)
Applicable Margin for Eurodollar Rate Advances times the daily maximum amount
available to be drawn under such Letter of Credit and (2) $750, and (B) to the
applicable Issuing Lender, a fronting fee for each Letter of Credit equal to
0.25% per annum times on the face amount of such Letter of Credit.  The fronting
fee shall be payable annually in advance on the date of the issuance of the
Letter of Credit, and, in the case of an increase or extension only, on the date
of such increase or such extension.  The fee set forth in (A) above shall be
computed on a quarterly basis in arrears and be due and payable on the last day
of each March, June, September, and December commencing December 31, 2016, and
on the Commitment Termination Date.  Notwithstanding the foregoing, (A) upon the
occurrence and during the continuance of an Event of Default under Section
7.01(a) or Section 7.01(e), the foregoing per annum letter of credit fee shall
be automatically increased to the Default Rate, after as well as before
judgment, and (B) upon the occurrence and during the continuance of any other
Event of Default (excluding under Section 7.01(a) or Section 7.01(e)), upon the
request of the Majority Lenders, the foregoing per annum letter of credit fee
shall be increased to the Default Rate, after as well as before judgment. 

(ii)       The Borrower also agrees to pay to each Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit issued or to be issued by
such Issuing Lender.

(c)       Facility and Other Fees.  To the extent not otherwise included under
Section 2.08(a) and (b), the Borrower agrees to pay to the Administrative Agent
the fees required to be paid under the Fee Letters.





44

--------------------------------------------------------------------------------

 

 

Section 2.09       Interest.

(a)       Applicable Interest Rates.  The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i)        Reference Rate Advances.  If such Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable quarterly in arrears on the last day of each calendar quarter and on the
date such Reference Rate Advance shall be paid in full.

(ii)       Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time, payable on the last day of such Interest
Period, and, in the case of six-month Interest Periods, on the day that occurs
during such Interest Period three months from the first day of such Interest
Period.

(b)       Usury Recapture.

(i)        If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents that are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts that were due at the Maximum Rate (the "Lost Interest") has been
recaptured by such Lender.

(ii)       If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding sentence and, to the extent allowed by law, the Borrower shall pay
to such Lender the amount of the Lost Interest remaining to be recaptured by
such Lender.

(iii)      NOTWITHSTANDING the foregoing or any other term in this Agreement and
the Loan Documents to the contrary, it is the intention of each Lender and the
Borrower to conform strictly to any applicable usury laws.  Accordingly, if any
Lender contracts for, charges, or receives any consideration THAT constitutes
interest in excess of the Maximum Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at such Lender's option be applied
to the outstanding amount of the ADVANCES made hereunder by such Lender or be
refunded to the Borrower.

(c)       Retroactive Adjustments of Applicable Margin.  In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.06
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based on Table B for any period (an "Applicable Period"), then
(i) the Borrower shall promptly deliver to the Administrative Agent



45

--------------------------------------------------------------------------------

 

 

a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the higher Applicable Margin based
on Table B were applicable for such Applicable Period, and (iii) the Borrower
shall promptly, without further action by the Administrative Agent, any Lender
or any Issuing Lender, pay to the Administrative Agent for the account of the
applicable Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period.  This Section 2.09(c)
shall not limit the rights of the Administrative Agent and Lenders with respect
to the Default Rate of interest as set forth in Section 2.09(d) below or Article
VII.  The Borrower's obligations under this Section 2.09(c) shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

(d)       Default Rate.  Notwithstanding the foregoing, (i) upon the occurrence
and during the continuance of an Event of Default under Section 7.01(a) or
Section 7.01(e), all Obligations shall bear interest, after as well as before
judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any Event of Default (other than an Event of Default addressed in
the foregoing clause (i)), upon the request of the Majority Lenders, all
Obligations shall bear interest, after as well as before judgment, at the
Default Rate.  Interest accrued pursuant to this Section 2.09(d) and all
interest accrued but unpaid on or after the Commitment Termination Date shall be
due and payable on demand (and if no such demand is made, then due and payable
on the otherwise due dates provided herein or if no such due dates are provided
herein on the last day of each calendar quarter).  Interest shall continue to
accrue on the Obligations after the filing by or against any Loan Party of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

Section 2.10       Payments and Computations.

(a)       Payment Procedures.  The Borrower shall make each payment under this
Agreement not later than 12:00 p.m. (noon)  (Houston, Texas time) on the day
when due in Dollars in immediately available funds to the Administrative Agent
at the location referred to in the Notes (or such other location as the
Administrative Agent shall designate in writing to the Borrower) in same day
funds without deduction, setoff, or counterclaim of any kind.  The
Administrative Agent shall promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent, a specific Issuing Lender,
or a specific Lender pursuant to Section 2.08(c), 2.12, 2.13, 2.14, 2.16, 2.17,
8.05, or 9.07, but after taking into account payments effected pursuant to
Section 9.04) in accordance with each Lender's Pro Rata Share to the Lenders for
the account of their respective applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender or any Issuing
Lender to such Lender for the account of its applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement.

(b)       Computations.  All computations of interest and fees shall be made by
the Administrative Agent, on the basis of a year of 360 days for the actual
number of days (including the first day, but excluding the last day) occurring
in the period for which such interest or fees are payable.  Each determination
by the Administrative Agent of an interest rate or fee shall be conclusive and
binding for all purposes, absent manifest error.

(c)       Non‑Business Day Payments.  Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.





46

--------------------------------------------------------------------------------

 

 

(d)       Administrative Agent Reliance.  Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender.  If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.

Section 2.11       Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Lenders (other
than as a result of a termination of a Defaulting Lender's Commitment under
Section 2.04(c)), such Lender shall notify the Administrative Agent and
forthwith purchase from the other Lenders such participations in the Advances
made by them or Letter of Credit Obligations held by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender's ratable share (according to the
proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender's ratable share (according to the proportion of (i) the amount of such
Lender's required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.  The
provisions of this Section 2.11 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances or
participations in Letter of Credit Exposure to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.11 shall apply).

Section 2.12       Breakage Costs.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)       any continuation, Conversion, payment or prepayment (including any
deemed payment or repayment and any reallocated repayment to Non-Defaulting
Lenders provided for herein) of any Advance other than a Reference Rate Advance
on a day other than the last day of the Interest Period for such Advance
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make an Advance) to prepay, borrow, continue or Convert any
Advance other than a Reference Rate Advance on the date or in the amount
notified by the Borrower; or





47

--------------------------------------------------------------------------------

 

 

(c)       any assignment of an Eurodollar Rate Advance on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 2.04, Section 2.16, or Section 2.18;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.12, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

Section 2.13       Increased Costs.  If any Change in Law shall (a) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate) or any Issuing Lender; (b)
subject any Lender or any Issuing Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Advance made by it, or change the basis of
taxation of payments to such Lender or such Issuing Lender in respect thereof
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes); or (c)
impose on any Lender or any Issuing Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Lender or
such Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Lender hereunder (whether of principal, interest or
any other amount) then, within thirty (30) days after demand by such Lender or
such Issuing Lender, the Borrower will pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender, as the case may be, for such additional
costs incurred or reduction suffered.   A certificate as to the amount of such
increased cost and detailing the calculation of such cost submitted to the
Borrower and the Administrative Agent by such Lender or such Issuing Lender
shall be conclusive and binding for all purposes, absent manifest error.

(a)       Capital Adequacy.  If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender's or such Issuing Lender's holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender's or such Issuing Lender's capital
or on the capital of such Lender's or such Issuing Lender's holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or such Issuing Lender or such Lender's or such Issuing
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or such Issuing Lender's policies and the
policies of such Lender's or such Issuing Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender's
or such Issuing Lender's holding company for any such reduction suffered.  A
certificate as to such amounts and detailing the calculation of such amounts
submitted to the Borrower by such Lender or such Issuing



48

--------------------------------------------------------------------------------

 

 

Lender shall be conclusive and binding for all purposes, absent manifest
error.  The Borrower shall pay such Lender or such Issuing Lender, as the case
may be, the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

(b)       Letters of Credit.  If any Change in Law shall either (i) impose,
modify, or deem applicable any reserve, special deposit, or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, any Issuing Lender or (ii) impose on any Issuing Lender any
other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations, and the result of any
event referred to in the preceding clause (i) or (ii) shall be to increase the
cost to any Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be determined by such Issuing Lender's reasonable
allocation of the aggregate of such cost increases resulting from such event),
then, upon demand by such Issuing Lender, the Borrower shall pay to such Issuing
Lender, from time to time as specified by such Issuing Lender, additional
amounts which shall be sufficient to compensate such Issuing Lender for such
increased cost.  A certificate as to such increased cost incurred by any Issuing
Lender, as a result of any event mentioned in clause (i) or (ii) above, and
detailing the calculation of such increased costs submitted by such Issuing
Lender to the Borrower, shall be conclusive and binding for all purposes, absent
manifest error.

(c)       Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section 2.13 shall not
constitute a waiver of such Lender's or such Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section 2.13 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or such Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.14       Taxes.

(a)       No Deduction for Certain Taxes.  Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for taxes,
except as required by applicable law.  If any withholding or deduction of tax is
required by applicable Legal Requirement (as determined in the good faith
discretion of an applicable withholding Agent), then (i) to the extent such
taxes are Indemnified Taxes (including, for the avoidance of doubt, Other
Taxes), the sum payable by the Borrower shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or any Issuing Lender, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Legal Requirement.

(b)       Other Taxes.  Without limiting the provisions of clause (a) above, the
Borrower agrees to (i) pay any Other Taxes, or (ii) or at the option of the
Administrative Agent, to timely reimburse the Administrative Agent,  or
applicable Lender or applicable Issuing Lender for the payment of any Other
Taxes.





49

--------------------------------------------------------------------------------

 

 



(c)       Indemnification.  THE BORROWER INDEMNIFIES EACH LENDER, EACH ISSUING
LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY
SUCH LENDER, SUCH ISSUING LENDER, OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.  EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER IN RESPECT
OF THIS INDEMNIFICATION SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE
THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON
BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, SUCH ISSUING LENDER, OR ANY SUCH
LENDER.    A CERTIFICATE AS TO THE AMOUNT OF ANY SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT)
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN ON BEHALF OF A LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

(d)       Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (i) duly completed copies of Internal Revenue
Service Form W-8BEN (or W-8BEN-E, as applicable) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party; (ii) duly completed copies of Internal Revenue Service Form W-8ECI, (iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN (or W-8BEN-E, as
applicable), or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.  To the extent a
Foreign Lender is not the beneficial owner, such Foreign Lender shall deliver
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN (or IRS Form W-8BEN-E, as applicable), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable.

Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.





50

--------------------------------------------------------------------------------

 

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.14(d), "FATCA" shall include any amendments made to FATCA after
the date of this Agreement.

For purposes of determining withholding Taxes imposed under FATCA from and after
the Effective Date, the Borrower and Administrative Agent shall treat (and the
Lenders herby authorize Administrative Agent to treat) the Obligations under
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(e)       Treatment of Certain Refunds.  If the Administrative Agent, a Lender
or an Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.14 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent, such Lender or such Issuing Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or such Issuing
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Lender in
the event the Administrative Agent, such Lender or such Issuing Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require the Administrative Agent, any Lender or any
Issuing Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

Section 2.15       Designation of a Different Lending Office.  If any Lender
requests compensation under Section 2.13, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.





51

--------------------------------------------------------------------------------

 

 

Section 2.16       Replacement of Lender.  If (i) any Lender requests
compensation under Section 2.13 or requires that the Borrower pay any additional
amount pursuant to Section 2.14, and, in each case such Lender has declined or
is unable to designate a different Lending Office, (ii) any Lender suspends its
obligation to continue, or Convert Advances into, Eurodollar Rate Advances
pursuant to Section 2.03(c)(ii) or Section 2.11, (iii) any Lender is a
Defaulting Lender, or (iv) any Lender is a Non-Consenting Lender (any such
Lender, a "Subject Lender"), then (A) in the case of a Defaulting Lender, the
Administrative Agent may, upon notice to the Subject Lender and the Borrower,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.13 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment) and (B) in the case of any
Subject Lender, including a Defaulting Lender, the Borrower may, upon notice to
the Subject Lender and the Administrative Agent and at the Borrower's sole cost
and expense, require such Subject Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(A)       as to assignments required by the Borrower, the Borrower shall have
paid to the Administrative Agent the assignment fee specified in Section 9.06;

(B)       such Subject Lender shall have received payment of an amount equal to
the outstanding principal of its Advances and participations in outstanding
Letter of Credit Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Applicable
Borrower (in the case of all other amounts);

(C)       in the case of any such assignment resulting from a claim for
compensation under Section 2.13, such assignment will result in a reduction in
such compensation or payments thereafter;

(D)       such assignment does not conflict with applicable Legal Requirements;
and

(E)       with respect to a Non-Consenting Lender, the proposed amendment,
waiver, consent or release with respect to this Agreement or any other Loan
Document has been approved by the Majority Lenders and such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
this Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.16 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.  In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this Section
2.16, the Borrower may terminate such Defaulting Lender's Commitment as provided
in Section 2.04.

Section 2.17       Payments and Deductions to a Defaulting Lender. 





52

--------------------------------------------------------------------------------

 

 

(a)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01(a), Section 2.07(d), or Section 2.10(d) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid in cash.

(b)       If a Defaulting Lender as a result of the exercise of a set-off shall
have received a payment in respect of its outstanding Advances or pro rata share
of Letter of Credit Exposure which results in its outstanding Advances and share
of Letter of Credit Exposure being less than its Pro Rata Share of the aggregate
outstanding Advances and Letter of Credit Exposure, then no payments will be
made to such Defaulting Lender until such time as all amounts due and owing to
the Lenders have been equalized in accordance with each Lender's respective pro
rata share of the aggregate outstanding Advances and Letter of Credit Exposure.
Further, if at any time prior to the acceleration or maturity of the Advances,
the Administrative Agent shall receive any payment in respect of principal of an
Advance or a Reimbursement Obligation while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowings for which such Defaulting Lender(s) shall have failed to
fund its pro rata share until such time as such Borrowing(s) are paid in full or
each Lender (including each Defaulting Lender) is owed its Pro Rata Share of all
Advances then outstanding. After acceleration or maturity of the Advances,
subject to the first sentence of this Section 2.17(b), all principal will be
paid ratably as provided in Section 2.11.

(c)       If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i)        such Letter of Credit Exposure shall be automatically reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Share of such Defaulting Lender's share of the Letter of Credit Exposure (and
each Lender is deemed to have purchased and assigned such participation interest
in such reallocated portion of the Letter of Credit Exposure) but only to the
extent that (A) the sum of each Non-Defaulting Lender's outstanding Advances
plus its share of the Letter of Credit Exposure, after giving effect to the
reallocation provided herein, does not exceed such Non-Defaulting Lender's
Commitment, and (B) the conditions set forth in Section 3.02 are satisfied at
such time; provided that, subject to Section 9.24, such reallocation will not
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender's share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.07(g) for so long as such Letter of Credit
Exposure is outstanding;

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Exposure pursuant to this Section 2.17 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08 (b) with respect to such Defaulting Lender's Letter of
Credit Exposure during the period such Defaulting Lender's Letter of Credit
Exposure is cash collateralized;

(iv)       if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.08(b) shall be adjusted in accordance with such
Non-Defaulting Lenders' Pro Rata Share;





53

--------------------------------------------------------------------------------

 

 

(v)        if any Defaulting Lender's share of the Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to the preceding
provisions, then, without prejudice to any rights or remedies of any Issuing
Lender or any Lender hereunder, all letter of credit fees payable under
Section 2.08(b) with respect to such Defaulting Lender's share of the Letter of
Credit Exposure shall be payable to the applicable Issuing Lender until such
Letter of Credit Exposure is cash collateralized and/or reallocated.

(d)       In the event that the Administrative Agent, the Borrower and the
Issuing Lenders each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then (i) the Letter
of Credit Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender's Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Advances or participations in Letters of Credit of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Advances and Letter of Credit Exposure in
accordance with its Pro Rata Share, and (ii) if no Default exists, then any cash
collateral posted by the Borrower pursuant to clause (c)(ii) above with respect
to such Lender shall be returned to the Borrower.

Section 2.18       Optional Increase of Aggregate Elected Commitment Amounts.

(a)       Subject to the conditions set forth in Section 2.18(b) below, the
Borrower may increase the aggregate Elected Commitment Amounts then in effect by
increasing the Elected Commitment Amount of a Lender or by causing an Eligible
Assignee that at such time is not a Lender to become a Lender (a "New Lender",
and any such New Lender or existing Lender increasing its Elected Commitment
Amount, a "Increasing Lender", and each such increase, a "Subject
Increase").  Notwithstanding anything to the contrary contained in this
Agreement, in no case shall a New Lender be the Borrower, an Affiliate of the
Borrower or a natural person.  Nothing in this Section 2.18(a) shall be
construed to create any obligation on any Lender to increase its Elected
Commitment Amount, to advance or to commit to advance any credit to the Borrower
or to arrange for any Person to increase its Elected Commitment Amount or to
advance or to commit to advance any credit to the Borrower.

(b)       Any increase in the aggregate Elected Commitment Amounts shall be
subject to the following additional conditions:

(i)        such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if immediately after giving effect thereto the aggregate Elected Commitment
Amounts would exceed the Borrowing Base then in effect;

(ii)       the Borrower may not increase the aggregate Elected Commitment
Amounts more than once between scheduled redeterminations of the Borrowing Base
(for the sake of clarity, all increases in the aggregate Elected Commitment
Amount effective on a single date shall be deemed a single increase in the
aggregate Elected Commitment Amount for purposes of this Section 2.18(b)(ii));

(iii)      no Event of Default shall have occurred and be continuing on the
effective date of such increase;

(iv)       on the effective date of such increase, no Eurodollar Rate Advances
shall be outstanding or if any Eurodollar Rate Advances are outstanding with a
single Interest Period, then the effective date of such increase shall be the
last day of such Interest Period unless the Borrower pays any compensation that
may be required by Section 2.12 (in any event, such date being the "Increase
Date");





54

--------------------------------------------------------------------------------

 

 

(v)       no Lender's Elected Commitment Amount may be increased without the
consent of such Lender;

(vi)       the Borrower and each applicable Increasing Lender shall execute and
deliver to the Administrative Agent an increase agreement in such form
acceptable to the Administrative Agent and such Increasing Lender (the "Increase
Agreement") (which Increase Agreement shall contain, among other provisions, a
representation and warranty by the Borrower that all representations and
warranties contained in Article IV of this Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the effective date of the Subject Increase (except in the
case of representations and warranties which are made solely as of an earlier
date or time, which representations and warranties shall be true and correct in
all material respects as of such earlier date or time, except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and in the case of any New Lender, together with an Administrative
Questionnaire and a processing and recordation fee of $5,000, and the Borrower
shall (1) if requested by the Increasing Lender, deliver a Note payable to such
Increasing Lender in a principal amount equal to its Maximum Credit Amount, and
otherwise duly completed and (2) pay any applicable fees as may have been agreed
to between the Borrower, the Increasing Lender and/or the Administrative Agent;

(vii)      any arrangement or upfront fees payable in connection with such
increase shall be determined by mutual agreement of the Borrower, the Arranger,
and the Increasing Lender, as applicable; and

(viii)     the Administrative Agent shall consent to such increase, such consent
not to be unreasonably withheld or delayed.

(c)       Subject to acceptance and recording thereof pursuant to Sections
2.18(a) and 2.18(b), from and after each Increase Date:  (i) the amount of the
aggregate Elected Commitment Amounts shall be increased as set forth therein,
and (ii) in the case of a New Lender, such New Lender shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. 

(d)       The parties hereto acknowledge and agree that, effective as of each
Increase Date and concurrently with the Subject Increase being made effective
thereon, in order to accommodate and orderly effect such Subject Increase, each
Lender that is not an Increasing Lender is deemed to have assigned to each
Increasing Lender and each Increasing Lender is deemed to have acquired and
accepted, such percentage in and to all of such assigning Lender's rights and
obligations in its capacity as a Lender under this Agreement and any other
documents or instruments delivered pursuant thereto that would result in each
assigning Lender and each Increasing Lender having the respective Commitments
and applicable percentages of the Borrowing Base, in each case, as set forth in
the Increase Agreement.  The Administrative Agent, each Lender, and the Borrower
consent to the foregoing deemed assignment.  The assigning Lenders and the
Increasing Lenders shall make all appropriate adjustments and payments between
and among themselves to account for the revised Pro Rata Shares resulting from
the assignments between them.  From and after each Increase Date, all
calculations and payments of interest on the Advances shall take into account
the actual Commitments of each Lender and the principal amount outstanding of
each Advance made by such Lender during the relevant period of
time.  Furthermore, (i) on each Increase Date, each Lender's share of the
applicable Letter of Credit Exposure on such date shall automatically be deemed
to equal such Lender's Pro Rata Share of such Letter of Credit Obligations (such
Pro Rata Share for such Lender to be determined as of such Increase Date after
giving effect to the Subject Increase effected thereon)



55

--------------------------------------------------------------------------------

 

 

without further action by any party, and (ii) in order to orderly effectuate
each Subject Increase, the Borrower shall prepay any Advances outstanding on the
Increase Date for such Subject Increase to the extent necessary to keep the
outstanding Advances ratable to reflect the revised Pro Rata Share of the
Lenders arising from such Subject Increase and deemed assignments.  Any
prepayment required to be made by the Borrower in accordance with this clause
(d) may be made with the proceeds of Advances made by the Increasing Lenders
occurring simultaneously with the prepayment.

(e)       Upon its receipt of a duly executed Increase Agreement, the processing
and recording fee referred to above, the Administrative Questionnaire referred
to above, and the break-funding payments from the Borrower, if any, required by
Section 2.12, if applicable, the Administrative Agent shall accept such Increase
Agreement and record the information contained therein in the Register required
to be maintained by the Administrative Agent pursuant to Section 9.06(c). 

(f)       Upon any increase in the aggregate Elected Commitment Amounts pursuant
to this Section 2.18, (i) each Lender's Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender's
Pro Rata Share equals the percentage of the aggregate Elected Commitment Amounts
represented by such Lender's Elected Commitment Amount, in each case after
giving effect to such increase, and (ii) Schedule II to this Agreement shall be
deemed amended to reflect the Elected Commitment Amount of each Lender
(including any New Lender) as thereby increased, any changes in the Lenders'
Maximum Credit Amounts pursuant to the foregoing clause (i), and any resulting
changes in the Lenders' Pro Rata Share.

(g)       Contemporaneously with any increase in the Borrowing Base pursuant to
this Agreement, if (i) the Borrower elects to increase the aggregate Elected
Commitment Amounts and (ii) each Lender has consented to such increase in its
Elected Commitment Amount, then the aggregate Elected Commitment Amounts shall
be increased (ratably among the Lenders in accordance with each Lender's Pro
Rata Share) by the amount requested by the Borrower (subject to the limitations
set forth in Section 2.18 above) without the requirement that any Lender deliver
an Increase Agreement, and Schedule II shall be deemed amended to reflect such
amendments to each Lender's Elected Commitment Amount and the aggregate Elected
Commitment Amounts. The Administrative Agent shall record the information
regarding such increases in the Register required to be maintained by the
Administrative Agent pursuant to Section 9.06(c).

ARTICLE III

CONDITIONS

Section 3.01       Conditions Precedent to Effectiveness.  The effectiveness of
this Agreement and the amendment and restatement of the Existing Credit
Agreement is subject to the conditions precedent that:

(a)       Documentation.  The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and where applicable, in sufficient
copies for each Lender:

(i)        (x) this Agreement, a Note payable to each Lender that requests a
Note in the amount of its Maximum Credit Amount, the Guaranties, the Pledge
Agreements, the Security Agreements, and new Mortgages or reaffirmation of
existing Mortgages which collectively encumber (A) at least 90% of all of the
Borrower's and its Restricted Subsidiaries' Proven Reserves and Oil and Gas
Properties, and (B) all of the Borrower's and its Restricted Subsidiaries' Oil
and Gas Properties located in Kingfisher County, Oklahoma, and each of the other
Loan Documents, and all attached exhibits and schedules, and (y)



56

--------------------------------------------------------------------------------

 

 

exiting agreements executed by the Exiting Lenders acknowledging and agreeing to
such Exiting Lenders no longer being party to the Existing Credit Agreement;

(ii)       a favorable opinion of the Borrower's and the Restricted
Subsidiaries' counsel dated as of the date of this Agreement and substantially
in the form of the attached Exhibit K, covering the matters discussed in such
Exhibit and such other matters as the Administrative Agent, on behalf of the
Lenders, may reasonably request;

(iii)      copies, certified as of the date of this Agreement by a Responsible
Officer of the Borrower of (A) the resolutions of the board of directors of the
General Partner, as general partner of the Borrower, approving the Loan
Documents to which the Borrower is a party and authorizing the entering into of
Hedge Contracts, (B) the Partnership Agreement, (C) the certificate of limited
partnership of the Borrower duly certified by the Secretary of State of the
State of Texas, and (D) the limited liability company agreement of the General
Partner, (E) the certificate of formation of the General Partner duly certified
by the Secretary of State of the State of Texas, (F) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Note, and the other Loan Documents;

(iv)       certificates of a Responsible Officer of the Borrower certifying the
names and true signatures of the officers authorized to sign this Agreement, the
Notes, Notices of Borrowing, Notices of Conversion or Continuation, and the
other Loan Documents and Hedge Contracts to which the Borrower is a party;

(v)        copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Restricted Subsidiary
of (A) the resolutions of the board of directors or managers (or other
applicable governing body) of such Restricted Subsidiary approving the Loan
Documents to which it is a party and authorizing the entering into of Hedge
Contracts, (B) the articles or certificate (as applicable) of incorporation (or
organization) of such Restricted Subsidiary certified by the Secretary of State
for the state of organization, (C) the bylaws or other governing documents of
such Restricted Subsidiary, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guaranty, the Security Instruments, and the other Loan Documents and Hedge
Contracts to which such Restricted Subsidiary is a party;

(vi)       a certificate of a Responsible Officer of each Restricted Subsidiary
certifying the names and true signatures of officers of such Restricted
Subsidiary authorized to sign the Guaranty, Security Instruments and the other
Loan Documents and Hedge Contracts to which such Restricted Subsidiary is a
party;

(vii)      certificates of good standing for the Borrower, the General Partner,
and each Restricted Subsidiary in each state in which each such Person is
organized or qualified to do business, which certificate shall be (A) dated a
date not sooner than 14 days prior to the date of this Agreement or (B)
otherwise effective on the Effective Date;

(viii)     a certificate dated as of the date of this Agreement from the
Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such date (except in the case
of representations and warranties that are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date or time);
(B) no



57

--------------------------------------------------------------------------------

 

 

Default has occurred and is continuing; and (C) the conditions in clauses (a),
(b), (c), (h) – (n), and (p) of this Section 3.01 have been met;

(ix)       appropriate UCC‑1 and UCC-3 Financing Statements covering the
Collateral for filing with the appropriate authorities and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Collateral;

(x)        to the extent not already in the possession of the Administrative
Agent, certificates evidencing the Equity Interests required in connection with
the Pledge Agreements and powers executed in blank for each such certificate;

(xi)       insurance certificates naming the Administrative Agent loss payee or
additional insured, as applicable, and evidencing insurance that meet the
requirements of this Agreement and the Security Instruments, and that are
otherwise satisfactory to the Administrative Agent;

(xii)       the initial Engineering Report dated effective a date acceptable to
the Administrative Agent;

(xiii)     a certificate of the chief financial officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, attesting to
the Solvency of the Borrower and its Restricted Subsidiaries, taken as a whole,
immediately before and after giving effect to the Transactions; and

(xiv)      such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b)       Payment of Fees.  The Borrower shall have paid the fees required by
Section 2.08(c) and all costs and expenses that have been invoiced at least two
Business Days' prior to the Effective Date and are payable pursuant to
Section 9.04.

(c)       Delivery of Financial Statements.  The Administrative Agent and the
Lenders shall have received true and correct copies of (i) satisfactory audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries for the fiscal year ended December 31, 2015, and interim unaudited
financial statements for each fiscal quarter ended since the last audited
financial statements at least 45 days prior to the Effective Date, (ii) pro
forma consolidated financial statements for the Borrower and its Restricted
Subsidiaries for the four-quarter period most recently ended prior to the
Effective Date for which financial statements are available giving pro forma
effect to the Transactions and a pro forma balance sheet of the Borrower and its
Restricted Subsidiaries as of the Effective Date giving pro forma effect to the
Transactions, and (iii) projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Restricted
Subsidiaries, which will be quarterly for the first year after the Effective
Date and annually thereafter until November 9, 2020.

(d)       Security Instruments.  The Administrative Agent shall have received
all appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include at least 90% of all of
the Borrower's and its Restricted Subsidiaries' Proven Reserves and Oil and Gas
Properties (as set forth in the Independent Engineering Report dated as of June
30, 2016 covering Oil and Gas Properties of the Borrower and its Subsidiaries
and that all actions or filings necessary to protect, preserve and validly
perfect such Liens have been made, taken or obtained, as the case may be, and
are in full force and effect.





58

--------------------------------------------------------------------------------

 

 

(e)       Title.  The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries and that such Oil and Gas Properties constitute at least
65% of the present value of the Proven Reserves categorized as "total proved" of
the Borrower and its Restricted Subsidiaries as determined by the Administrative
Agent in its sole discretion.

(f)       Environmental.  The Administrative Agent shall have received such
environmental assessments or other reports as it may reasonably require and
shall be satisfied with the condition of the Oil and Gas Properties with respect
to the Borrower's compliance with Environmental Laws.

(g)       No Default.  No Default shall have occurred and be continuing.

(h)       Representations and Warranties.  The representations and warranties
contained in Article IV hereof and in each other Loan Document shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the Effective
Date (except in the case of representations and warranties which are made solely
as of an earlier date or time, which representations and warranties shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date or time); provided that, in any event, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

(i)       Material Adverse Change.  Since December 31, 2015, there shall not
have occurred any Material Adverse Change.

(j)       No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Oil and Gas Properties or other
Properties of the Borrower and its Restricted Subsidiaries or (B) this Agreement
or any transaction contemplated hereby, (ii) in connection with the Acquisition
or any other portion of the Transactions, or (iii) which, in any case, in the
judgment of the Administrative Agent, could reasonably be expected to result in
a Material Adverse Change.

(k)       Consents, Licenses, Approvals, etc.  The Administrative Agent shall
have received true copies (certified to be such by the Borrower or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which the Borrower, or any
Restricted Subsidiary is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Loan
Documents.  In addition, the Borrower and each Restricted Subsidiary shall have
all such material consents, licenses and approvals required in connection with
the continued operation of the Borrower or any Restricted Subsidiary, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby, including the
Transactions.





59

--------------------------------------------------------------------------------

 

 



(l)       Material Contracts.  To the extent not previously delivered to the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent copies of all material contracts, agreements, or instruments listed on
Schedule 4.19 that Administrative Agent requests.

(m)      Availability.  The Administrative Agent shall be satisfied that as of
the Effective Date, after giving effect to Transactions, the aggregate Unused
Commitment Amount is greater than or equal to 10% of the aggregate Commitments
in effect on the Effective Date.

(n)       Hedging Agreements.  Schedule 4.20 shall have set forth therein a
complete list of all Hedge Contracts in effect on the Effective Date unless
otherwise agreed by the Administrative Agent in its reasonable discretion.  The
Borrower shall have entered into Hedge Contracts to effect the hedge positions
for the volumes, years and forecasted production set forth in Schedule 4.20.

(o)       USA Patriot Act.  The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable "know your customer" and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(p)       Equity Proceeds. The Borrower shall have received on or about the
Effective Date at least $300,000,000 in Common Equity Issuance Proceeds in cash
on terms and conditions reasonably acceptable to the Administrative Agent.

(q)       Second Lien Debt Payoff. The Second Lien Debt Payoff shall have
occurred and arrangements satisfactory to the Administrative Agent shall have
been made with respect to the release of all Liens granted in connection with
such Debt (including the receipt of a payoff letter in form and substance
reasonably acceptable to the Administrative Agent).

Section 3.02       Conditions Precedent to All Credit Extensions.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
and of the Issuing Lenders to issue, increase, or extend any Letter of Credit
and of any reallocation of Letter of Credit Exposure provided in Section
2.17(c)(i), shall be subject to the further conditions precedent that on the
date of such Borrowing or the date of the issuance, increase, or extension of
such Letter of Credit or the date of such reallocation:

(a)       the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower or the reallocation of
the Letter of Credit Exposure that on the date of such Borrowing or on the date
of such issuance, increase, or extension of such Letter of Credit or the date of
such reallocation, as applicable, such statements are true):

(i)        all representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of the issuance, increase, or extension of such
Letter of Credit, before and after giving effect to such Borrowing or to the
issuance, increase, or extension of such Letter of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date
(except in the case of representations and warranties which are made solely as
of an earlier date or time, which representations and warranties shall be true
and correct in all material respects as of such earlier date or time, except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof);





60

--------------------------------------------------------------------------------

 

 

(ii)       no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit;

(b)       at the time of, and after giving effect to the making of, such Credit
Extension, (i) the Consolidated Cash Balance and (ii) the pro forma Consolidated
Cash Balance as of the end of the Business Day on which such Credit Extension is
made, in each case, shall not exceed the Consolidated Cash Balance Limit;

(c)       after giving effect to the making of such Credit Extension, the
Borrower would be in compliance with the financial covenant in Section 6.18 as
of the most recent fiscal quarter end for which financial statements have been
delivered to the Administrative Agent after giving pro forma effect to such
Credit Extension (which calculation, for the avoidance of doubt, uses
outstanding Debt on the date of such Credit Extension, including such Credit
Extension, and Adjusted EBITDAX as of such fiscal quarter end calculated on a
pro forma basis in a manner reasonably acceptable to the Administrative Agent);
provided that this clause (c) shall not apply to the initial Advances to be made
or deemed made on the Effective Date and any Advance made prior to the delivery
of financial statements pursuant to Section 5.06 with respect to the fiscal
quarter ending December 31, 2016; and

(d)       the Administrative Agent shall have received such other approvals,
opinions, or documents as any Lender through the Administrative Agent may
reasonably request.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit and each reallocation of Letter of
Credit Exposure shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section
3.02. 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01       Existence; Restricted Subsidiaries.  The Borrower is (a) a
limited partnership duly organized and validly existing under the laws of Texas
and (b) in good standing and qualified to do business as a foreign corporation
in each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification.  Each Restricted Subsidiary of the
Borrower is (i) duly organized, validly existing, and in good standing (if
applicable) under the laws of its jurisdiction of formation and (ii) in good
standing and qualified to do business as a foreign corporation or other foreign
business entity in each jurisdiction where its ownership or lease of Property or
conduct of its business requires such qualification.  As of the date of this
Agreement, the Borrower has no Subsidiaries other than listed on Schedule 4.01
and the Borrower owns no other Equity Interests in any Person except in such
Subsidiaries and otherwise as set forth in Schedule 4.01.

Section 4.02       Power.  The execution, delivery, and performance by the
Borrower and by each Restricted Subsidiary of this Agreement, the Notes, and the
other Loan Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, including the Transactions,
(a) are within the Borrower's and such Restricted Subsidiaries' governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower's or any Restricted Subsidiary's certificate or
articles of incorporation or formation, limited partnership agreement, bylaws,
limited liability company agreement, or other similar governance documents or
(ii) any law or any



61

--------------------------------------------------------------------------------

 

 

contractual restriction binding on or affecting the Borrower or any Restricted
Subsidiary, and (d) will not result in or require the creation or imposition of
any Lien prohibited by this Agreement.  At the time of each Advance and the
issuance, extension or increase of a Letter of Credit, such Advance and such
Letter of Credit, and the use of the proceeds of such Advance and such Letter of
Credit, will be within the Borrower's governing powers, will have been duly
authorized by all necessary partnership action, will not contravene (i) the
Borrower's certificate of limited partnership, limited partnership agreement, or
other organizational documents, or (ii) any law or any contractual restriction
binding on or affecting the Borrower and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.

Section 4.03       Authorization and Approvals.  No consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by the Borrower of this Agreement, the
Notes, or the other Loan Documents to which the Borrower is a party or by each
Restricted Subsidiary of its Guaranty or the other Loan Documents to which it is
a party or the consummation of the transactions contemplated thereby, including
the Transactions, except for (a) the filing of UCC-1 Financing Statements and
the Mortgages in the state and county filing offices and (b) those consents and
approvals that have been obtained or made on or prior to the date of this
Agreement and that are in full force and effect.  At the time of each Borrowing
and each issuance, increase or extension of a Letter of Credit, no authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority will be required for such Borrowing or such issuance,
increase or extension of such Letter of Credit or the use of the proceeds of
such Borrowing or such Letter of Credit, except for (i) the filing of any
additional UCC-1 Financing Statements and the Mortgages in the state and county
filing offices and (ii) those consents and approvals that have been obtained or
made on or prior to the date of such Borrowing, which are, as of the date of
such Borrowing, in full force and effect.

Section 4.04       Enforceable Obligations.  This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the other Loan Documents to which each
Restricted Subsidiary is a party have been duly executed and delivered by such
Restricted Subsidiary.  Each Loan Document is the legal, valid, and binding
obligation of the Borrower and each Restricted Subsidiary that is a party to it,
enforceable against the Borrower and each such Restricted Subsidiary in
accordance with its terms, except as such enforceability may be limited by any
Debtor Relief Law.

Section 4.05       Financial Statements.

(a)       The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements are accurate
and complete in all material respects and present fairly in all material
respects the consolidated financial condition of Borrower and its Subsidiaries
as of their respective dates and for their respective periods in accordance with
GAAP.  All projections, estimates, and pro forma financial information furnished
by the Borrower, whether pursuant to financial statements or in connection with
other information delivered to any Lender or the Administrative Agent, were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were made in light of current and foreseeable conditions
(it being understood that projections as to future events are not to be viewed
as facts and that actual results may differ from projected results).

(b)       Since December 31, 2015, no event or circumstance that could cause a
Material Adverse Change has occurred.

Section 4.06       True and Complete Disclosure.  All factual information
(excluding estimates) heretofore or contemporaneously furnished by or on behalf
of the Borrower or any of its Restricted



62

--------------------------------------------------------------------------------

 

 

Subsidiaries in writing to any Lender or the Administrative Agent for purposes
of or in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby is, and all other such factual
information hereafter furnished by or on behalf of the Borrower and its
Restricted Subsidiaries in writing to the Administrative Agent or any of the
Lenders shall be, true and accurate in all material respects on the date as of
which such information is dated or certified and does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein not misleading at such time.

Section 4.07       Litigation; Compliance with Laws.

(a)       There is no pending or, to the knowledge of the Borrower, threatened
action or proceeding affecting the Borrower or any of its Restricted
Subsidiaries before any court, Governmental Authority or arbitrator that could
reasonably be expected to cause a Material Adverse Change or which purports to
affect the legality, validity, binding effect or enforceability of this
Agreement, any Note, or any other Loan Document.  Additionally, there is no
pending or, to the best knowledge of the Borrower, threatened action or
proceeding instituted against the Borrower or any of its Restricted Subsidiaries
which seeks to adjudicate the Borrower or any of its Restricted Subsidiaries as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its Property.

(b)       The Borrower and its Restricted Subsidiaries have complied in all
material respects with all material statutes, rules, regulations, orders, and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective
Property.  The offer, sale, and issuance of all outstanding Equity Interests in
the Borrower have been made in compliance with all applicable Legal
Requirements, including without limitation federal and state Legal Requirements
relating to the offer and sale of securities.

Section 4.08       Use of Proceeds.  The proceeds of the Advances and Letters of
Credit will be used by the Borrower for the purposes described in Section
5.09.  The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation T, U or X.

Section 4.09       Investment Company Act.  Neither the Borrower nor any of its
Restricted Subsidiaries is an "investment company" or a company "controlled" by
an "investment company" within the meaning of the Investment Company Act of
1940, as amended.

Section 4.10       Taxes.

(a)       Reports and Payments.  All Returns (as defined below in clause (c) of
this Section) required to be filed by or on behalf of the Borrower, its
Restricted Subsidiaries, or any member of the Controlled Group (hereafter
collectively called the "Tax Group") have been duly filed on a timely basis or
appropriate extensions have been obtained, except where the failure to so file
would not be reasonably expected to cause a Material Adverse Change and such
Returns are and will be true, complete, and correct in all material respects;
and all Taxes shown to be payable on the Returns or on subsequent assessments
with respect thereto will have been paid in full on a timely basis, and no other
Taxes will be payable by the Tax Group with respect to items or periods covered
by such Returns, except in each case to the extent of taxes that are being
contested in good faith.  The reserves for accrued Taxes reflected in the
financial statements delivered to the Lenders under this Agreement are adequate
in the aggregate for the payment of all unpaid Taxes, whether or not disputed,
for the period ended as of the date thereof and for any period prior thereto,
and for



63

--------------------------------------------------------------------------------

 

 

which the Tax Group may be liable in its own right, as withholding agent or as a
transferee of the assets of, or successor to, any Person.

(b)       Taxes Definition.  "Taxes" in this Section 4.10 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).

(c)       Returns Definition.  "Returns" in this Section 4.10 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or filed or required to be
filed in connection with, any Taxes, including any information return or report
with respect to backup withholding or other payments of third parties.

Section 4.11       Pension Plans.  All Plans are in compliance in all material
respects with all applicable provisions of ERISA.  No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No "accumulated funding deficiency" (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code.  No Reportable Event has occurred with respect
to any Multiemployer Plan, and each Multiemployer Plan has complied with and
been administered in all material respects with applicable provisions of ERISA
and the Code.  The present value of all benefits vested under each Plan (based
on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits.  Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability.  As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization.  Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled Group for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Controlled Group under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

Section 4.12       Condition of Property; Casualties.  Each of the Borrower and
its Restricted Subsidiaries has good and defensible title to, or a valid
leasehold interest in, or has the right to use pursuant to valid licenses, all
of its Oil and Gas Properties as is customary in the oil and gas industry in all
material respects, free and clear of all Liens, except for Permitted Liens.  The
material Properties owned or leased by the Borrower or any of its Restricted
Subsidiaries in the continuing operations of the Borrower and each of its
Restricted Subsidiaries are in good repair, working order and operating
condition (subject to normal wear and tear).  Since December 31, 2015, neither
the business nor the material Properties of the Borrower and each of its
Restricted Subsidiaries, taken as a whole, has been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, Permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy. Since the Effective Date, neither the business nor the
material Properties of the Borrower and each of its Restricted Subsidiaries,
taken as a whole, has been materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, Permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy. 





64

--------------------------------------------------------------------------------

 

 

Section 4.13       No Burdensome Restrictions; No Defaults.

(a)       Neither the Borrower nor any of its Restricted Subsidiaries is a party
to any indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation that could reasonably be expected to
cause a Material Adverse Change.  Neither the Borrower nor any of its Restricted
Subsidiaries is in default in any material respect under or with respect to any
contract, agreement, lease, or other instrument to which the Borrower or any
Restricted Subsidiary is a party.  Neither the Borrower nor any of its
Restricted Subsidiaries has received any notice of default under any material
contract, agreement, lease, or other instrument to which the Borrower or such
Restricted Subsidiary is a party.

(b)       No Default has occurred and is continuing.

Section 4.14       Environmental Condition.

(a)       Permits, Etc.  The Borrower and its Restricted Subsidiaries (i) have
obtained all Environmental Permits required under Environmental Law for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have at all times been and are in material
compliance with all terms and conditions of such Permits and with all other
material requirements of applicable Environmental Laws; (iii) have not received
notice of any outstanding material violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual, pending or
to the Borrower's knowledge, threatened Environmental Claim, that could
reasonably be expected to cause a Material Adverse Change.

(b)       Certain Liabilities.  To the Borrower's actual knowledge, none of the
present or previously owned, leased or operated Property of the Borrower or any
Restricted Subsidiary, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries, wherever located, that could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances or Hazardous Wastes from present or
past operations that has caused at the site or at any third‑party site any
condition that has resulted in or could reasonably be expected to result in the
need for Response that would cause a Material Adverse Change.

(c)       Certain Actions.  Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or its Restricted Subsidiaries on any of
their presently or formerly owned, leased or operated Property and (ii) there
are no facts, circumstances, conditions or occurrences with respect to any
Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to form the basis of an
Environmental Claim under Environmental Laws that could reasonably be expected
to result in a Material Adverse Change.

Section 4.15       Permits, Licenses, Etc.  The Borrower and its Restricted
Subsidiaries possess all authorizations, Permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are material to the conduct of their business.  The Borrower
and its Restricted Subsidiaries manage and operate their business in all
material respects in accordance with all applicable Legal Requirements and good
industry practices.





65

--------------------------------------------------------------------------------

 

 

Section 4.16       Gas Contracts.  Neither the Borrower nor any of its
Restricted Subsidiaries, as of the date hereof, (a) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
"take-or-pay" or "prepayment" provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any of the Borrower's and its
Restricted Subsidiaries' Oil and Gas Properties at some future date without
receiving full payment therefor at the time of delivery or (b) except as has
been disclosed to the Administrative Agent, has produced gas, in any material
amount, subject to balancing rights of third parties or subject to balancing
duties under governmental requirements.

Section 4.17       Liens; Titles, Leases, Etc.  None of the Property of the
Borrower or any of the Restricted Subsidiaries is subject to any Lien other than
Permitted Liens.  On the date of this Agreement, all governmental actions and
all other filings, recordings, registrations, third party consents and other
actions which are necessary to create and perfect the Liens provided for in the
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions.  Other than to the extent such could not reasonably be expected
to cause a Material Adverse Change, all leases and agreements for the conduct of
business of the Borrower and its Restricted Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default by the Borrower or any Restricted Subsidiary, or to
the Borrower's knowledge, by any of the other parties thereto, under any such
leases or agreements.  Neither the Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or arrangement (other than this
Agreement and the Security Instruments), or subject to any order, judgment, writ
or decree, that either restricts or purports to restrict its ability to grant
Liens to secure the Obligations against their respective Properties.

Section 4.18       Solvency and Insurance; EEA Financial Institution.  Before
and after giving effect to the making of each Credit Extension, the Borrower and
each of its Restricted Subsidiaries is Solvent.  Furthermore, each of the
Borrower and its Restricted Subsidiaries carry insurance required under
Section 5.02 of this Agreement.   No Credit Party is an EEA Financial
Institution.

Section 4.19       Material Agreements.  Schedule 4.19 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the agreements set forth in Schedule 4.20) providing
for, evidencing, securing or otherwise relating to any Debt of the Borrower or
any of its Restricted Subsidiaries, and all obligations of the Borrower or any
of its Restricted Subsidiaries to issuers of surety or appeal bonds issued for
account of the Borrower or any such Restricted Subsidiary, and such list
correctly sets forth the names of the debtor or lessee and creditor or lessor
with respect to the Debt or lease obligations outstanding or to be outstanding
and the Property subject to any Lien securing such Debt or lease
obligation.  Also set forth on Schedule 4.19 hereto is a complete and correct
list, as of the date of this Agreement, of all material agreements and other
instruments of the Borrower and its Restricted Subsidiaries relating to the
purchase, transportation by pipeline, gas processing, marketing, sale and supply
of natural gas and other Hydrocarbons and which either (a) has a term longer
than 12 months or (b) provides for liabilities of the Borrower and its
Restricted Subsidiaries in excess of $10,000,000.  To the extent requested, the
Borrower has heretofore delivered to the Administrative Agent and the Lenders a
complete and correct copy of all such material credit agreements, indentures,
purchase agreements, contracts, letters of credit, guarantees, joint venture
agreements, or other instruments, including any modifications or supplements
thereto, as in effect on the date hereof. 

Section 4.20       Hedging Agreements.  Schedule 4.20 sets forth, as of the date
of this Agreement, a true and complete list of all Hedge Contracts of the
Borrower and each Restricted Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement. 





66

--------------------------------------------------------------------------------

 

 

Section 4.21       Sanctions; Anti-Corruption Laws; Anti-Terrorism/Money
Laundering Laws.

(a)       The Borrower has taken appropriate measures to ensure compliance by
the Borrower, its Subsidiaries and their respective Affiliates, directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its Affiliates, directors and
agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions.  None of (i) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
Affiliate or agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (w) is a Sanctioned Person or currently the subject or target of any
Sanctions, (x) is an "enemy" or an "ally of the enemy" within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (y) is in violation of any Anti-Terrorism/Money Laundering Law,
or (z) is in violation of any Anti-Corruption Law.

(b)       Neither the Borrower nor any of its Subsidiaries nor any of its
Affiliates (i) has its assets located in any Sanctioned Country or any
Sanctioned Entity, (ii) derives revenues from investments in, or transactions
with, Sanctioned Persons or Sanctioned Entities, (iii) is, or will become, a
Sanctioned Person or a Sanctioned Entity, or (iv) engages or will engage in any
transaction with any Sanctioned Person or Sanctioned Entity.

(c)       No Advance, Letter of Credit, use of proceeds of any Advance or Letter
of Credit, or other transaction contemplated by this Agreement will (i) be used,
directly or indirectly, to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity or otherwise violate applicable Sanctions, or (ii) violate any
Anti-Corruption Law or any Anti-Terrorism/Money Laundering Law.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any amount under any Loan Document shall remain unpaid, any Letter of
Credit shall remain outstanding, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Majority Lenders shall otherwise
consent in writing, to comply with the following covenants.

Section 5.01       Compliance with Laws, Etc.  The Borrower shall comply, and
cause each of its Restricted Subsidiaries to comply, in all material respects
with all applicable Legal Requirements.  Without limiting the generality and
coverage of the foregoing, the Borrower shall comply, and shall cause each of
its Restricted Subsidiaries to comply, in all material respects, with all
Environmental Laws and all laws, regulations, or directives with respect to
equal employment opportunity and employee safety in all jurisdictions in which
the Borrower, or any of its Restricted Subsidiaries do business; provided,
however, that this Section 5.01 shall not prevent the Borrower or any of its
Restricted Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such Legal Requirements by
appropriate legal proceedings.  Without limitation of the foregoing, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an Acceptable Security
Interest in the Borrower's and its Restricted Subsidiaries' Oil and Gas
Properties.

Section 5.02       Maintenance of Insurance.





67

--------------------------------------------------------------------------------

 

 

(a)       The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts and
issued by companies, associations, or organizations reasonably satisfactory to
the Administrative Agent, covering such casualties, risks, perils, liabilities
and other hazards reasonably required by the Administrative Agent.  In addition,
the Borrower shall, and shall cause each of its Restricted Subsidiaries to,
comply with all requirements regarding insurance contained in the Security
Instruments.

(b)       All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent.  All policies of insurance shall either have attached
thereto a Lender's loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable.  The Borrower shall furnish the Administrative Agent
with a certificate of insurance or a certified copy of all policies of insurance
required.  All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage.  In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Restricted
Subsidiary or any party holding under the Borrower or a Restricted Subsidiary
which might otherwise result in a forfeiture of the insurance and the further
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against the Borrower and its Restricted Subsidiaries.  All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Restricted Subsidiaries, and the applicable insurance
company, such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days' prior written notice to the
Administrative Agent.  In the event that, notwithstanding the "lender's loss
payable endorsement" requirement of this Section 5.02, the proceeds of any
insurance policy described above are paid to the Borrower or a Restricted
Subsidiary, except as permitted under Section 5.02(c) below, the Borrower shall
deliver such proceeds to the Administrative Agent immediately upon receipt.

(c)       Prior to the occurrence and continuance of an Event of Default, (i) up
to $5,000,000 of the proceeds of any insurance policy shall be paid directly to
the Borrower or the applicable Restricted Subsidiary of the Borrower to repair
or replace the damaged or destroyed Property covered by such policy; provided
that the Borrower or the applicable Restricted Subsidiary shall make such repair
or replace such Property within 120 days from the receipt of such proceeds and
(ii) the remaining amount of such proceeds and any amount of proceeds that were
paid to the Borrower or Restricted Subsidiary as permitted under clause (i)
above and not used toward the repair or replacement of such Property within the
120 days required under such clause (i), shall be paid directly to the
Administrative Agent and if necessary, assigned to the Administrative Agent to
be, at the election of the Administrative Agent, (A) applied in accordance with
Section 7.06 of this Agreement, whether or not the Obligations are then due and
payable, or (B) returned to the Borrower or the applicable Restricted Subsidiary
of the Borrower to repair or replace the damaged or destroyed Property covered
by such policy or to invest in other Oil and Gas Properties within the limits
set forth in Section 6.06 hereof.

(d)       After the occurrence and during the continuance of an Event of
Default, all proceeds of insurance, including any casualty insurance proceeds,
property insurance proceeds, proceeds from actions, and any other proceeds,
shall be paid directly to the Administrative Agent and if necessary, assigned to
the Administrative Agent, to be applied in accordance with Section 7.06 of this
Agreement, whether or not the Obligations are then due and payable.

(e)       In the event that any insurance proceeds are paid to the Borrower or
any of its Restricted Subsidiaries in violation of clause (c) or clause (d), the
Borrower or such Restricted Subsidiary shall hold



68

--------------------------------------------------------------------------------

 

 

the proceeds in trust for the Administrative Agent, segregate the proceeds from
the other funds of the Borrower or such Restricted Subsidiary, and promptly pay
the proceeds to the Administrative Agent with any necessary endorsement.  Upon
the request of the Administrative Agent, each of the Borrower and its Restricted
Subsidiaries shall execute and deliver to the Administrative Agent any
additional assignments and other documents as may be necessary or desirable to
enable the Administrative Agent to directly collect the proceeds as set forth
herein.

Section 5.03       Preservation of Corporate Existence, Etc.  The Borrower shall
(a) preserve and maintain, and cause each of its Restricted Subsidiaries to
preserve and maintain, its limited partnership, corporate or limited liability
company, as applicable, existence (except as otherwise permitted pursuant to
Section 6.04), rights, franchises, and privileges in the jurisdiction of its
incorporation or organization, as applicable, and (b) qualify and remain
qualified, and cause each such Restricted Subsidiary to qualify and remain
qualified, as a foreign corporation or such other foreign business entity in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties, in each case,
where failure to qualify or preserve and maintain its rights and franchises
could reasonably be expected to cause a Material Adverse Change.

Section 5.04       Payment of Taxes, Etc.  The Borrower shall pay and discharge,
and cause each of its Restricted Subsidiaries to pay and discharge, before the
same shall become delinquent, (a) all taxes, assessments, and governmental
charges or levies imposed upon it or upon its income or profits or Property that
are material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Restricted Subsidiary shall be required to pay or discharge any
such tax, assessment, charge, levy, or claim which is being contested in good
faith and by appropriate proceedings, and with respect to which reserves in
conformity with GAAP have been provided.

Section 5.05       Visitation Rights.  At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its Restricted
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Restricted Subsidiary and (b) discuss the affairs, finances and accounts of the
Borrower and any such Restricted Subsidiary with any of their respective
officers or directors.

Section 5.06       Reporting Requirements.  The Borrower shall furnish to the
Administrative Agent and each Lender:

(a)       Annual Financials.  For each fiscal year of the Borrower and its
consolidated Subsidiaries ended on or ending after December 31, 2016, as soon as
available but in any event not later than 120 days after the end of such fiscal
year, (i) (A) a copy of the annual audited financial report for such year for
the Borrower and its consolidated Subsidiaries, including therein the Borrower's
and its consolidated Subsidiaries' balance sheets as of the end of such fiscal
year and the Borrower's and its consolidated Subsidiaries' statements of income,
cash flows, and retained earnings, in each case certified by independent
certified public accountants reasonably acceptable to the Administrative Agent,
and including any management letters delivered by such accountants to the
Borrower or any Subsidiary in connection with such audit, (B) a certificate of
such accounting firm to the Administrative Agent and the Lenders stating that
such audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, and (C) a Compliance Certificate executed by a
Responsible Officer of the Borrower and (ii) a copy of the unaudited annual
consolidating financial statements, if any, of each of its Subsidiaries,
including therein such Subsidiary's balance sheet and statements of income, cash
flows, and retained earnings for such fiscal year;





69

--------------------------------------------------------------------------------

 

 

(b)       Quarterly Financials.  As soon as available and in any event not later
than 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries, commencing with
the fiscal quarter ending March 31, 2017, (i) the unaudited balance sheet and
the statements of income, cash flows, and retained earnings of the Borrower and
its consolidated Subsidiaries for the period commencing at the end of the
previous year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified with respect to such consolidated statements (subject
to year‑end audit adjustments) by a Responsible Officer of the Borrower as
having been prepared in accordance with GAAP and (ii) a Compliance Certificate
executed by the Responsible Officer of the Borrower;

(c)       Cash Flow and Capital Expenditures.  As soon as available and in any
event not later than 45 days after the end of each fiscal year, a budget
detailing the projected cash flows and Capital Expenditures of the Borrower and
its Restricted Subsidiaries for the immediately subsequent fiscal year;

(d)       Oil and Gas Engineering Reports.

(i)        As soon as available but in any event on or before each April 1 of
each year, an Independent Engineering Report dated effective as of January 1 for
such year;

(ii)       As soon as available but in any event on or before October 1 of each
year, an Internal Engineering Report dated effective as of the immediately
preceding July 1;

(iii)      With the delivery of each Engineering Report, a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information contained in the Engineering Report and any other information
delivered in connection therewith is true and correct, (ii) the Borrower or the
other Loan Parties own good and defensible title to the Oil and Gas Properties
evaluated in such Engineering Report and such Properties are free of all Liens
except for Liens permitted by Section 6.01, (iii) on a net basis there are no
gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 6.13 with respect to its Oil and Gas Properties evaluated
in such Engineering Report which would require the Borrower or any other Loan
Party to deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their proved Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which exhibit shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into by a Loan Party subsequent to the later of the date hereof or the
most recently delivered Engineering Report which the Borrower could reasonably
be expected to have been obligated to list on Schedule 4.19 had such agreement
been in effect on the date hereof and (vi) attached thereto is a schedule of the
Oil and Gas Properties evaluated by such Engineering Report that are subject to
an Acceptable Security Interest pursuant to the Mortgages and demonstrating the
percentage of the total value of the proved Oil and Gas Properties that the
value of such Properties represent and that such percentage is in compliance
with Section 5.08; and

(iv)       Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base.

(e)       Production Reports.  As soon as available and in any event within 45
days after the end of each fiscal quarter, commencing with the fiscal quarter
ending December 31, 2016, a report certified by a Responsible Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent prepared by the Borrower covering each of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries and detailing on a quarterly basis
(i) the production, revenue, and associated lease



70

--------------------------------------------------------------------------------

 

 

operating statements for the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries containing Proven Reserves in form and substance
reasonably satisfactory to the Administrative Agent, together with a certificate
signed by a Responsible Officer of the Borrower as to the truth and accuracy of
such analyses in all material respects; (ii) any changes to any producing
reservoir, production equipment, or producing well from the report delivered for
the preceding fiscal quarter, which changes could cause a Material Adverse
Change and (iii) any sales of the Borrower's or any Restricted Subsidiaries' Oil
and Gas Properties since the delivery of the report for the preceding fiscal
quarter;

(f)       Defaults.  As soon as possible and in any event within three business
days after an officer of the Borrower or a Restricted Subsidiary has knowledge
of (i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Restricted
Subsidiary having an aggregate principal amount in excess $5,000,000, in each
case which Default or default is continuing on the date of such statement, a
statement of a Responsible Officer of the Borrower setting forth the details of
such Default or default, as applicable, and the actions which the Borrower or
such Restricted Subsidiary has taken and proposes to take with respect thereto;

(g)       Quarterly Report on Hedging and Deferred Purchase
Obligations.  Concurrent with the delivery of the financial statements required
under Section 5.06(a) and 5.06(b) above, a statement prepared by Borrower and
certified as being true and correct in all material respects by a Responsible
Officer of Borrower, setting forth in reasonable detail:

(i)        all Hydrocarbon Hedge Agreements to which any production of oil, gas
or other Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries is then subject, together with a statement of Borrower's
position with respect to each such Hydrocarbon Hedge Agreement and a calculation
of the Current Production as of such period end and a certification that the
Borrower has been in compliance with Section 6.14(c) during such period (other
than to the extent otherwise notified to the Administrative Agent); provided,
however, if the price of any of the oil, gas or other Hydrocarbons produced from
such Oil and Gas Properties is subject to a Hydrocarbon Hedge Agreement, then
Borrower shall promptly notify the Administrative Agent and the Lenders if such
Hydrocarbon Hedge Agreement is terminated, modified, amended or altered prior to
the end of its contractual term, or if there is an amendment, adjustment or
modification of the price of any of the oil, gas or other Hydrocarbons produced
from such Oil and Gas Properties that is subject to or established by a
Hydrocarbon Hedge Agreement;

(ii)       all Debt incurred in the form of deferred purchase price of Oil and
Gas Property as permitted under Section 6.02(c) or 6.02(d), including the crude
oil or natural gas pricing thresholds which would trigger a payment thereunder;
provided, however, the Borrower shall promptly notify the Administrative Agent
and the Lenders if there is an amendment, adjustment or modification of such
pricing thresholds; and

(iii)      a  detailed calculation of the notional volumes of PDP Reserves
covered by Hydrocarbon Hedge Contracts as of each calendar month end occurring
in the fiscal quarters covered by such financial statement and a detailed
calculation of the compliance (or non-compliance) with Section 6.14(e) during
such period;

(h)       Termination Events.  As soon as possible and in any event (i) within
30 days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a statement of a Responsible Officer



71

--------------------------------------------------------------------------------

 

 

of the Borrower describing such Termination Event and the action, if any, which
the Borrower or such Controlled Group member proposes to take with respect
thereto;

(i)       Termination of Plans.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC's intention to terminate any Plan or to have
a trustee appointed to administer any Plan;

(j)       Other ERISA Notices.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA;

(k)       Environmental Notices.  Promptly upon the receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any form of request,
notice, summons or citation received from the Environmental Protection Agency,
or any other Governmental Authority, concerning (i) violations or alleged
violations of Environmental Laws, which seeks to impose liability therefor and
could cause a Material Adverse Change, (ii) any action or omission on the part
of the Borrower or any Restricted Subsidiary in connection with Hazardous Waste
or Hazardous Substances that could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien upon,
against or in connection with the Borrower or any Restricted Subsidiary, or any
of their leased or owned Property, wherever located;

(l)       Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Restricted
Subsidiary, a copy of any notice, summons, citation, or proceeding seeking to
modify in any material respect, revoke, or suspend any material contract,
license, permit or agreement with any Governmental Authority;

(m)       Material Changes.  Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or could
reasonably be expected to result in a Material Adverse Change, including breach
or non-performance of, or any default under, a material agreement of the
Borrower or any Restricted Subsidiary;

(n)       Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes affecting the Borrower, or any of its Restricted Subsidiaries, in any
event, of which the Borrower has knowledge that could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Borrower or any of its Restricted Subsidiaries has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Borrower or
any of its Restricted Subsidiaries and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Borrower
or any Restricted Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $5,000,000;

(o)       Other Accounting Reports.  Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the board of
directors or managers (or other applicable governing body) of the Borrower or
any Subsidiary of the Borrower, to such letter or report;





72

--------------------------------------------------------------------------------

 

 

(p)       Notices and Etc. Under Other Loan Agreements.  Promptly after the
furnishing thereof, copies of any statement, report or notice furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement relating to Debt of the Borrower or its Restricted Subsidiaries in an
aggregate principal amount in excess of $5,000,000, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;

(q)       Notices of Dispositions and Hedge Events.  The Borrower shall
promptly, and in any event three Business Days after such event, notify the
Administrative Agent of (a) each Disposition of Oil and Gas Properties that had
a positive value in the most recently delivered Engineering Report and (b) each
Hedge Event.

(r)       Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Restricted Subsidiaries, as any Lender through the
Administrative Agent may from time to time reasonably request.  The
Administrative Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Administrative Agent pursuant to
the terms of this Agreement.

Section 5.07       Maintenance of Property.  The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, maintain their owned, leased, or
operated Property in good condition and repair (normal wear and tear excepted)
and shall abstain, and cause each of its Restricted Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned, leased or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.

Section 5.08       Agreement to Pledge.  The Borrower shall, and shall cause
each Restricted Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Restricted Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
the Administrative Agent; provided that (a) unless an Event of Default has
occurred and is continuing and other than as provided in clause (c) below, in no
event shall the Administrative Agent be permitted to request or the Borrower be
required to grant an Acceptable Security Interest in any Oil and Gas Properties
that exceeds 90% (by value) of all of the Borrower's and its Restricted
Subsidiaries' Proven Reserves and Oil and Gas Properties, (b) the Borrower shall
cause the Administrative Agent to, at all times and without any requirement of a
written request from the Administrative Agent, have an Acceptable Security
Interest in at least 90% (by value) of all of the Borrower's and its Restricted
Subsidiaries' Proven Reserves and Oil and Gas Properties, (c) the Borrower shall
cause the Administrative Agent to, at all times and without any requirement of a
written request from the Administrative Agent, have an Acceptable Security
Interest in all of the Borrower's and its Restricted Subsidiaries' Oil and Gas
Properties located in Kingfisher County, Oklahoma, (d) the Borrower shall not be
required to grant a Lien encumbering more than 66% of the outstanding Voting
Securities in any Foreign Subsidiary unless the granting of such Lien would not
result in a material adverse tax consequence to the Borrower or any of its
Restricted Subsidiaries, and (e) the Borrower shall not be required to grant a
Lien encumbering Equity Interests of Unrestricted Subsidiaries that are
scheduled as provided in the Security Agreement.  If an Event of Default has
occurred and is continuing, the Administrative Agent is permitted to request,
and the Borrower shall be required to promptly (but in any event within three
Business Days after Administrative Agent delivers the Borrower a form of
Mortgage for such Oil and Gas Properties (other than any exhibits or schedules
thereto)) grant an Acceptable Security Interest in substantially all of the
Borrower’s and its Restricted Subsidiaries’ Oil and Gas Properties (whether or
not such Oil and Gas Properties constitute Proven Reserves).  Such form of
Mortgage shall reaffirm any Acceptable Security Interest granted in any Oil and
Gas Property prior thereto.





73

--------------------------------------------------------------------------------

 

 

Section 5.09       Use of Proceeds.  The Borrower shall use the proceeds of the
Advances and Letters of Credit for working capital and other general corporate
purposes of the Borrower, provided that the Borrower will not use any proceeds
for the purpose of purchasing or carrying directly or indirectly any margin
stock or for any other purpose which would constitute this transaction a
"purpose credit" within the meaning of Regulation U.

Section 5.10       Title Evidence.  Within 45 days after the Effective Date, and
from time to time thereafter upon the reasonable request of the Administrative
Agent, the Borrower shall take such actions and execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent shall, at all times, have received satisfactory
title information (including, if requested, supplemental or new title opinions
addressed to it), which title information (a) shall collectively cover at least
90% of the present value of the Proven Reserves of the Borrower and its
Restricted Subsidiaries as determined by the Administrative Agent, (b) shall be
in form and substance acceptable to the Administrative Agent in its sole
discretion, and (c) if requested by the Administrative Agent, shall include
opinions regarding the before payout and after payout ownership interests held
by the Borrower and the Borrower's Restricted Subsidiaries for all wells located
on the Oil and Gas Properties covered thereby as to the ownership of Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries.

Section 5.11       Further Assurances; Cure of Title Defects.  The Borrower
shall, and shall cause each Restricted Subsidiary to, cure promptly any defects
in the creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement.  The Borrower hereby authorizes the
Lenders or the Administrative Agent to file any financing statements without the
signature of the Borrower to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under any of
the Loan Documents.  The Borrower at its expense will, and will cause each
Restricted Subsidiary to, promptly execute and deliver to the Administrative
Agent upon its reasonable request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Obligations, or to correct any
omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Within 60 days after (a) a request by the
Administrative Agent or the Lenders to cure any title defects or exceptions that
are not Permitted Liens raised by such information or (b) a notice by the
Administrative Agent that the Borrower has failed to comply with Section 5.10
above, the Borrower shall (i) cure such title defects or exceptions that are not
Permitted Liens or substitute acceptable Oil and Gas Properties with no title
defects or exceptions except for Permitted Liens covering Collateral of an
equivalent value and (ii) deliver to the Administrative Agent satisfactory title
evidence (including supplemental or new title opinions meeting the foregoing
requirements) in form and substance acceptable to the Administrative Agent in
its reasonable business judgment as to the Borrower's and its Restricted
Subsidiaries' ownership of such Oil and Gas Properties and the Administrative
Agent's Liens and security interests therein as are required to maintain
compliance with Section 5.10.  If, within such 60-day period, the Borrower fails
to cure any such title defect or exception as required under the foregoing
clause (a) or fails to deliver the title evidence required under the foregoing
clause (b), such failure shall not be a Default (other than if such failure
otherwise constitutes a Default under Section 7.01(k)), but instead the
Administrative Agent shall have the right to exercise the following remedy in
its sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent.  To the extent that the Administrative Agent is not
satisfied with title to any portion of any Oil and Gas Property after such
60-day period has elapsed, such unacceptable Oil and Gas Property shall not
count towards the 90% requirement under Section 5.10 above, and the
Administrative Agent may send a notice to the Borrower



74

--------------------------------------------------------------------------------

 

 

and the Lenders that the then effective Borrowing Base shall be reduced by an
amount as determined by the Administrative Agent or, if elected by the Required
Lenders, by the Required Lenders, to cause the Borrower to be in compliance with
the requirement to provide acceptable title information on 90% (by value) of the
Borrower's and its Restricted Subsidiaries' Oil and Gas Properties.  This new
Borrowing Base shall become effective immediately after receipt of such
notice.  If the Borrowing Base is reduced pursuant to this Section 5.11 and such
a reduction causes a Borrowing Base Deficiency, then (x) Borrower shall prepay
the Advances or make deposits into the Cash Collateral Account to provide cash
collateral for the Letters of Credit, in three consecutive monthly installments
each equal to one-third of such Borrowing Base Deficiency with the first such
installment due 30 days after the date such deficiency notice is received by the
Borrower from the Administrative Agent and each following installment due 30
days after the preceding installment, with each prepayment of
Advances  accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section
2.12 as a result of such prepayment being made on such date, and (y) such title
defect or exception giving rise to such Borrowing Base reduction shall not
constitute an Event of Default hereunder (other than to the extent it
constitutes a Default under Section 7.01(k)), unless such title defect or
exception is prohibited under Section 6.01.  For the avoidance of doubt and for
all purposes under this Agreement, if title to any of the Oil and Gas Property
of the Borrower or Restricted Subsidiary (or any material part thereof) shall
become the subject matter of litigation before any Governmental Authority or
arbitrator that could reasonably be expected to result in a Material Adverse
Change with respect to the Borrower's or such Restricted Subsidiary's title to
such Oil and Gas Properties, taken as a whole, then such litigation may be
deemed to be a title defect or exception that is not a Permitted Lien regardless
of whether the Borrower's or such Restricted Subsidiary's record title is then
effected.

Section 5.12       Material Agreements.  The Borrower shall, and shall cause
each Restricted Subsidiary to, comply with all material terms, conditions, or
covenants of any material contract or agreement to which the Borrower or any of
its Restricted Subsidiaries is a party or by which they or their Properties may
be bound except to the extent where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

Section 5.13       Leases; Development and Maintenance.  The Borrower will, and
will cause its Restricted Subsidiaries to, except to the extent failure to do
any of the matters set forth below would not have a Material Adverse
Change:  (a) pay and discharge promptly, or cause to be paid and discharged
promptly, all rentals, delay rentals, royalties, overriding royalties, payments
out of production and other indebtedness or obligations accruing under, and
perform or cause to be performed each and every act, matter or thing required by
each and all of, the oil and gas leases and all other agreements and contracts
constituting or affecting the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries (except where the amount thereof is being contested in
good faith by appropriate proceedings), (b) do all other things necessary to
keep unimpaired its rights thereunder and prevent any forfeiture thereof or
default thereunder, and operate or cause to be operated such Properties as a
prudent operator would in accordance with industry standard practices and in
compliance with all applicable proration and conservation Legal Requirements and
any other Legal Requirements of every Governmental Authority, whether state,
federal, municipal or other jurisdiction, from time to time constituted to
regulate the development and operations of oil and gas properties and the
production and sale of oil, gas and other Hydrocarbons therefrom, and (c)
maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
pertain in a prudent manner consistent with industry standard practices.

Section 5.14       Designations with Respect to Subsidiaries.

(a)       Any newly acquired or formed Subsidiary shall be deemed a Restricted
Subsidiary unless designated by Borrower as an Unrestricted Subsidiary in
accordance with the terms of this Section 5.14(a).





75

--------------------------------------------------------------------------------

 

 

(i)        The Borrower may not acquire or form any such new Restricted
Subsidiary nor may it designate any Unrestricted Subsidiary as a Restricted
Subsidiary unless each of the following conditions are satisfied:

(A)       immediately before and after giving effect to such acquisition,
formation or designation of a Restricted Subsidiary, no Default or Event of
Default shall exist and be continuing;

(B)       after giving effect to such acquisition, formation or designation of a
Restricted Subsidiary, the Borrower would be permitted to incur at least $1 of
additional Indebtedness in accordance with the provisions of Section 6.02;

(C)       contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, such Restricted Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty, a Pledge Agreement, a Security Agreement,
and a Mortgage, and such other Security Instruments as the Administrative Agent
or the Majority Lenders may reasonably request and the equity holder of such
Subsidiary executing and delivering to the Administrative Agent a Pledge
Agreement (or supplement to an existing Pledge Agreement) pledging 100%  of the
Equity Interest of such Subsidiary (or such lesser percentage pursuant to
Section 5.08(d)) along with the certificates pledged thereby, if any, and
appropriately executed powers in blank, if applicable;

(D)       contemporaneously with the acquisition, formation or designation of a
Restricted Subsidiary, the Borrower or such Restricted Subsidiary shall have
delivered such certificates, opinions of counsel, title opinions, or other
documents as the Administrative Agent may reasonably request relating to such
Restricted Subsidiary; and

(E)       the Borrower shall otherwise be in compliance with Section 5.08.

(ii)       The Borrower shall deliver to the Administrative Agent and each Bank,
within 20 Business Days after any such acquisition, formation or designation, a
certificate of a Responsible Officer of Borrower stating the effective date of
such designation and stating that the foregoing conditions have been
satisfied.  Such certificate shall be accompanied by a schedule setting forth in
reasonable detail the calculations demonstrating compliance with such
conditions, where appropriate.

(iii)      Notwithstanding anything herein to the contrary, at no time shall any
Subsidiary be an Unrestricted Subsidiary if it is a "restricted subsidiary" for
purposes of any indenture, credit agreement or similar agreement that contains
the concept of "restricted" and "unrestricted" subsidiaries or otherwise
provides a guarantee of, or provides collateral security for, the obligations
thereunder.

(b)       The Borrower shall not designate any Restricted Subsidiary as an
Unrestricted Subsidiary.

(c)       In the case of the acquisition, formation or designation of a
Restricted Subsidiary, such new Restricted Subsidiary shall be deemed to have
made or acquired all Investments owned by it and incurred all Indebtedness and
other obligations owing by it and all Liens to which it or any of its properties
are subject, on the date of such designation, acquisition, or formation.

Section 5.15       Designation of Senior Debt.  The Borrower shall, and shall
cause each Restricted Subsidiary to, designate all Obligations as "designated
senior indebtedness" under any subordinated note or indenture documents
applicable to it, to the extent provided for therein, including but not limited
to the Senior Unsecured Notes.





76

--------------------------------------------------------------------------------

 

 

Section 5.16       Anti-Corruption Laws; Sanctions.  The Borrower shall, and
shall cause each Restricted Subsidiary to, maintain in effect and enforce
policies and procedures designed to ensure compliance by each Loan Party and its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 5.17       Post-Closing Requirements. 

(a)       Opinions.  Within thirty (30) days after the Effective Date (or such
later date as may be acceptable to the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent written
opinions of local counsel acceptable to the Administrative Agent in each of the
State of Louisiana, the State of Texas, and the State of Oklahoma, with respect
to the amendment and restatement of the Mortgages referred to in Section 5.17(b)
below) and such other customary matters reasonably requested by the
Administrative Agent, which shall be (i)  addressed to the Administrative Agent
and the Lenders, and (ii) in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower and the other Loan Parties hereby instruct
each such counsel to deliver such legal opinions.

(b)       Amended and Restated Mortgages.  Within thirty (30) days after the
Effective Date (or such later date as may be acceptable to the Administrative
Agent in its sole discretion), the Borrower shall deliver to the Administrative
Agent amended and restated Mortgages to be filed in the States of Idaho,
Louisiana, Oklahoma and Texas covering the Collateral, which Mortgages shall
reaffirm of record any Acceptable Security Interest granted in any Oil and Gas
Property prior thereto.

(c)       Confirmation of Subordination.  Within thirty (30) days after request
has been made by the Administrative Agent (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent reaffirmations and acknowledgments
from the holder(s) of the Founder Notes which acknowledge and reaffirm the
subordinated terms thereof to the Obligations.

ARTICLE VI

NEGATIVE COVENANTS

So long as any amount under any Loan Document shall remain unpaid, any Letter of
Credit shall remain outstanding, or any Lender shall have any Commitment, the
Borrower agrees, unless the Majority Lenders otherwise consent in writing, to
comply with the following covenants.

Section 6.01       Liens, Etc.  The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Restricted Subsidiaries to create, assume,
incur, or suffer to exist, any Lien on or in respect of any of its Property
whether now owned or hereafter acquired, or assign any right to receive income,
except that the Borrower and its Restricted Subsidiaries may create, incur,
assume, or suffer to exist:

(a)       Liens granted under a Loan Document and securing the Obligations;

(b)       [reserved;]

(c)       purchase money Liens or purchase money security interests upon or in
any equipment acquired or held by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business prior to or at the time of the
Borrower's or such Restricted Subsidiary's acquisition of such equipment;
provided that, the Debt secured by such Liens (i) was incurred solely for the
purpose of financing the acquisition of such equipment, and does not exceed the
aggregate purchase price of such equipment, (ii) is



77

--------------------------------------------------------------------------------

 

 

secured only by such equipment and not by any other Properties of the Borrower
or  its Restricted Subsidiaries, and (iii) is permitted under Section 6.02(e);

(d)       Liens securing Capital Leases; provided that the Debt secured by such
Liens (i) is secured only by the Property leased under such Capital Leases and
not any other Properties of the Borrower or any of its Restricted Subsidiaries
and (ii) is permitted under Section 6.02(e);

(e)       Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided foreclosure, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(f)       Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided that such reserve as may be required by GAAP shall have
been made therefor;

(g)       Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Restricted Subsidiary to secure amounts owing, which amounts are not yet due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor;

(h)       royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Restricted Subsidiaries warranted in the Security Instruments or in this
Agreement;

(i)       Liens arising in the ordinary course of business out of pledges or
deposits under workers' compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;

(j)       Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Restricted Subsidiaries warranted in the
Security Instruments or in this Agreement, to the extent that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Restricted Subsidiary or materially impair the value of such
Property subject thereto;

(k)       easements, rights-of-way, restrictions, and other similar
encumbrances, and minor defects in the chain of title that are customarily
accepted in the oil and gas financing industry, including in respect of surface
operations or for pipelines or power lines, none of which materially interfere
with the ordinary conduct of the business of Borrower or any Restricted
Subsidiary or materially detract from the value or use of the Property to which
they apply;

(l)       judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(f);





78

--------------------------------------------------------------------------------

 

 

(m)      rights reserved to or vested in any Governmental Authority to control
or regulate any Property of the Borrower or any of its Restricted Subsidiaries,
or to use such Property; provided that, such rights (a) could not reasonably be
expected to materially impair the use of such Property for the purpose for which
it is held by the Borrower or any such Restricted Subsidiary and (b) could not
reasonably be expected to materially diminish the value of such Property;

(n)       [reserved];

(o)       Liens encumbering cash, cash equivalents, and certificates of
deposits, and security in the form of letters of credit, in any case, arising in
the ordinary course of business to secure the Debt permitted under Section
6.02(g) below; and

(p)       Liens not otherwise permitted in this Section 6.01 so long as (i) such
Liens do not encumber Oil and Gas Properties and (ii) the aggregate amount of
obligations secured thereby shall not exceed $5,000,000.

Section 6.02       Debts, Guaranties, and Other Obligations.  The Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, create, assume,
suffer to exist, or in any manner become or be liable in respect of, any Debt
except:

(a)       Debt of the Borrower and its Restricted Subsidiaries under the Loan
Documents;

(b)       Debt listed on Part A of Schedule 4.05 and any renewals, extensions,
or replacements thereof; provided that the amount of such Debt may not be
increased;

(c)       Debt in the form of obligations for the deferred purchase price of Oil
and Gas Property acquired in the ordinary course of business which is listed on
Part B of Schedule 4.05 and incurred prior to November 14, 2007; provided that,
such Debt (i) is not yet past due and payable or (ii) is being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been established;

(d)       Debt in the form of obligations for the deferred purchase price of Oil
and Gas Property acquired in the ordinary course of business and incurred after
November 14, 2007, which (i) is not yet past due and payable or is being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been established; (ii) is payable solely
out of production revenues generated from the purchased Oil and Gas Properties;
(iii) is due if, and only if, prices for crude oil or natural gas, as
applicable, exceed certain thresholds agreed to between the seller and the
buyer; (iv) cannot be accelerated or demanded for any reason unless and until
such Debt becomes due as permitted in clause (iii) above; and (v) does not
accrue any interest; provided that, the aggregate amount of Debt incurred by the
Borrower and its Subsidiaries as permitted under this paragraph (d) shall not
exceed $20,000,000;

(e)       Debt secured by the Liens permitted under paragraphs (c) or (d) of
Section 6.01 in an aggregate amount not to exceed $10,000,000 at any time;

(f)       Debt under Hedge Contracts that are not prohibited by the terms of
Section 6.14; provided that (i) such Debt shall not be secured, other than such
Debt owing to Swap Counterparties which are secured under the Loan Documents,
(ii) such Debt shall not obligate the Borrower or any of its Subsidiaries to any
margin call requirements, and (iii) the deferred premium payments associated
with such Hedge Contracts shall be limited to the deferred premium payments for
put option contracts which are secured under the Loan Documents; provided that,
the sum of (A) aggregate outstanding amount of such deferred



79

--------------------------------------------------------------------------------

 

 

premium payments plus (B) the outstanding unsecured Debt permitted under clause
(n) below, shall not exceed $15,000,000;

(g)       Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower or any of its Restricted Subsidiaries in connection with the operation
of the Oil and Gas Properties, including with respect to plugging, facility
removal and abandonment of its Oil and Gas Properties;

(h)       Debt of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that, such Debt is fully subordinated to the Obligations on terms
acceptable to the Administrative Agent;

(i)       [reserved];

(j)       Senior Unsecured Notes and the guaranties given by Restricted
Subsidiaries with respect thereto outstanding on the Effective Date;

(k)       [reserved];

(l)       Additional Subordinated Debt that (i) constitutes Refinancing Debt for
the Permitted Refinancing of Senior Unsecured Notes, or (ii) is Specified
Additional Subordinated Debt, and the guaranties given by Restricted
Subsidiaries with respect thereto; provided that, (x) the Borrowing Base is
reduced if and to the extent required by Section 2.02(e), and (y) other than to
the extent applied to effect the Permitted Refinancing of Senior Unsecured
Notes, the Debt Incurrence Proceeds thereof shall be applied to make the
payments, if any, required under Section 2.05(b)(ii);

(m)      Banking Services Obligations secured under the Loan Documents;

(n)       Other unsecured Debt which does not require the payment of interest or
fees in cash; provided that, the sum of (i) the aggregate outstanding principal
amount of such unsecured Debt plus (ii) the aggregate outstanding amount of the
deferred premium payments permitted under clause (f) above, shall not exceed
$15,000,000.

Section 6.03       Agreements Restricting Liens and Distributions.  The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement and the Security Instruments) that in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Obligations
or restricts any Restricted Subsidiary from paying dividends to the Borrower, or
that requires the consent of or notice to other Persons in connection therewith;
provided, that the foregoing shall not apply to (i) restrictions and conditions
imposed by Legal Requirements, (ii) customary restrictions or conditions imposed
by any agreement relating to other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the Property securing such Debt,
and (iii) restrictions on the granting, conveying, creation or imposition of any
Lien to secure the Obligations contained in any agreement or instrument
governing secured Additional Subordinated Debt so long as such are satisfactory
to the Administrative Agent and the Majority Lenders.

Section 6.04       Merger or Consolidation; Asset Sales; Hedge Terminations.

(a)       (i)  Without the consent of all the Lenders (other than a Defaulting
Lender), the Borrower shall not merge or consolidate with or into any other
Person other than (x) with a Restricted Subsidiary with the Borrower being the
surviving entity; provided that at the time thereof and immediately after giving



80

--------------------------------------------------------------------------------

 

 

effect thereto no Default shall have occurred and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral, and (y)
pursuant to a Conversion Transaction; provided that, at the time thereof and
immediately after giving effect thereto, (1) no Default shall have occurred, (2)
the Administrative Agent shall have received written notice and description of
such Conversion Transaction at least 90 days prior (or such shorter time period
acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction (or, in the event of such Conversion
Transaction is effected in connection with the entering into of the Highbridge
Note Purchase Agreement, at least 14 days prior (or such shorter time period
acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction), (3) the Administrative Agent shall
have received all documentation and other information that is required by
regulatory authorities under applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, at least 10 Business Days' prior to the consummation of such
Conversion Transaction, (4) the Administrative Agent shall have received an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent confirming the continuing obligations of the Borrower under
each Loan Document to which it is a party and such other documents, filings and
agreements necessary to maintain an Acceptable Security Interest in the
Collateral, (5) the Administrative Agent shall have a certificate, as of the
date acceptable to the Administrative Agent, of a Responsible Officer or the
secretary or an assistant secretary of the Borrower (after giving effect to the
Conversion Transaction) certifying (A) true and complete copy of the resolutions
of the board of directors or managers (or other applicable governing body) of
the Borrower approving the Loan Documents to which it is a party and authorizing
the entering into of any Loan Document in connection with the assignment
referred to in the preceding clause (4), (B) true and complete copy of the
articles or certificate (as applicable) of incorporation (or formation) of the
Borrower certified by the Secretary of State for the state of incorporation (or
formation), (C) true and complete copy of the bylaws or other governing
documents of the Borrower, (D) the names and true signatures of officers of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party,
including notices, and (E) true and complete copy of certificate of good
standing for the Borrower in the state of its incorporation (or formation),
which good standing certificate shall be in effective on the date of such
officer's certificate, (6) as requested by the Administrative Agent, the
Administrative Agent shall have received an opinion of counsel in form and
substance satisfactory to the Administrative Agent covering the matters set
forth in Exhibit K, and (7) the Administrative Agent shall have continue to have
an Acceptable Security Interest in the Collateral. (ii)  The Borrower shall not
permit any of its Restricted Subsidiaries to merge or consolidate with or into
any other Person other than the merger of a Restricted Subsidiary into the
Borrower pursuant to the immediately preceding sentence or another Restricted
Subsidiary; provided that at the time thereof and immediately after giving
effect thereto no Default shall have occurred and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral.

(b)       The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to make any Disposition or effect any Hedge Event other than:

(i)        the sale of Hydrocarbons or Liquid Investments in the ordinary course
of business;

(ii)       the Disposition of equipment that is (A) obsolete, worn out, depleted
or uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person, or (C) contemporaneously replaced by
equipment of at least comparable value and use;

(iii)      the Disposition of Property to a Loan Party; provided that at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing and the Administrative Agent shall continue to have
an Acceptable Security Interest in the Collateral;





81

--------------------------------------------------------------------------------

 

 

(iv)       if no Event of Default then exists or would result therefrom, (A) the
Disposition of Property which does not constitute Proven Reserves and does not
constitute Collateral or is not otherwise required under this Agreement to be
Collateral; and (B) the Disposition of Oil and Gas Properties which do not
constitute Proven Reserves and are Disposed of pursuant to the Bayou City JDA
under which such applicable third party is obligated to provide the necessary
fundings to drill, complete or equip wells pertaining to such Oil and Gas
Properties (it being understood and agreed that the Administrative Agent may,
pursuant to Section 8.08(b) below, provide lien releases applicable to such Oil
and Gas Properties in advance of actual Disposition thereof under the Bayou City
JDA); and

(v)        if no Event of Default then exists or would result therefrom, any
Triggering Event so long as: (A) if applicable, the Borrowing Base is reduced as
required under Section 2.02(e)(ii), (B) at the time of and immediately after
giving effect thereto, and after giving effect to any prepayments and deposits
of cash collateral required under Section 2.05(b)(iii), no Borrowing Base
Deficiency exists, (C) the Net Cash Proceeds of such Triggering Event is greater
than or equal to the value attributed thereto in the then effective Borrowing
Base as determined by the Administrative Agent, (D) 100% of the consideration
received in respect of such Triggering Event shall be cash or cash equivalents,
(E) the consideration received in respect of a Disposition shall be equal to or
greater than the fair market value of the Oil and Gas Properties or Equity
Interests of Restricted Subsidiary being Disposed of (as reasonably determined
by the Borrower and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect), and (F) if any such Disposition is of the Equity Interests in a
Restricted Subsidiary, such Disposition shall include all the Equity Interests
of such Restricted Subsidiary owned by the Borrower and its Subsidiaries.

Section 6.05       Restricted Payments.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, make any Restricted Payments,
except that:

(a)       the Restricted Subsidiaries may make Restricted Payments to the
Borrower or to any other Loan Party; and

(b)       if the Borrower has delivered the required financial statements,
Compliance Certificate and other items required under Section 5.06(a) or (b) for
a fiscal quarter end (the "Subject Quarter"), the Borrower may make cash
Restricted Payments in the period from the time such last item is delivered to
the date the Borrower is required to deliver financial statements, Compliance
Certificate and other items under Section 5.06(a) or (b) for the subsequent
fiscal quarter end (such period being the "Distribution Period") so long as: (i)
the Compliance Certificate delivered for the Subject Quarter includes a detailed
calculation of the Excess Cash Flow for such Subject Quarter, (ii) the aggregate
amount of Restricted Payments (including such Restricted Payment) made in such
Distribution Period does not exceed the Excess Cash Flow for such Subject
Quarter, (iii) both before and after giving effect to the making of such
Restricted Payment, no Default has occurred and is continuing, (iv) both before
and after giving effect to the making of such Restricted Payment, the pro forma
Leverage Ratio for such Subject Quarter end shall be less than 3.00 to 1.00, (v)
both before and after giving effect to the making of such Restricted Payment,
aggregate Unused Commitment Amounts is equal to or greater than 20% of the
aggregate Commitments then in effect, and (vi) the Maturity Date has been
extended to November 10, 2020 as provided in the definition of "Maturity Date".

Section 6.06       Investments.  The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, make or permit to exist any loans, advances,
or capital contributions to, or make any investment in (including, without
limitation, the making of any Acquisition), or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person, except:

(a)       Liquid Investments;





82

--------------------------------------------------------------------------------

 

 

(b)       trade and customer accounts receivable which are for goods furnished
or services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c)       loans, advances, and investments by the Borrower in and to Restricted
Subsidiaries and investments, loans and advances by Restricted Subsidiaries in
and to other Restricted Subsidiaries and the Borrower;

(d)       creation of any additional Restricted Subsidiaries in compliance with
Section 6.16;

(e)       [reserved];

(f)       investments in farm-outs, farm-ins, joint ventures, area of mutual
interest agreements, gathering systems, processing systems, pipelines or other
similar arrangements, in each case, so long as (i) such Investment is usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America, (ii) such Investment
is directly in Oil and Gas Properties or in an asset (such as pipelines,
gathering systems or processing facilities) which services or otherwise directly
impacts the Borrower's and Restricted Subsidiaries Oil and Gas Properties, and
(iii) the Borrower would otherwise be in compliance with Section 6.10 after
giving effect to such Investment; and

(g)       other investments, loans or advances not otherwise permitted by this
Section 6.06 in an aggregate amount not to exceed $10,000,000 at any time.

Section 6.07       Affiliate Transactions.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates (other than transactions
among the Borrower and its Restricted Subsidiaries) unless such transaction or
series of transactions is on terms no less favorable to the Borrower or the
Restricted Subsidiary, as applicable, than those that could be obtained in a
comparable arm's length transaction with a Person that is not such an Affiliate.

Section 6.08       Compliance with ERISA.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, (a) engage
in, or permit any Restricted Subsidiary to engage in, any transaction in
connection with which the Borrower or any Controlled Group member could be
subjected to either a civil penalty assessed pursuant to section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code; (b)
terminate, or permit any Restricted Subsidiary to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability to the Borrower or any Controlled Group member to the PBGC; (c)
fail to make, or permit any Restricted Subsidiary to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower or any Controlled Group member
is required to pay as contributions thereto; (d) permit to exist, or allow any
Restricted Subsidiary to permit to exist, any accumulated funding deficiency
within the meaning of Section 302 of ERISA or section 412 of the Code, whether
or not waived, with respect to any Plan; (e) permit, or allow any Restricted
Subsidiary to permit, the actuarial present value of the benefit liabilities (as
"actuarial present value of the benefit liabilities" shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower or
any Controlled Group member which is regulated under Title IV of ERISA to exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) assume an obligation to contribute to, or permit any Restricted
Subsidiary to assume an obligation to contribute to, any Multiemployer Plan; (g)
acquire, or permit any Restricted Subsidiary to acquire, an 80% or greater
interest in any Person if such Person sponsors, maintains or



83

--------------------------------------------------------------------------------

 

 

contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2)
any other Plan that is subject to Title IV of ERISA, and in either case, the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities, and
the withdrawal liability, if assessed, could reasonably be expected to result in
a Material Adverse Change; (h) incur, or permit any Restricted Subsidiary to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; (i) assume an obligation to contribute to, or
permit any Restricted Subsidiary to assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion without any material liability; (j) amend or permit any
Restricted Subsidiary to amend, a Plan resulting in an increase in current
liability such that the Borrower or any Controlled Group member is required to
provide security to such Plan under section 401(a)(29) of the Code; or
(k) permit to exist any occurrence of any Reportable Event (as defined in
Title IV of ERISA), or any other event or condition, which presents a material
(in the opinion of the Majority Lenders) risk of such a termination by the PBGC
of any Plan that could reasonably be expected to result in a Material Adverse
Change.

Section 6.09       Sale-and-Leaseback.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Restricted Subsidiary shall lease as lessee such Property or
any part thereof or other Property that the Borrower or a Restricted Subsidiary
intends to use for substantially the same purpose as the Property sold or
transferred, except for the sale-and-leaseback of furniture, fixtures, and
equipment not to exceed $5,000,000.

Section 6.10       Change of Business.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, make any material change in the
character of its business as an independent oil and gas exploration and
production company, nor will the Borrower or any Restricted Subsidiary operate
or carry on business in any jurisdiction other than the United States, including
the Gulf of Mexico.

Section 6.11       Organizational Documents, Name Change; Change in
Accounting.  The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, amend, supplement, modify or restate their articles or
certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation without prior written notice to, and, if such
amendment, supplement, modification or restatement is adverse to the interest of
any Lender Party, prior consent of, the Administrative Agent.  The Borrower and
the Guarantors shall not, and shall not permit any Restricted Subsidiary to,
make any significant change in accounting treatment or reporting practices,
except as required by GAAP (and then subject to Section 1.03), or change the
fiscal year of the Borrower or of any Restricted Subsidiary.

Section 6.12       Use of Proceeds; Letters of Credit.    

(a)       The Borrower will not permit the proceeds of any Advance or Letters of
Credit to be used for any purpose other than those permitted by Section
5.09.  The Borrower will not engage in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  Neither the Borrower nor any Person acting on behalf of the
Borrower shall take, nor permit any of the Borrower's Restricted Subsidiaries to
take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including without



84

--------------------------------------------------------------------------------

 

 

limitation, the use of the proceeds of any Advance or Letters of Credit to
purchase or carry any margin stock in violation of Regulation T, U or
X.  Borrower shall not permit more than 25% of the consolidated assets of the
Borrower and its Restricted Subsidiaries to consist of "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U).

(b)       The Borrower shall not request any Credit Extension, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, directly or
indirectly, the proceeds of any Credit Extension (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 6.13       Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
allow on a net basis, gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary that would require the Borrower or any Restricted Subsidiary to
deliver their respective Hydrocarbons produced on a monthly basis from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor other than that which do not result in the Borrower or any
Restricted Subsidiary having net aggregate liability in excess of $10,000,000.

Section 6.14       Limitation on Hedging.

(a)       Speculative Purposes.  The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedge
Contract for speculative purposes.

(b)       Risk Management; Term.  The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to be party to or otherwise enter into any
Hedge Contract that (i) is entered into for reasons other than as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Borrower's operations or
(ii) is longer than five years in duration.

(c)       Additional Limitations on Maximum Hedging.  The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, enter into or
maintain any Hydrocarbon Hedge Contract with any Person other than Hydrocarbon
Hedge Contracts (i) with an Approved Counterparty and (ii) the notional volumes
for which (when aggregated with other Hydrocarbon Hedge Contracts then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Hedge Contracts) do not exceed, as of the date such Hydrocarbon Hedge Contract
is executed or at any time during the term of this Agreement, the percentage set
forth below of the Borrower's and Guarantors' Current Production for each month
during the period during which such Hydrocarbon Hedge Contract is in effect, for
each of crude oil, natural gas liquids and natural gas, calculated separately:

Calendar Year Hedged
( relative to measurement date)

Percentage Limitation

Crude Oil

Natural Gas and Natural Gas Liquids

Months 1-24

100%

100%

Months 25-36

75%

75%

Months 37-60

50%

50%





85

--------------------------------------------------------------------------------

 

 

﻿

provided, that, if at any time, the aggregate notional volumes of all the
Borrower's and its Restricted Subsidiaries' respective hedges of crude oil,
natural gas liquids and natural gas (calculated separately) under all
Hydrocarbon Hedge Contracts corresponding to the delivery dates of the Current
Production exceeds the "Percentage Limitation" of Current Production, then
Borrower shall have the opportunity to cure such excess by (A) furnishing to
Administrative Agent, by no later than 5:00 p.m. (Houston, Texas, time) on the
next Test Date, a detailed calculation of such determination and such excess, in
form, and substance reasonably satisfactory to the Administrative Agent, and (B)
no later than 15 days after such Test Date, Borrower shall (1) furnish to
Administrative Agent an updated Engineering Report (the "Updated Engineering
Report") in form and substance reasonably satisfactory to the Administrative
Agent, and (2) terminate, create off-setting positions or otherwise unwind
existing Hydrocarbon Hedge Contracts such that, after giving effect thereto, no
more than "Percentage Limitation" of the Borrower's and its Restricted
Subsidiaries' aggregate Current Production of crude oil, natural gas liquids and
natural gas are covered by all Hydrocarbon Hedge Contracts (it being understood
that volumes of crude oil, natural gas liquids and natural gas are calculated
separately and that natural gas liquids may be hedged on terms reasonably
satisfactory to the Administrative Agent by Hydrocarbon Hedge Contracts for
crude oil, natural gas, natural gas liquids or a combination thereof), and
Borrower shall deliver a certificate of a Responsible Officer of the Borrower to
the Administrative Agent certifying to that effect; provided further that, if an
Updated Engineering Report is updating an Independent Engineering Report, such
Updated Engineering Report shall be an Independent Engineering Report.  No
Hydrocarbon Hedge Contract shall have a tenor of longer than 5 years.  For
purposes of the foregoing volume limitations, floors and puts shall be
disregarded. 

(d)       Acquisition Hedging.  With respect to anticipated production of
Hydrocarbons which are the subject of an Acquisition under which the Borrower or
any Restricted Subsidiary is the purchaser, the Borrower and its Restricted
Subsidiaries may enter into Hydrocarbon Hedge Contracts covering such
anticipated production prior to effecting such Acquisition (regardless of the
fact that such production is not yet owned by the Borrower or such Restricted
Subsidiary) so long as (A) a binding purchase agreement has been executed by the
Borrower or a Restricted Subsidiary and the counterparties to such Acquisition,
(B) at the time such Hydrocarbon Hedge Contracts are entered into, the aggregate
Unused Commitment Amount is greater than or equal to 10% of the aggregate
Commitments then in effect, (C) the Borrower shall, and shall cause its
Restricted Subsidiaries to terminate, unwind or otherwise liquidate all such
Hydrocarbon Hedge Contracts upon the earliest of (1) the 90th day following the
full execution of the purchase agreement related to such Acquisition if the
Acquisition has not been fully consummated by such date, (2) within 3 Business
Days after the date upon on which such purchase agreement is terminated by any
party thereto, and (3) the date upon which the Borrower or any Restricted
Subsidiary believes, with reasonable certainty, that such Acquisition will not
be consummated, and (D) at the time such Hedge Contracts are entered into, but
after giving pro forma effect to such Acquisition (i.e. assuming that such
Acquisition had gone into effect prior to or as of the date such Hydrocarbon
Hedge Contracts are entered into and Engineering Report, for purposes of
calculating Current Production, includes any Engineering Report covering the
reserves that are the subject of such Acquisition)), such Hedge Contracts would
be permitted under subsection (b) above and such Hedge Contracts shall otherwise
comply with the terms of this Agreement.

(e)       Minimum Hedging Requirements.  The Borrower shall not permit, and
shall not permit any of its Restricted Subsidiaries to permit, as of the last
day of each calendar month (the "Measurement Date"), the notional volumes of PDP
Reserves covered by Hydrocarbon Hedge Contracts to which the Borrower or any
Guarantor is then a party (other than basis differential swaps on volumes
already hedged pursuant to other Hedge Contracts) to be less than 50% of the
Anticipated Production of PDP Reserves for the twenty-four month period
immediately following the Measurement Date; provided that, the hedge positions
of such Hydrocarbon Hedge Contracts shall be calculated on an annual basis from
such Measurement Date.





86

--------------------------------------------------------------------------------

 

 

Section 6.15       [Reserved].    

Section 6.16       Additional Subsidiaries.  The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, create or acquire any
additional Subsidiaries without (a) the prior written notice to the
Administrative Agent and (b) being in compliance with Section 5.14.

Section 6.17       Current Ratio.  The Borrower shall not permit the ratio of,
as of the last day of each fiscal quarter of the Borrower, beginning with the
fiscal quarter ending December 31, 2016, the Borrower's and its consolidated
Restricted Subsidiaries' (it being understood that no amounts of the
Unrestricted Subsidiaries of the Borrower shall be taken into account in
calculating this ratio) (a) consolidated current assets to (b) consolidated
current liabilities, to be less than 1.00 to 1.00.  For purposes of this
calculation (i) "current assets" shall include, as of the date of calculation,
the Unused Commitment Amount (but only to the extent the Borrower is able to
borrow under this Agreement and be pro forma compliance with its financial
covenants herein) but shall exclude any asset representing a valuation account
arising from the application of ASC 815 or 410, and (ii) "current liabilities"
shall exclude, as of the date of calculation, the current portion of long–term
Debt existing under this Agreement, and any liabilities representing a valuation
account arising from the application of ASC 815 or 410.

Section 6.18       Leverage Ratio.  The Borrower shall not permit, as of each
fiscal quarter end, commencing with the fiscal quarter ending December 31, 2016,
the Leverage Ratio to be greater than 4.00 to 1.00.

Section 6.19       [Reserved.]

Section 6.20       Anti-Terrorism.  The Borrower shall not permit, and shall not
permit the other Loan Parties to (a) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 4.21 above, (b) deal in, or otherwise engage in
any transaction relating to, any property of interests in property blocked
pursuant to the Executive Order of any other Anti-Terrorism/Money Laundering Law
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, (x) any of
the prohibitions set forth in any Anti-Terrorism/Money Laundering Law or (y) or
(y) any prohibitions set forth in the rules or regulations issued by OFAC (and,
in each case, the Borrower shall, and shall cause each of the Loan Parties to,
promptly deliver or cause to be delivered to the Lenders any certification or
other evidence requested from time to time by any Lender in its reasonable
discretion, confirming the Loan Parties' compliance with this Section 6.20).

Section 6.21       Account Payables.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, allow any of its trade payables or
other accounts payable to be outstanding for more than 90 days (except (a) in
cases where any such trade payable is being disputed in good faith and adequate
reserves under GAAP have been established and (b) for such payables, which in
the aggregate, do not exceed $3,000,000).

Section 6.22       Additional Subordinated Debt.  The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to make any payments on
account of principal (whether by redemption, purchase, retirement, defeasance,
set-off or otherwise), interest, premiums and fees in respect of any Senior
Unsecured Notes or any other Additional Subordinated Debt prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination term applicable thereto, except that, the Borrower may refinance
Senior Unsecured Notes with proceeds of permitted Refinancing Debt.

Section 6.23       Additional Liens.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, grant a Lien on any Property to
secure any Additional Subordinated Debt that is otherwise



87

--------------------------------------------------------------------------------

 

 

permitted to be secured without first (a) giving fifteen days' prior written
notice to the Administrative Agent thereof and (b) granting to the
Administrative Agent to secure the Obligations an Acceptable Security Interest
in the same Property pursuant to Security Instruments in form and substance
satisfactory to the Administrative Agent.  In connection therewith, the Borrower
shall, or shall cause its Restricted Subsidiaries to, execute and deliver such
other additional closing documents, certificates and legal opinions as may
reasonably be requested by the Administrative Agent

Section 6.24       Deposit Accounts; Securities Accounts.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, (a) maintain
deposit accounts with any Person other than a Lender and which is subject to
Account Control Agreements, or (b) maintain securities accounts that are not
subject to Account Control Agreements; provided that, the requirements of the
foregoing Section 6.24(a) shall not apply to (i) escrow accounts and third party
cash pledges or deposits made in the ordinary course of business, in each case,
held for the benefit of an unaffiliated third party pursuant to binding
contractual agreements, and (ii) petty cash accounts with an amount not to
exceed $1,000,000 in the aggregate; provided, however, (A) in the event any Loan
Party acquires any deposit account or securities account pursuant to an
Acquisition, such Loan Party shall have thirty (30) days from the date of such
Acquisition (or such later date as the Administrative Agent may agree to in its
sole discretion) to deliver to the Administrative Agent an Account Control
Agreement therefor, and (B) as to any deposit accounts or securities accounts
held on the Effective Date that are not already subject to an Account Control
Agreement (but including, for the avoidance, such accounts that are subject to
“Control Agreements” as defined in the Existing Credit Agreement), such Loan
Party shall have forty-five (45) days from the Effective Date (or such later
date as the Administrative Agent may agree to in its sole discretion) to deliver
to the Administrative Agent the Account Control Agreements therefor.  The
Borrower, for itself and on behalf of its Restricted Subsidiaries that are Loan
Parties, hereby authorizes the Administrative Agent to deliver notices to the
depositary banks and securities intermediaries pursuant to any Account Control
Agreement under any one or more of the following circumstances:  (i) following
the occurrence of and during the continuation of an Event of Default, (ii) if
the Administrative Agent reasonably believes that a requested transfer by the
Borrower or any Restricted Subsidiary, as applicable, is a request to transfer
any funds from any account to any other account of the Borrower or any
Restricted Subsidiary that is not permitted under this Section 6.24, (iii) as
otherwise agreed to in writing by the Borrower or any Restricted Subsidiary, as
applicable, and (iv) as otherwise permitted by applicable Legal Requirement.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01       Events of Default.  The occurrence of any of the following
events shall constitute an "Event of Default" under any Loan Document:

(a)       Payment.  The Borrower (i) shall fail to pay when due any principal
hereunder or under any other Loan Document (including any requirement to Cash
Collateralize and Reimbursement Obligations) or (ii) shall fail to pay, within
three Business Days of when due, any interest, fees, reimbursements,
indemnifications, or other amounts due and payable hereunder, under the Notes,
or under any other Loan Document;

(b)       Representation and Warranties.  Any representation or warranty made or
deemed to be made (i) by the Borrower or any of its Restricted Subsidiaries or
any other Guarantor (or any of their respective officers) in this Agreement or
in any other Loan Document or (ii) by the Borrower or any of its Restricted
Subsidiaries (or any of their respective officers) in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect (except that such materiality qualifier



88

--------------------------------------------------------------------------------

 

 

shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed to
be made;

(c)       Covenant Breaches.  The Borrower or any of its Restricted Subsidiaries
or any other Guarantor shall (i) fail to perform or observe any term or covenant
set forth in Section 2.05(b), Section 5.03 (with respect to the existence of the
Borrower or any Restricted Subsidiary), or Article VI of this Agreement or (ii)
fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document that is not covered by clause (i) above
or any other provision of this Section 7.01 and such failure shall remain
unremedied for a period of thirty days after the occurrence of such failure
(such grace period to be applicable only in the event such Default can be
remedied by corrective action of the Borrower or any of its Restricted
Subsidiaries);

(d)       Cross‑Defaults.  (i) The Borrower and or any of its Restricted
Subsidiaries shall fail to pay any principal of or premium or interest on its
Debt that is outstanding in a principal amount of at least $5,000,000
individually or when aggregated with all such Debt of the Borrower or any of its
Restricted Subsidiaries so in default (but excluding the Debt hereunder) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Debt (including,
without limitation, any event of default or termination event under any Hedge
Contract) that is outstanding in a principal amount (or termination payment
amount or similar amount) of at least $5,000,000 individually or when aggregated
with all such Debt of the Borrower or such Restricted Subsidiary so in default,
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt in a principal amount of at least $5,000,000 individually or
when aggregated with all such Debt of the Borrower or such Restricted Subsidiary
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof;

(e)       Insolvency.  (i) The Borrower or any of its Restricted Subsidiaries or
any other Guarantor shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; (ii) any proceeding
shall be instituted by or against the Borrower or any of its Restricted
Subsidiaries seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against the Borrower
or any such Restricted Subsidiary either such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceeding shall occur; or (iii) the Borrower or any of its Restricted
Subsidiaries, shall take any corporate action to authorize any of the actions
set forth above in this paragraph (e);

(f)       Judgments.  Any judgment or order for the payment of money in excess
of $5,000,000 shall be rendered against the Borrower or any of its Restricted
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

(g)       Termination Events.  Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent, (i) such Termination Event shall not
have been corrected and (ii) the Termination Event could reasonably be expected
to result in a Material Adverse Change;





89

--------------------------------------------------------------------------------

 

 

(h)       Plan Withdrawals.  The Borrower or any member of the Controlled Group
as employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount that could
reasonably be expected to result in a Material Adverse Change;

(i)       Change in Control.  A Change in Control shall have occurred;

(j)       Loan Documents.  Any provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or any of its Restricted
Subsidiaries or any such Person shall so state in writing; or

(k)       Security Instruments.  (i) The Administrative Agent shall fail to have
an Acceptable Security Interest in any portion of the Collateral in excess of
$5,000,000.00 in the aggregate at any one time or (ii) any Security Instrument
shall at any time and for any reason cease to create the Lien on the Property
purported to be subject to such agreement in accordance with the terms of such
agreement, or cease to be in full force and effect, or shall be contested by the
Borrower or any of its Restricted Subsidiaries except as a result of the sale or
other Disposition of the applicable Collateral permitted under the Loan
Documents.

Section 7.02       Optional Acceleration of Maturity.  If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,

(a)       the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lenders to make extensions of credit
hereunder, including making Advances and issuing, increasing, or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b)       the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and

(c)       the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lenders and the Lenders by
appropriate proceedings.

Section 7.03       Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a)       (i) the obligation of each Lender and the Issuing Lenders to make
extensions of credit hereunder, including making Advances and issuing,
increasing, or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of



90

--------------------------------------------------------------------------------

 

 

nonpayment, protest, notice of protest, grace, notice of dishonor, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are hereby expressly waived by the Borrower;

(b)       the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and

(c)       the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of itself, the Issuing Lenders and the Lenders by
appropriate proceedings.

Section 7.04       Right of Set‑off.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Legal Requirement, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such Issuing Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender, such
Issuing Lender or such Affiliate different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 7.06 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
Issuing Lender, and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, or their respective Affiliates may have.  Each
Lender and such Issuing Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 7.05       Non-exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent, the Issuing Lenders, and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

Section 7.06       Application of Proceeds.  From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document shall
be applied as determined by the Administrative Agent; provided that, if directed
by the Majority Lenders, or if the Obligations have been accelerated pursuant to
Section 7.02 or Section 7.03, or the Administrative Agent or any Lender has
exercised any rights or remedies under this Agreement or any other Loan
Document, or any other agreement with the Borrower or any of its Restricted
Subsidiaries that secures any of the Obligations, all payments received on
account of the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied by the Administrative Agent as follows:





91

--------------------------------------------------------------------------------

 

 

(a)       First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and the Issuing Lenders in
their respective capacities as such, ratably among the Administrative Agent and
the Issuing Lenders in proportion to the respective amounts described in this
clause First payable to them;

(b)       Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Second payable to them;

(c)       Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Advances and Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

(d)       Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Advances, Reimbursement Obligations and payment
obligations then owing under Hedge Contracts and Banking Services Obligations,
ratably among the Lenders, the Issuing Lenders, the Swap Counterparties and the
holders of the Banking Service Obligations in proportion to the respective
amounts described in this clause Fourth payable to them;

(e)       Fifth, to the Administrative Agent for the pro rata account of the
Issuing Lenders, to cash collateralize any Letter of Credit Obligations then
outstanding; and

(f)       Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable Legal Requirement.

Notwithstanding the foregoing, (a) payments and collections received by the
Administrative Agent from any Loan Party that is not a Qualified ECP Guarantor
(and any proceeds received in respect of such Loan Party's Collateral) shall not
be applied to Excluded Swap Obligations with respect to any Loan Party,
provided, however, that the Administrative Agent shall make such adjustments as
it determines is appropriate with respect to payments and collections received
from the other Loan Parties (or proceeds received in respect of such other Loan
Parties' Collateral) to preserve, as nearly as possible, the allocation to
Obligations otherwise set forth above in this Section 7.06 (assuming that,
solely for purposes of such adjustments, Obligations includes Excluded Swap
Obligations), and (b) Banking Services Obligations and Obligations arising under
Hedge Contracts may be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Party as the case may be.  Each Secured Party not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
for itself and its Affiliates as if a "Lender" party hereto.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS

Section 8.01       Authorization and Action.  Each Lender and each Issuing
Lender hereby irrevocably (a) appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents, and (b)
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article



92

--------------------------------------------------------------------------------

 

 

VIII are solely for the benefit of the Lender Parties, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions, other than the rights expressly provided to the Borrower
under Section 8.07.  It is understood and agreed that the use of the term
"agent" herein or in any other Loan Document (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Legal Requirement.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (i) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (ii) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders or Required Lenders, as applicable, provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Legal
Requirement, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.01 and Article VII)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing
Lender.  In the event that the Administrative Agent receives such a notice of
the occurrence of a Default, the Administrative Agent shall (subject to Section
9.01) take such action with respect to such Default or Event of Default as shall
reasonably be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action) with respect to such Default as it shall deem advisable in
the best interest of the Lender Parties.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, sufficiency or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the inspection of,
or to inspect, the Property (including the books and records) of any Loan Party
or any Subsidiary or Affiliate thereof, (vi) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or (vii)
any litigation or collection proceedings (or to initiate or conduct any such
litigation or proceedings) under any Loan Document unless requested by the
Majority Lenders in writing and its receives indemnification satisfactory to it
from the Lenders.





93

--------------------------------------------------------------------------------

 

 

Section 8.02       Administrative Agent's Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (INCLUDING THE
ADMINISTRATIVE AGENT'S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Administrative Agent:  (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Loan Document; and (e) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate, or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or
parties.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, writing or other communication (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Credit Extension or any Conversion or continuance of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Credit Extension or Conversion or continuance of an
Advance.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and the Administrative Agent shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 8.03       The Administrative Agent and Its Affiliates.  With respect to
its Commitment, the Advances made by it, and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent.  The term "Lender" or "Lenders" shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity.  The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.04       Subagents.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by it.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub‑agent and to the Related Parties of the Administrative Agent and any
such sub‑agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment



94

--------------------------------------------------------------------------------

 

 

that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.

Section 8.05       Lender Credit Decision.  Each Lender Party acknowledges and
agrees that it has, independently and without reliance upon the Administrative
Agent or any other Lender Party or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender Party also
acknowledges and agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.  Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders or the Issuing Lenders by the Administrative Agent
hereunder and for other information in the Administrative Agent's possession
which has been requested by a Lender and for which such Lender pays the
Administrative Agent's expenses in connection therewith, the Administrative
Agent shall not have any duty or responsibility to provide any Lender or any
Issuing Lender with any credit or other information concerning the affairs,
financial condition, or business of any Loan Party or any of its Subsidiaries or
Affiliates that may come into the possession of the Administrative Agent or any
of its Affiliates.

Section 8.06       Indemnification.  THE LENDERS SEVERALLY AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
OR SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(INCLUDING THE ADMINISTRATIVE AGENT'S AND SUCH ISSUING LENDER'S OWN NEGLIGENCE),
AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY LIABILITIES
ARISING UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT'S OR SUCH ISSUING LENDER'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NON-APPEALABLE JUDGMENT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER
AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT‑OF‑POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR SUCH
ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.  Notwithstanding the
foregoing, the preceding provisions of this Section 8.06 shall apply only to
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that were incurred by or asserted against the
Administrative Agent or any Issuing Lender in their respective capacities as
such, or against any Affiliate



95

--------------------------------------------------------------------------------

 

 

thereof, or any of such Person's or Affiliate's respective directors, officers,
employees, or agents, acting for the Administrative Agent or Issuing Lender in
connection with such capacity.  To the extent that the indemnity obligations
provided in this Section 8.06 are for the benefit of the Administrative Agent as
the named secured party under the Liens granted under the Security Instruments,
each Lender hereby agrees that if such Lender ceases to be a Lender hereunder
but obligations owing to such Lender or an Affiliate of such Lender continue to
be secured by such Liens, then such Lender shall continue to be bound by the
provisions of this Section 8.06 until such time as such obligations have been
satisfied or terminated in full and subject to the terms of Section 8.10(b).  In
such event, in determining the pro rata shares under this Section 8.06, the
Lenders shall include the aggregate amount (giving effect to any netting
agreements) that would be owing to such Swap Counterparty if such Hedge
Contracts were terminated at the time of determination.

Section 8.07       Successor Administrative Agent and Issuing Lenders.

(a)       The Administrative Agent and each Issuing Lender may at any time give
notice of its resignation to the other Lender Parties and the Borrower.  Upon
receipt of any such notice of resignation, (i) the Majority Lenders shall have
the right, with the prior written consent of the Borrower (which consent is not
required if an Event of Default has occurred and is continuing and which consent
shall not be unreasonably withheld or delayed), to appoint, as applicable, a
successor Administrative Agent (which shall be a Lender or such other Person
appointed by the Majority Lenders) or a successor Issuing Lender (which shall be
a Lender).  If no such successor Administrative Agent or Issuing Lender shall
have been so appointed and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or Issuing Lender gives notice of its
resignation (or such earlier day as shall be agreed by the applicable Majority
Lenders) (the "Resignation Effective Date"), then the retiring Administrative
Agent or Issuing Lender, as applicable, may on behalf of the Lenders and Issuing
Lender, appoint a successor Administrative Agent or Issuing Lender meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation by the Administrative Agent or any Issuing Lender shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable Legal Requirement, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by applicable Majority Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
applicable Majority Lenders) (the "Removal Effective Date"), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from its duties and
obligations as the Administrative Agent and Issuing Lender hereunder and under
the other Loan Documents (except that (v) in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (z) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting such Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Administrative Agent or Issuing Lender, as
applicable, shall instead be made by or to each applicable class of Lenders,
until such time as the Majority Lenders appoint a successor Administrative Agent
or Issuing



96

--------------------------------------------------------------------------------

 

 

Lender as provided for above in this paragraph.  Upon the acceptance of a
successor's appointment as Administrative Agent or Issuing Lender, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring or removed
Administrative Agent or Issuing Lender, as applicable, and the retiring or
removed Administrative Agent or Issuing Lender, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent or Issuing Lender, as applicable, shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent's or Issuing
Lender's resignation or removal hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.04, Section 9.07, Section 8.06
and Section 2.14(c) shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Issuing Lender, as applicable, their respective
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent or Issuing Lender, as applicable, was acting as
Administrative Agent or Issuing Lender, as applicable.

Section 8.08       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the lead arranger, documentation agent, syndication
agent or other titles to Lenders or Affiliates of a Lender which may be listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.    

Section 8.09       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Indebtedness that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 9.04 and Section 9.07) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.04 and Section 9.07.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 8.10       Collateral Matters.

(a)       Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Instruments which may be necessary to perfect and maintain
Acceptable Security Interests in and Liens upon the Collateral granted pursuant
to the Security Instruments. 



97

--------------------------------------------------------------------------------

 

 

Administrative Agent is further authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, from time to time, to take any action (other than enforcement actions
requiring the consent of, or request by, the Majority Lenders as set forth in
Section 7.02 or Section 7.03 above) in exigent circumstances as may be
reasonably necessary to preserve any rights or privileges of the Secured Parties
under the Loan Documents or applicable law.  By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (a).

(b)       Each Secured Party irrevocably authorizes Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral and release any Guarantor from its Guaranty: (i) upon termination of
the Commitments, termination or expiration of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender have been made),
termination of all Hedge Contracts with Swap Counterparties that are secured by
the Liens on the Collateral (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to the Swap
Counterparty and the Borrower have been made; provided that, unless a Swap
Counterparty notifies the Administrative Agent in writing at least 2 Business
Days prior to the expected termination of the Commitments that such arrangements
have not been made, then solely for purposes of this clause (b), it shall be
deemed that such satisfactory arrangements have been made), and payment in full
of all Obligations (other than Obligations arising under Hedge Contracts with
any Swap Counterparty with respect to which other arrangements satisfactory to
the Swap Counterparty and the Borrower have been made; provided that, unless a
Swap Counterparty notifies the Administrative Agent in writing at least 2
Business Days prior to the expected termination of the Commitments that such
arrangements have not been made, then solely for purposes of this clause (b), it
shall be deemed that such satisfactory arrangements have been made); (ii) as to
release of Collateral, constituting Property sold or to be sold or otherwise
disposed of as part of or in connection with any Disposition permitted under
this Agreement or the other Loan Documents; (iii) as to release of Collateral,
constituting Property in which the Borrower or any Restricted Subsidiary owned
no interest at the time the Lien was granted or at any time thereafter (other
than as a result of a transaction, event or circumstance that is prohibited
hereunder); (iv) as to release of Collateral, constituting Property leased to
the Borrower or any Restricted Subsidiary under a lease which has expired or has
been terminated in a transaction permitted under this Agreement or is about to
expire and which has not been, and is not intended by the Borrower or such
Restricted Subsidiary to be, renewed or extended; (v) as to a release of a
Subsidiary from its respective Guaranty, upon such Subsidiary ceasing to be a
Restricted Subsidiary of the Borrower pursuant to a transaction permitted
hereunder; or (vi) if approved, authorized or ratified in writing by the
applicable Majority Lenders, Required Lenders or all the Lenders, as the case
may be, as required by Section 9.01.  Upon the request of the Administrative
Agent at any time, the Secured Parties will confirm in writing the
Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 8.10.  By accepting the benefit of the Liens
granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (b).

(c)       Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Secured Party hereby
agree that no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof.  By accepting the benefit
of the Liens granted pursuant to the Security Instruments, each Secured Party
not party hereto hereby agrees to the terms of this paragraph (c).

Section 8.11       Credit Bidding.    





98

--------------------------------------------------------------------------------

 

 

(a)       The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, at the direction of the Majority Lenders, to credit bid
and purchase for the benefit of the Administrative Agent and the Secured Parties
all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Legal Requirements.

(b)       Each Secured Party hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales or other similar Dispositions of Collateral; provided that, for the
avoidance of doubt, this subsection (b) shall not limit the rights of (i) any
Swap Counterparty to terminate any Hedge Contract or net out any resulting
termination values, or (ii) any Banking Service Provider to terminate any
Banking Services or set off against any deposit accounts. By accepting the
benefit of the Liens granted pursuant to the Security Instruments, each Secured
Party not party hereto hereby agrees to the terms of this Section 8.11.

ARTICLE IX

MISCELLANEOUS

Section 9.01       Amendments, Etc.  No amendment of, consent to depart from, or
waiver of, any provision of this Agreement, the Notes, or any other Loan
Document (other than the Fee Letters), shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that:

(a)       no amendment, waiver or consent shall, without the consent of each
Lender directly and adversely affected thereby, (i) reduce the amount of, or
rate of interest on, the Advances (other than the Default Rate of interest on
the Advances which may be reduced or waived by the Majority Lenders),
(ii) reduce the amount of any fees or other amounts payable hereunder or under
any other Loan Document (other than those specifically addressed above in this
Section 9.01), (iii) amend, waive or consent to depart from any of the
conditions specified in Section 3.01 (other than such conditions which are
expressly noted to be subject to Majority Lenders' approval), (iv) increase the
Maximum Credit Amount, the Elected Commitment Amount or other obligations of any
Lender, (v) postpone or extend any date fixed for any payment of any fees or
other amounts payable hereunder (other than those otherwise specifically
addressed in this Section 9.01), including an extension of the Maturity Date or
the Commitment Termination Date, (vi) amend Section 2.07(a)(ii) in any manner to
permit an Expiration Date to be beyond the then scheduled Maturity Date, or
(vii) amend, waive or consent to depart from Section 2.11 or Section 7.06;

(b)       no amendment, waiver or consent shall, unless the same shall be in
writing and signed by each Lender, (i) except as permitted under Section
8.10(b), release all or substantially all of the Guarantors from their
obligations under any Guaranty or, except as specifically provided in the Loan
Documents and as a result of transactions permitted by the terms of this
Agreement, release all or substantially all of the Collateral; (ii) increase the
Borrowing Base, or (iii) amend the definitions of "Majority Lenders", "Required
Lenders" or "Credit Exposure", this Section 9.01 or any other provision in any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder (other than as provided in clause (c)
below); 





99

--------------------------------------------------------------------------------

 

 

(c)       no amendment, waiver or consent shall, without the consent of the
Required Lenders, (i) decrease or maintain the Borrowing Base or (ii) amend,
waive or consent to depart from any other provision in this Agreement which
expressly requires the consent of, or action or waiver by, the Required Lenders,
including, without limitation, Section 2.02 (except for such provisions in
Section 2.02 which expressly require consent of all the Lenders);

(d)       no amendment, waiver, or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and

(e)       no amendment, waiver or consent shall, unless in writing and signed by
the applicable Issuing Lender in addition to the Lenders required above to take
such action, affect the rights or duties of such Issuing Lender under this
Agreement or any other Loan Document. 

No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under Hedge
Contracts or Banking Services Obligations.

Section 9.02       Notices, Etc.  All notices and other communications (other
than Notices of Borrowing and Notices of Conversion or Continuation, which are
governed by Article II of this Agreement) shall be in writing and hand delivered
with written receipt, telecopied, sent by facsimile, sent by electronic mail as
permitted under paragraph (b) below (with, in the case of electronic mail, a
hard copy sent as otherwise permitted in this Section 9.02), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to a Loan Party, as specified on Schedule I, if
to the Administrative Agent or an Issuing Lender, at its credit contact
specified under its name on Schedule I (or as to any Issuing Lender appointed
after the Effective Date, to its credit contact specified in its Administrative
Questionnaire as a Lender), and if to any Lender at its credit contact specified
in its Administrative Questionnaire.  Each party may change its notice address
by written notification to the other parties.  All such notices and
communications shall be effective when delivered, except that (i) notices and
communications to the Administrative Agent, any Lender or any Issuing Lender
pursuant to Article II shall not be effective until received and, in the case of
facsimile delivered under Article II, such receipt is confirmed by the
Administrative Agent, such Lender or such Issuing Lender, as applicable,
verbally or in writing and (ii) notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(a)       Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent



100

--------------------------------------------------------------------------------

 

 

during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(b)       Platform.

(i)        Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the "Platform").

(ii)       The Platform is provided "as is" and "as available."  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower's, any Loan Party's or the
Administrative Agent's transmission of communications through the
Platform.  "Communications" means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

Section 9.03       No Waiver; Remedies.  No failure on the part of any Lender,
the Administrative Agent, or any Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Lender may have had notice or knowledge of such Default at
the time.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 9.04       Costs and Expenses.  The Borrower agrees to pay on demand (a)
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, waiver, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including, without limitation, the reasonable fees and
reasonable out‑of‑pocket expenses of counsel for the Administrative Agent with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and (b) all out‑of‑pocket costs and
expenses, if any, of the Administrative Agent, each Issuing Lender, and each
Lender (including, without limitation, counsel fees and expenses of the
Administrative Agent, each Issuing Lender, and each Lender) incurred in
connection with the enforcement of its rights or incurred during the existence
of a Default in connection with the protection if its rights (in any event,
whether through negotiations, legal proceedings, or otherwise) (A) in connection
with this Agreement, the Notes, the Guaranties and the other Loan Documents,
including its rights under this Section, following an Event of Default or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

Section 9.05       Binding Effect.  This Agreement shall become effective as
provided in Section 3.01 and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent,



101

--------------------------------------------------------------------------------

 

 

each Issuing Lender, and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
or delegate its duties under this Agreement or any interest in this Agreement
without the prior written consent of each Lender.

Section 9.06       Successors and Assigns.

(a)       Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)       Assignment by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)        Minimum Amounts.  The aggregate amount of the Commitment (which for
this purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if "Trade Date" is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000, unless (A) such assignment is to a Lender, and Affiliate of a
Lender, or an Approved Fund or (B) each of the Administrative Agent and, so long
as no as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i) of this Section and, in
addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; 

(B)       the consent of the Administrative Agent shall be required for
assignments to a Person that is not a Lender; and





102

--------------------------------------------------------------------------------

 

 

(C)       the consent of each Issuing Lender shall be required for any such
assignment to a Person that is not a Lender.

(iv)       Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $5,000; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)        Limitations on Assignment to Certain Persons.  No such assignment
shall be made to (A) the Borrower or any of the Borrower's Affiliates or
Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person.

(vii)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender and each other Lender hereunder
(and interest accrued and unpaid thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Legal
Requirement without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.13, 2.14, and 9.07 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)       Register.  The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and



103

--------------------------------------------------------------------------------

 

 

the Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  The Borrower hereby agrees that the Administrative Agent acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject the Administrative Agent to any fiduciary or other implied duties, all
of which are hereby waived by the Borrower.

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 9.07(a) with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of Section 9.01 or this Section 9.06 (that adversely affects such
Participant).  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(d) (it being
understood that the documentation required under Section 2.14(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.16 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.12,  2.13 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or the sale
of the participation to such Participant is made with the Borrower's prior
written consent.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.04 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Advances or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register



104

--------------------------------------------------------------------------------

 

 

as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.  The Borrower hereby
agrees that each Lender acting as its agent solely for the purpose set forth
above in this clause (d), shall not subject such Lender to any fiduciary or
other implied duties, all of which are hereby waived by the Borrower.

(e)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f)       Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Advances in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

Section 9.07       Indemnification; Waiver.

(a)       Indemnification.    THE BORROWER AGREES TO, AND DOES HEREBY, INDEMNIFY
AND HOLD HARMLESS EACH SECURED PARTY AND EACH OF THEIR RESPECTIVE RELATED
PARTIES (EACH, AN "INDEMNIFIED PARTY") FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE
(INCLUDING FEES, CHARGES, AND DISBURSEMENTS OF COUNSEL AND ANY CONSULTANT FOR
ANY INDEMNIFIED PARTY), TO WHICH SUCH INDEMNIFIED PARTY MAY BECOME SUBJECT OR
THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNIFIED PARTY BY
ANY PERSON (INCLUDING THE BORROWER, ANY SUBSIDIARY OR ANY AFFILIATE THEREOF), IN
EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR
PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) (I) THE
EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, ANY HEDGE CONTRACT WITH ANY SWAP
COUNTERPARTY, ANY AGREEMENT OR INSTRUMENT RELATING TO BANKING SERVICES WITH A
BANKING SERVICE PROVIDER, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY ISSUING LENDER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS ON, AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED
OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF, OR ANY
ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF AT ANY TIME, (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY



105

--------------------------------------------------------------------------------

 

 

OR BY THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF, AND REGARDLESS OF
WHETHER ANY INDEMNIFIED PARTY IS A PARTY THERETO, OR (V) ANY CLAIM (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS), INVESTIGATION, LITIGATION OR
OTHER PROCEEDING (WHETHER OR NOT ANY SECURED PARTY IS A PARTY THERETO) AND THE
PROSECUTION AND DEFENSE THEREOF, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
ADVANCES, ANY LOAN DOCUMENT, ANY HEDGE CONTRACT WITH ANY SWAP COUNTERPARTIES,
ANY AGREEMENT OR INSTRUMENT RELATING TO ANY BANKING SERVICES WITH A BANKING
SERVICE PROVIDER OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR
THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (AND IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH INDEMNIFIED PARTY);
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  THIS INDEMNITY SHALL NOT APPLY
WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS,
DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.    In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, any Subsidiary or Affiliate
thereof, any equity holder or creditor thereof, or an Indemnified Party.  The
Borrower hereby also agrees that no Indemnified Party will have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the Borrower,
any Subsidiary or Affiliate thereof, or any equity holder or creditor thereof
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party's own gross negligence or willful
misconduct.  The Borrower shall not, nor shall it permit any of its Subsidiaries
to, without the prior written consent of each Indemnified Party affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such settlement (a) includes a
full and unconditional release of all liabilities arising out of such claim or
action against such Indemnified Party, (b) does not include any statement as to
or an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party and (c) does not require any actions to be taken or refrained
from being taken by any Indemnified Party other than the execution of the
related settlement agreement, if any.  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or such
Issuing Lender under this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Lender, as the case may be, such Lender's
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Lender in its capacity as such.  All
amounts due under this Section shall be payable promptly after written demand
therefor.

(b)       Waiver of Damages.  No Indemnified Party will be liable to the
Borrower, any Subsidiary or Affiliate thereof, any equity holder or creditor
thereof or any other Person for any indirect, consequential or punitive damages
that may be alleged as a result of this Agreement, any other Loan Documents, or
any element of the transactions contemplated hereby or thereby, including the
Transactions.  To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement,



106

--------------------------------------------------------------------------------

 

 

any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof.  No Indemnified Party referred to in subsection
(a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(c)       Survival.  Without prejudice to the survival of any other agreement of
the Loan Parties and the Lenders hereunder, the agreements and obligations of
the Loan Parties and the Lenders contained in this Section 9.07 shall survive
the termination of this Agreement, the termination of all Commitments, and the
payment in full of the Advances and all other amounts payable under this
Agreement.

Section 9.08       Confidentiality.  Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Legal Requirements or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
agreement related to any Obligation, or any action or proceeding relating to
this Agreement, any other Loan Document or any agreement related to any
Obligation, or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Loan Party and its obligations, this Agreement or payments hereunder,
(iii) to an investor or prospective investor in an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such Approved Fund, (iv) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) to a nationally recognized
rating agency that requires access to information regarding the Borrower and its
Subsidiaries, the Advances and the Loan Documents in connection with ratings
issued with respect to an Approved Fund, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section by
the disclosing party or (ii) becomes available to any Secured Party or affiliate
thereof from a third party that is not, to such Person's actual knowledge,
subject to confidentiality obligations to the Borrower, (k) to governmental
regulatory authorities in connection with any regulatory examination of any
Lender Party or, if such Lender Party deems necessary for the mitigation of
claims by those authorities against such Lender Party or any of its subsidiaries
or affiliates, in accordance with such Lender Party's regulatory compliance
policy, (l) to the extent that such information is independently developed by
such Lender Party, or (m) for purposes of establishing a "due diligence"
defense.  For purposes of this Section, "Information" means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any Issuing Lender on a non-confidential basis prior to disclosure by
any Loan Party or any Subsidiary thereof; provided that, in the case of
information received from a Loan Party or any Subsidiary thereof after the date
hereof, such information is clearly identified at



107

--------------------------------------------------------------------------------

 

 

the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a)
restrict any Lender Party from providing information to any bank or other
regulatory or governmental authorities, including the Federal Reserve Board and
its supervisory staff; (b) require or permit any Lender Party to disclose to any
Loan Party that any information will be or was provided to the Federal Reserve
Board or any of its supervisory staff; or (c) require or permit any Lender Party
to inform any Loan Party of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action.

Section 9.09       Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., "pdf" or "tif") format shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words "execution," "signed," "signature," and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.10       Survival of Representations, Etc.    

(a)       All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b)       Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of Article VIII or Article IX and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.  Without limiting the foregoing, all obligations
of the Loan Parties provided for in Sections 2.12, 2.13, 2.14(c), 9.04, and 9.07
and all of the obligations of the Lenders in Section 8.06 shall survive any
termination of this Agreement and repayment in full of the Obligations.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination

Section 9.11       Severability.  In case one or more provisions of this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any respect under any applicable law, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.





108

--------------------------------------------------------------------------------

 

 

Section 9.12       Governing Law; Submission to Jurisdiction; Waiver of Venue.  
 

(a)       Governing Law.  This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.  Each Letter of Credit shall be governed by either (i)
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or (ii) the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, in either case, including any subsequent revisions thereof approved by a
Congress of the International Chamber of Commerce and adhered to by the
applicable Issuing Lender.

(b)       Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any Secured Party or any Related Party
of any Secured Party in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Legal Requirement, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Legal Requirement.  Nothing in this Agreement
or in any other Loan Document shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
Properties in the courts of any jurisdiction.  Each party hereto irrevocably
consents to service of process in the manner provided for notices in Section
9.02.  Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by applicable Legal Requirement.

(c)       Waiver of Venue.  The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Legal Requirement, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.12(b) above.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirement, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

Section 9.13       WAIVER OF JURY TRIAL.  THE BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER



109

--------------------------------------------------------------------------------

 

 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.14       Usury Not Intended.  It is the intent of each Loan Party and
each Lender Party in the execution and performance of this Agreement and the
other Loan Documents to contract in strict compliance with applicable usury
laws, including conflicts of law concepts, governing the Advances of each Lender
including such applicable Legal Requirements of the State of New York, if any,
and the United States of America from time to time in effect, and any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement.  In furtherance thereof,
the Lender Parties and the Loan Parties stipulate and agree that none of the
terms and provisions contained in this Agreement or the other Loan Documents
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate and that for purposes of this Agreement "interest" shall include
the aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable Legal Requirement are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Advances (or if
such Advances shall have been paid in full, refund said excess to the
Borrower).  In the event that the maturity of the Advances are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Advances (or, if the applicable Advances shall have been paid in
full, refunded to the Borrower of such interest).  In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Loan Parties and the Lenders shall to the maximum extent
permitted under applicable Legal Requirement amortize, prorate, allocate and
spread in equal parts during the period of the full stated term of the
Obligations all amounts considered to be interest under applicable Legal
Requirement at any time contracted for, charged, received or reserved in
connection with the Obligations.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.

Section 9.15       Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Lender Party, or any Lender Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender Party severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate in effect from time to time,
in the applicable currency of such recovery or payment.  The obligations of the
Lenders and the Issuing Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.





110

--------------------------------------------------------------------------------

 

 

Section 9.16       Performance of Duties.  Each of the Loan Party's obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.

Section 9.17       All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the credit facility evidenced hereby has not been terminated.

Section 9.18       No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Advances and the Issuing
Lenders to issue, amend, renew or extend Letters of Credit hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other agent, any Issuing Lender or any Lender for any
reason whatsoever.  There are no third party beneficiaries other than
Indemnified Parties under the applicable indemnity provisions.

Section 9.19       Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.19 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.19, or
otherwise under this Agreement, voidable under applicable Legal Requirement
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Lender have been made).  Each
Qualified ECP Guarantor intends that this Section 9.19 constitute, and this
Section 9.19 shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 9.20       Independent Effect of Covenants.  Borrower expressly
acknowledges and agrees that each covenant contained in Articles V or VI hereof
shall be given independent effect.   Accordingly, no Loan Party shall engage in
any transaction or other act otherwise permitted under any covenant contained in
Articles V or VI, before or after giving effect to such transaction or act, or
the Borrower shall or would be in breach of any other covenant contained in
Articles V or VI.

Section 9.21       Injunctive Relief.  Each Loan Party hereto recognizes that,
in the event such Loan Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders.  Therefore, each Loan Party hereto agrees
that the Lenders, at the Lenders' option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

Section 9.22       No Advisory or Fiduciary Responsibility.

(a)       In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and acknowledges its
Affiliates' understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with



111

--------------------------------------------------------------------------------

 

 

any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm's-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Issuing
Lenders and the Lenders, on the other hand, and each Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Issuing Lenders and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Issuing Lenders or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Lender Party has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Issuing Lender or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Issuing Lenders, the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Issuing Lenders or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Issuing Lenders and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)       Each Loan Party acknowledges and agrees that each Lender, the Issuing
Lenders, the Administrative Agent and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Issuing Lender, the Administrative Agent or Affiliate thereof were not a Lender,
Issuing Lender, Administrative Agent or an Affiliate thereof (or an agent or any
other Person with any similar role under the credit facilities evidenced hereby)
and without any duty to account therefor to any other Lender, the Issuing
Lender, the Administrative Agent, the Borrower or any Affiliate of the
foregoing.   Each Lender, each Issuing Lender, the Administrative Agent and any
Affiliate thereof may accept fees and other consideration from the Borrower or
any Affiliate thereof for services in connection with this Agreement, the credit
facilities evidenced hereby or otherwise without having to account for the same
to any other Lender, the Issuing Lender, the Administrative Agent, the Borrower
or any Affiliate of the foregoing.

Section 9.23       Inconsistencies with Other Documents.  In the event there is
a conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Instruments which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent, the Issuing Lenders or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

Section 9.24       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be



112

--------------------------------------------------------------------------------

 

 

subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.25       USA Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

Section 9.26       Flood Insurance Regulations.  Wells Fargo has adopted
internal policies and procedures that address requirements placed on federally
regulated lenders under the Flood Insurance Regulations (defined below).  If
applicable, Wells Fargo, as administrative agent, will post on the applicable
electronic platform (or otherwise distribute to each Lender) documents that it
receives in connection with the Flood Insurance Regulations; however, Wells
Fargo reminds each Lender and Participant that, pursuant to the Flood Insurance
Regulations, each federally regulated lender (whether acting as a Lender or
Participant) is responsible for assuring its own compliance with the Flood
Insurance Regulations.  Notwithstanding the foregoing or any other provision in
this Agreement to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
"Collateral" and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage.  As used herein, "Flood Insurance Regulations" shall
mean (a) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (d) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

Section 9.27       NON-RELIANCE.  IN EXECUTING THIS AGREEMENT, THE BORROWER
HEREBY WARRANTS AND REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR
REPRESENTATION OTHER THAN THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN
JUDGMENT AND ADVICE OF ITS ATTORNEYS.





113

--------------------------------------------------------------------------------

 

 



Section 9.28       PRIOR OR ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE
LOAN DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND
THEREIN.  ADDITIONALLY, THIS AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

In executing this agreement, the borrower hereby warrants and represents it is
not relying on any statement or representation other than those in this
agreement and is relying upon its own judgment and advice of its attorneys.

[Remainder of this page intentionally left blank.  Signature page follow]





114

--------------------------------------------------------------------------------

 

 



EXECUTED as of the date first above written.

﻿

 

 

 

 

 

 

 

 

 

 

BORROWER:

ALTA MESA HOLDINGS, LP  

 

 

By:  

Alta Mesa Holdings GP, LLC, 

 

 

 

its general partner 

 

 

 

 

 

 

By:  

/s/ Michael A. McCabe 

 

 

 

Michael A. McCabe 

 

 

 

Chief Financial Officer 

 

 

﻿

﻿





115

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

 

 

 

 

 

 

 

 

 

 



WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, as Issuing Lender and Lender
 

 

 

By:  

/s/ Michael Real 

 

 

 

Michael Real 

 

 

 

Director 

 

 

﻿





116

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

﻿

 

 

 

 

 

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC
 

 

 

By:  

/s/ Annie Dorval

 

 

 

Name: 

Annie Dorval

 

 

 

Title:  

Authorized Signatory

 

 

﻿





117

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

ING CAPITAL LLC
 

 

 

By:  

/s/ Josh Strong

 

 

 

Name: 

Josh Strong

 

 

 

Title:  

Director

 

﻿

 

 

 

 

﻿

 

 

 

 

 

 

By:  

/s/ Juli Bieser

 

 

Name: 

Juli Bieser

 

 

Title:  

Managing Director

﻿

 

 

 

﻿





118

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

CITIBANK, N.A.
 

 

 

By:  

/s/ Daniel A. Davis

 

 

 

Name: 

Daniel A. Davis

 

 

 

Title:  

SVP

 

 

﻿





119

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION
 

 

 

By:  

/s/ Michael Higgins

 

 

 

Name: 

Michael Higgins

 

 

 

Title:  

Senior Director

 

 

﻿

﻿





120

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

 

BOKF, NA doing business as Bank of Texas
 

 

 

By:  

/s/ Martin W. Wilson

 

 

 

Name: 

Martin W. Wilson

 

 

 

Title:  

Senior Vice President

 

 

﻿





121

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

 

NATIXIS, NEW YORK BRANCH
 

 

 

By:  

/s/ Carlos Quinteros

 

 

 

Name: 

Carlos Quinteros

 

 

 

Title:  

Managing Director

 

 

 

By:  

/s/ Tim Polvado

 

 

Name: 

Tim Polvado

 

 

Title:  

Senior Managing Director

﻿

 

 

 

﻿

﻿





122

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.
 

 

 

By:  

/s/ Michael King

 

 

 

Name: 

Michael King

 

 

 

Title:  

Authorized Signatory

 

 

﻿





123

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.
 

 

 

By:  

/s/ Michael King

 

 

 

Name: 

Michael King

 

 

 

Title:  

Vice President

 

 

﻿





124

--------------------------------------------------------------------------------

 

 



﻿

﻿

SCHEDULE I

NOTICE INFORMATION FOR Borrower, Administrative Agent, and Lenders

﻿

 

 

 

Administrative Agent:

 

Wells Fargo Bank, National Association

With a copy to:

1525 W WT Harris Blvd.

Wells Fargo Bank, National Association

Charlotte, NC 28262

1000 Louisiana, 9th Floor

Attn: Syndication Agency Services

MAC T5002-090

Telephone: (704) 590 2706

Houston, Texas 77002

Facsimile: (704) 715 0017

Attention: Michael Real

﻿

Facsimile: (713) 319-1914

﻿

 

﻿

 

Borrower:

 

Alta Mesa Holdings, LP

 

15021 Katy Freeway #400

 

Houston, Texas 77094

 

Attention: Michael McCabe

 

Facsimile: 281-530-5278

 

﻿

 

Lenders:

 

Each to its address (or telecopy) number set forth in its administrative
questionnaire

 

﻿

﻿





125

--------------------------------------------------------------------------------

 

 



SCHEDULE II

ELECTED COMMITMENT AMOUNTS; BORROWING BASE*; PRO RATA SHARE

Each of the Elected Commitment Amounts, Borrowing Base and Maximum Credit Amount
set forth herein is governed by the terms of the Credit Agreement, which
provides for, among other things, limitations which may restrict the Borrower's
ability to request (and the Lenders' obligation to provide) Credit Extensions to
a maximum amount which is less than the amounts set forth in this Schedule
II.  The Borrowing Base in effect on the Effective Date and each Lender's Pro
Rata Share thereof set forth below are subject to, and governed by, the terms of
the Credit Agreement, including, but not limited to, any increases, decreases,
terminations, and assignments thereof.

﻿

﻿

﻿

 

 

 

 

LENDERS

PRO RATA SHARE OF MAXIMUM CREDIT AMOUNT

ELECTED COMMITMENT AMOUNTS

PRO RATA SHARE OF THE INITIAL BORROWING BASE

PERCENTAGE OF TOTAL

Wells Fargo Bank, National Association

$162,500,000.00  $65,000,000.00  $65,000,000.00  21.666666667% 

Capital One, National Association

$131,250,000.00  $52,500,000.00  $52,500,000.00  17.500000000% 

Natixis

$131,250,000.00  $52,500,000.00  $52,500,000.00  17.500000000% 

ING Capital LLC

$112,500,000.00  $45,000,000.00  $45,000,000.00  15.000000000% 

Toronto Dominion (New York) LLC

$81,250,000.00  $32,500,000.00  $32,500,000.00  10.833333333% 

Citibank, N.A.

$62,500,000.00  $25,000,000.00  $25,000,000.00  8.333333333% 

Morgan Stanley Bank, N.A.

$37,500,000.00  $15,000,000.00  $15,000,000.00  5.000000000% 

Morgan Stanley Senior Funding, Inc.

$6,250,000.00  $2,500,000  $2,500,000  0.833333334% 

BOKF, NA doing business as Bank of Texas

$25,000,000.00  $10,000,000.00  $10,000,000.00  3.333333333% 

TOTAL

$750,000,000.00  $300,000,000.00  $300,000,000.00  100.000000000% 

﻿

*Borrowing Base and Elected Commitment Amount are subject to redetermination
pursuant to the terms of this Agreement.

﻿

﻿



126

--------------------------------------------------------------------------------